--------------------------------------------------------------------------------

EXECUTION VERSION


Exhibit 10.32

--------------------------------------------------------------------------------


CREDIT AGREEMENT


dated as of


September 17, 2014


among
PHARMERICA CORPORATION,
as Borrower


THE LENDERS PARTY HERETO


and


BANK OF AMERICA, N.A.,
as Administrative Agent




CITIBANK, N.A.,
COMPASS BANK,
MUFG UNION BANK, N.A.,
SUNTRUST BANK
and
U.S. BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents


















MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Article I Definitions
1
     
SECTION 1.01
Defined Terms
1
SECTION 1.02
Classification of Loans and Borrowings
31
SECTION 1.03
Terms Generally
32
SECTION 1.04
Accounting Terms; GAAP; Pro Forma Calculations
32
SECTION 1.05
Rounding
33
SECTION 1.06
Times of Day
33
SECTION 1.07
Letter of Credit Amounts
33
     
Article II The Credits
33
     
SECTION 2.01
Commitments
33
SECTION 2.02
Loans and Borrowings
34
SECTION 2.03
Requests for Borrowings
34
SECTION 2.04
Swingline Loans
35
SECTION 2.05
Letters of Credit
36
SECTION 2.06
Funding of Borrowings
44
SECTION 2.07
Interest Elections
44
SECTION 2.08
Termination and Reduction of Commitments
45
SECTION 2.09
Incremental Commitments
46
SECTION 2.10
Repayment of Loans; Evidence of Debt
48
SECTION 2.11
Prepayment of Loans
50
SECTION 2.12
Fees
51
SECTION 2.13
Interest
52
SECTION 2.14
Alternate Rate of Interest
54
SECTION 2.15
Increased Costs
53
SECTION 2.16
Break Funding Payments
55
SECTION 2.17
Taxes
56
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
59
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
60
SECTION 2.20
Defaulting Lenders
61
SECTION 2.21
Refinancing Facilities
64
SECTION 2.22
Extension of Existing Revolving Loans and Term Loans
66
SECTION 2.23
Cash Collateral
67
     
Article III Representations and Warranties
68
     
SECTION 3.01
Organization; Powers
68
SECTION 3.02
Authorization; Enforceability
68
SECTION 3.03
Governmental Approvals; No Conflicts
68
SECTION 3.04
Financial Condition; No Material Adverse Change
69
SECTION 3.05
Properties
69
SECTION 3.06
Litigation and Environmental Matters
69
SECTION 3.07
Compliance with Laws and Agreements
69
SECTION 3.08
Investment Company Status
70
SECTION 3.09
Taxes
70
SECTION 3.10
ERISA
70
SECTION 3.11
Disclosure
70
SECTION 3.12
Subsidiaries
70



-i-

--------------------------------------------------------------------------------

 
SECTION 3.13
Insurance
70
SECTION 3.14
Federal Reserve Regulations
71
SECTION 3.15
Solvency
71
SECTION 3.16
Collateral Matters
71
SECTION 3.17
Sanctions; PATRIOT ACT; AML
72
SECTION 3.18
Anti-Corruption Laws
72
     
Article IV Conditions
72
     
SECTION 4.01
Closing Date
72
SECTION 4.02
Each Credit Event
74
     
Article V Affirmative Covenants
75
     
SECTION 5.01
Financial Statements and Other Information
75
SECTION 5.02
Notices of Material Events
76
SECTION 5.03
Information Regarding Collatera
77
SECTION 5.04
Existence; Conduct of Business
77
SECTION 5.05
Payment of Obligations
77
SECTION 5.06
Maintenance of Properties
77
SECTION 5.07
Insurance
77
SECTION 5.08
Books and Records; Inspection and Audit Rights
78
SECTION 5.09
Compliance with Laws
78
SECTION 5.10
Use of Proceeds and Letters of Credit
78
SECTION 5.11
Additional Subsidiaries
78
SECTION 5.12
Further Assurances
79
SECTION 5.13
Anti-Corruption Laws
80
     
Article VI Negative Covenants
80
     
SECTION 6.01
Indebtedness; Certain Equity Securities
80
SECTION 6.02
Liens
81
SECTION 6.03
Fundamental Changes
82
SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
83
SECTION 6.05
Asset Sales
85
SECTION 6.06
Sale and Leaseback Transactions
85
SECTION 6.07
Hedging Agreements
85
SECTION 6.08
Restricted Payments; Certain Payments of Indebtedness
86
SECTION 6.09
Transactions with Affiliates
87
SECTION 6.10
Restrictive Agreements
87
SECTION 6.11
Fiscal Year; Organizational Documents; Accounting Policies
87
SECTION 6.12
Leverage Ratio
88
SECTION 6.13
Interest Coverage Ratio
88
SECTION 6.14
Capital Expenditures
88
     
Article VII Events of Default; Remedies and Application of Funds
88
     
Article VIII The Agents
92
     
Article IX Miscellaneous
96
     
SECTION 9.01
Notices
96
SECTION 9.02
Waivers; Amendments
98
SECTION 9.03
Expenses; Indemnity; Damage Waiver
100
SECTION 9.04
Successors and Assigns
103
SECTION 9.05
Survival
106



-ii-

--------------------------------------------------------------------------------

 
SECTION 9.06
Counterparts; Integration; Effectiveness
107
SECTION 9.07
Severability
107
SECTION 9.08
Right of Setoff
107
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
107
SECTION 9.10
WAIVER OF JURY TRIAL
108
SECTION 9.11
Headings
108
SECTION 9.12
Confidentiality
109
SECTION 9.13
Interest Rate Limitation
111
SECTION 9.14
Release of Liens and Guarantees
111
SECTION 9.15
USA Patriot Act Notice
111
SECTION 9.16
No Fiduciary Relationship
111
SECTION 9.17
Enforcement Actions
112
SECTION 9.18
Reliance by Administrative Agent, Issuing Banks and Lenders
112
SECTION 9.19
Appointment of Borrower
112
SECTION 9.20
Electronic Execution of Assignments and Certain Other Documents
112
SECTION 9.21
Subordination
112



-iii-

--------------------------------------------------------------------------------

 
SCHEDULES:



Schedule 2.01 Commitments and Applicable Percentages

Schedule 2.05 Existing Letters of Credit

Schedule 3.12 Subsidiaries

Schedule 6.01 Existing Indebtedness

Schedule 6.02 Existing Liens

Schedule 6.04 Existing Investments

Schedule 6.10 Existing Restrictions

Schedule 9.01 Addresses for Notices



EXHIBITS:



Exhibit 1.01(a) Form of Guarantee and Collateral Agreement

Exhibit 1.01(b) Form of Secured Party Designation Notice

Exhibit 1.01(c) Form of Environmental Questionnaire

Exhibit 2.03 Form of Loan Notice

Exhibit 2.04(b) Form of Swingline Loan Notice

Exhibit 2.10(e)(i) Form of Revolving Note

Exhibit 2.10(e)(ii) Form of Swingline Note

Exhibit 2.10(e)(iii) Form of Term Loan A Note

Exhibit 2.11 Notice of Loan Prepayment

Exhibit 5.01(c) Form of Compliance Certificate

Exhibit 9.04 Form of Assignment and Assumption



-iv-

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT dated as of September 17, 2014 (this “Agreement”), among
PHARMERICA CORPORATION, a Delaware corporation (the “Borrower”), the Lenders
party hereto and BANK OF AMERICA, N.A. (“Bank of America”), as Administrative
Agent.


The Borrower has requested that (a) the Term Lenders extend credit in the form
of the Term Loan A on the Closing Date in an aggregate principal amount not in
excess of $225,000,000 and (b) the Revolving Lenders extend credit in the form
of Revolving Loans, the Swingline Lender extend credit in the form of Swingline
Loans and the Issuing Banks issue Letters of Credit, in each case at any time
and from time to time during the Revolving Availability Period such that, not
including any Incremental Commitments under Section 2.09, the aggregate
Revolving Exposures will not exceed $310,000,000 at any time.


The Lenders are willing to extend credit to the Borrower, and the Issuing Banks
are willing to issue Letters of Credit for the account of the Borrower, on the
terms and subject to the conditions set forth herein.  Accordingly, the parties
hereto agree as follows:


Article I


Definitions


SECTION 1.01            Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:


“Accepting Lenders” has the meaning assigned in Section 2.22.


“Accession Agreement” has the meaning assigned to such term in Section 2.09(c).


“Additional Facility Amendment” means any amendment to this Agreement that
provides for a revolving facility or term loan hereunder that has been entered
into with the written consent of the Required Lenders, the Loan Parties, the
Administrative Agent and, if any Issuing Bank and/or the Swingline Lender shall
have any obligations with respect thereto, such Issuing Bank and/or Swingline
Lender, as applicable.


“Additional Revolving Facility” means any revolving facility established
pursuant to an Additional Facility Amendment.


“Additional Revolving Facility Maturity Date” means the maturity date of any
Additional Revolving Facility as provided in the applicable Additional Facility
Amendment.


“Additional Term Loan” means any term loan established pursuant to an Additional
Facility Amendment.


“Additional Term Loan Maturity Date” means the maturity date of any Additional
Term Loan as provided in the applicable Additional Facility Amendment.


“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
1

--------------------------------------------------------------------------------

“Affiliate” means, at any time with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control, at such time, with the Person
specified.


“Agents” means the Administrative Agent and the Collateral Agent.


“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment at such time, subject to
Section 2.20.  If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.  The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto or in any documentation executed by such
Lender in connection with an Incremental Commitment or Refinancing Facility, as
applicable.


“Applicable Rate” means, for any day with respect to any Base Rate Loan or
Eurodollar Rate Loan, or with respect to the commitment fees payable hereunder,
as the case may be, the applicable rate per annum set forth below under the
caption “Base Spread”, “Eurodollar Rate Spread” or “Commitment Fee Rate”, as the
case may be, based upon the Leverage Ratio as of the most recent determination
date; provided that until the delivery of the Borrower’s consolidated financial
statements for the fiscal quarter ending September 30, 2014, the “Applicable
Rate” shall be the applicable rate per annum set forth below in Category III:


Category
Leverage Ratio
Commitment Fee Rate
(bps per annum)
Eurodollar Rate Spread
(bps per annum)
Base Spread
(bps per annum)
Category I
> 3.0
35
225
125
Category II
>2.0x but < 3.0x
35
200
100
Category III
>1.0x but < 2.0x
30
175
75
Category IV
<1.0x
25
150
50



For purposes of the foregoing, (a) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or 5.01(b) and (b) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that if the Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), the Leverage Ratio shall be deemed to be in Category I
during the period from the last day on which such statements are permitted to be
delivered in conformity with Section 5.01(a) or (b), as the case may be, until
such consolidated financial statements are delivered.


“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material.
2

--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04.


“Approved Electronic Platform” has the meaning assigned to such term in
Section 9.01.


“Arrangers” means MLPFS and JPMS, in their capacities as joint lead arrangers of
the credit facilities provided for herein.


“Asset Swap” means an exchange of assets by a Borrower or a Loan Party for:
(a) assets of, or any Equity Interests of, one or more Permitted Businesses, or
one or more business lines, units or divisions of any Permitted Business, if,
after giving effect to any such acquisition of Equity Interests, the Permitted
Business is or becomes a Subsidiary; and/or (b) other assets that are not
classified as current assets under GAAP and that are used or useful in a
Permitted Business.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit 9.04 or any other form approved by the Administrative Agent.


“Attributable Debt” means, on any date, in respect of any lease of the Borrower
or any Subsidiary entered into as part of a sale and leaseback transaction
subject to Section 6.06, (a) if such lease is a Capital Lease Obligation, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP and (b) if such lease is not a
Capital Lease Obligation, the capitalized amount of the remaining lease payments
under such lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease Obligation.


“Auto Borrow Agreement” has the meaning assigned to such term in Section
2.04(f).


“Bank of America has the meaning assigned to such term in the introductory
paragraph hereof.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” has the meaning assigned to such term in the introductory paragraph
hereof.


“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Rate Loans, as to
which a single Interest Period is in effect, or (b) a Swingline Loan.
3

--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank eurodollar market.


“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations, subject to Section 1.04(c), are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.


“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, the Issuing Bank and the Swingline
Lender, as applicable (and each of “Cash Collateralization” and “Cash
Collateral” has a corresponding meaning).


“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.


“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any Cash
Management Agreement in effect on or prior to the Closing Date, is, as of the
Closing Date or within 30 days thereafter, a Lender or the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent and a party to a Cash
Management Agreement or (c) within 30 days after the time it enters into the
applicable Cash Management Agreement, becomes a Lender, the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent, in each case, in its
capacity as a party to such Cash Management Agreement.


“CFC” means each Person that is a “controlled foreign corporation” for purposes
of the Code.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were not (i) directors of the
Borrower on the Closing Date, (ii) appointed as, or nominated for election as,
directors of the Borrower by a majority of directors referred to in clause
(i) above or (iii) appointed as, or nominated for election as, directors of the
Borrower by a majority of directors referred to in clause (ii) above.


“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any Lending Office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement. 
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, guidelines and
directives promulgated thereunder and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, are in each case deemed to have been introduced
or adopted after the date hereof, regardless of the date enacted or adopted.
4

--------------------------------------------------------------------------------

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan is, or the Loans comprising such Borrowing are, the Term Loan A, any
Incremental Term Loan, any Refinancing Term Loan, any Additional Term Loan,
Revolving Loans or Swingline Loans, (b) any Commitment, refers to whether such
Commitment is a Term A Commitment, Incremental Term Loan Commitment, Refinancing
Term Loan Commitment, Additional Term Loan Commitment or a Revolving Commitment
and (c) any Lender, refers to whether such Lender has a Loan or Commitment of a
particular Class.


“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means any and all “Collateral”, as defined in any Security
Document.


“Collateral Agent” means Bank of America, in its capacity as the collateral
agent under the Collateral Agreement and the other Security Documents.


“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrower, the Subsidiary Loan Parties and the Collateral Agent, substantially in
the form of Exhibit 1.01(a).


“Collateral and Guarantee Requirement” means, at any time, the requirement that:


(a)            the Collateral Agent shall have received from the Borrower and
each other Loan Party either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Loan Party or (ii) in the case of any
Person that becomes a Loan Party after the Closing Date, a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Loan Party;


(b)            (i) all Equity Interests owned by or on behalf of any Loan Party
shall have been pledged pursuant to the Collateral Agreement (except with
respect to any uncertificated Equity Interests of any CFC, which shall be
pledged pursuant to a Foreign Pledge Agreement); provided that the Loan Parties
shall not be required to pledge more than 66% of the combined voting power of
the outstanding voting Equity Interests of any CFC or Foreign Subsidiary Holding
Company and shall not be required to pledge any assets of any CFC or Foreign
Subsidiary Holding Company and (ii) the Collateral Agent shall, to the extent
required by the Collateral Agreement, have received certificates representing
all such Equity Interests that are certificated securities, together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;
5

--------------------------------------------------------------------------------

 
(c)            a security interest in all Indebtedness of any Subsidiary that is
owing to any Loan Party shall have been granted pursuant to the Collateral
Agreement; provided that for any Indebtedness that is evidenced by a promissory
note, such note shall, to the extent required under the Collateral Agreement,
have been delivered to the Collateral Agent, together with undated instruments
of transfer with respect thereto endorsed in blank;


(d)            all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
filed, registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;


(e)            the Collateral Agent shall have received from the Borrower and
each other Loan Party, as applicable, all applicable Real Property Security
Documents; and


(f)            each Loan Party shall have obtained all material consents and
approvals required to be obtained by it in connection with the execution and
delivery of all Security Documents to which it is a party, the performance of
its obligations thereunder, and the granting by it of any applicable Liens
thereunder.


Notwithstanding the foregoing, any Subsidiary Loan Party formed or acquired
after the Closing Date shall not be required to comply with the foregoing
requirements prior to the time specified in Section 5.11.  The foregoing
definition shall not require the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance or other deliverables
with respect to, particular assets of the Loan Parties, or the provision of
Guarantees by any Subsidiary, if and for so long as, the Administrative Agent,
in consultation with the Borrower, reasonably determines that the cost of
creating or perfecting such pledges or security interests in such assets, or
providing such Guarantees (taking into account any adverse tax consequences to
the Borrower and its Affiliates (including the imposition of withholding or
other material taxes)) or obtaining title insurance or other deliverables in
respect of such assets shall be excessive in view of the benefits to be obtained
by the Lenders therefrom.  Without limiting the foregoing, the Administrative
Agent agrees that no Foreign Pledge Agreements shall be required with respect to
the pledge of Equity Interests of any Subsidiary that is not a Material
Subsidiary and, absent any Change in Law (as reasonably determined by the
Administrative Agent), any Subsidiary organized under the laws of Canada or any
Province thereof the Equity Interests of which are certificated. Notwithstanding
anything to the contrary contained in this Agreement, the Administrative Agent
may grant extensions of time for the perfection of security interests in or the
obtaining of title insurance or other deliverables with respect to particular
assets or the provision of any Guarantee by any Subsidiary (including extensions
beyond the Closing Date for the perfection of security interests in the assets
of the Loan Parties on such date) where it determines that perfection or the
provision of a Guarantee cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or the Security Documents.


“Commitment” means a Revolving Commitment or Term Commitment, or any combination
thereof (as the context requires).


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Sec. 1 et
seq.) as amended or otherwise modified, and any successor statute.


“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Obligor or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.
6

--------------------------------------------------------------------------------

 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 5.01(c).


“Consolidated Cash Interest Expense” means, for any period, (a) the sum of
(i) the interest expense (excluding imputed interest expense in respect of
Capital Lease Obligations) of the Borrower and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, (ii) any interest
paid during such period that is required to be capitalized rather than included
in consolidated interest expense for such period in accordance with GAAP, and
(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(i) or (b)(ii) below that were amortized or accrued in
a previous period, minus (b) the sum of, in each case to the extent included in
such consolidated interest expense for such period, (i)  amounts attributable to
amortization or write-off of financing costs, (ii) non-cash amounts attributable
to (A) reserves taken in respect of tax positions in accordance with FASB
Accounting Standards Codification No. 740 in respect thereof or (B) amortization
of debt discounts or accrued interest payable in kind for such period,
(iii) up-front fees and expenses incurred in connection with the incurrence or
proposed incurrence of any Indebtedness, (iv) any agent or collateral monitoring
fees paid or required to be paid pursuant to any Loan Document and (v) annual
agency fees, unused line fees and letter of credit fees and expenses paid
hereunder.


“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income and franchise tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any non-cash charges for such period (including, without limitation, any
impairment charges or asset write-offs, purchase accounting adjustments and
non-cash charges attributable to stock options and other stock-based
compensation), (v) any cash restructuring, integration, merger and acquisition
related costs and other cash charges (including, without limitation, any
duplicative costs relating to consolidation of operations) and fees and expenses
of consultants, accountants, and other advisors incurred in connection therewith
in an amount not to exceed $15,000,000 in any fiscal year (it being understood
that unused amounts of the cap in any fiscal year (without giving effect to any
amount carried over from a prior fiscal year) may be carried over to the next
succeeding fiscal year (but not any other fiscal year) (provided that amounts
deducted in any fiscal year shall first be deemed to be allocated against any
amounts carried over from any previous fiscal year before being allocated
against the cap for such fiscal year)), (vi) any extraordinary cash charges
incurred during such period, (vii)  any cash or accrued fines, penalties or
settlements accrued or paid prior to the Closing Date in connection with the
Wisconsin Qui Tam Litigation and the Pines Nursing Homes Litigation and related
costs and expenses, including legal fees, provided that the amount of such cash
or accrued fines, penalties or settlements that are added back pursuant to this
clause (vii) shall not exceed $40,000,000 in the aggregate, (viii) any fines,
penalties or settlements accrued or paid in such period in connection with any
proceeding of or investigation by any Governmental Authority regarding the
alleged violation or non-compliance by the Borrower or any of its Subsidiaries
with applicable Laws and related costs and expenses, including legal fees,
provided that the amount of such cash or accrued fines, penalties or settlements
accrued or paid shall not exceed (A) $20,000,000 in any fiscal year and (B)
$75,000,000 in the aggregate since the Closing Date, without duplication to any
amounts added to Consolidated EBITDA pursuant to the foregoing clause (vii),
(ix) any cash or non-cash charges pertaining to Earn-Out Obligations incurred
for such period; provided that, in the case of the foregoing clauses (iv) (other
than, with respect to any fiscal year, amounts in respect of restructuring,
integration, merger and acquisition related costs and other cash charges
(including, without limitation, any duplicative costs relating to consolidation
of operations) and fees and expenses of consultants, accountants, and other
advisors incurred in connection therewith to the extent that the amount thereof,
together with the amount of cash charges added pursuant to clause (v) above for
such fiscal year, do not exceed the limitation for such fiscal year set forth in
such clause (v)), (viii) and (ix), any cash payment made with respect to any
non-cash charges, losses or accruals added back in computing Consolidated EBITDA
for any earlier period pursuant to this clause (a) shall be subtracted in
computing Consolidated EBITDA for the period in which such cash payment is made
and (x) net mark-to-market losses in respect of Hedging Agreements during such
period, minus (b) without duplication and to the extent included in determining
such Consolidated Net Income, (i) any non-cash credits or income relating to
downward adjustments to prior estimates of Earn-Out Obligations, (ii) any
extraordinary gains or non-cash gains for such period, all determined on a
consolidated basis in accordance with GAAP, (iii) gains resulting from accrued
expense in respect of any monetary judgment or settlement in connection with any
proceeding of or investigation by any Governmental Authority regarding the
alleged violation or non-compliance by the Borrower or any of its Subsidiaries
with applicable Laws exceeding the actual expense and (iv) net mark-to-market
gains on Hedging Agreements accrued during such period; provided further, that
Consolidated EBITDA shall be calculated so as to exclude the effect of any
income or expense that represents (A) any net after-tax gains or losses
attributable to any asset dispositions, other than dispositions of inventory or
other dispositions in the ordinary course of business, (B) the effect of an
accounting change on prior periods, (C) any net after-tax gains or losses from
early extinguishment of Indebtedness or Hedging Agreements or other derivative
instruments, including any write-off of deferred financing costs, or (D) any net
gain or loss resulting from currency translation gains or losses relating to
currency re-measurements of Indebtedness, in each case determined in accordance
with GAAP.
7

--------------------------------------------------------------------------------

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), if during such
Reference Period (or, in the case of pro forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) the Borrower or any Subsidiary shall have made a
Material Disposition or a Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Disposition or Material Acquisition occurred on the first day of
such Reference Period (with the Reference Period for the purposes of pro forma
calculations being the most recent period of four consecutive fiscal quarters
for which the relevant financial information is available).


“Consolidated Funded Indebtedness” means, at any time, the aggregate dollar
amount of Indebtedness of the Borrower and its Subsidiaries (other than
Indebtedness reflecting the obligations of the Borrower or any of its
Subsidiaries to pay the purchase price for the Equity Interests in ONCOMED
Specialty, LLC not owned by them on the Closing Date purusant to the ONCOMED
Operating Agreement, determined on a consolidated basis in accordance with GAAP,
which is actually funded and outstanding at such time, whether or not such
amount is due or payable at such time; provided that, notwithstanding any other
provision of this Agreement to the contrary, the term “Consolidated Funded
Indebtedness” shall not be deemed to include (A) any Earn-Out Obligation unless
and only to the extent that (x) such Earn-Out Obligations are due and payable
within the next twelve months or (y) both (i) all conditions to payment have
been satisfied and (ii) such Earn-Out Obligation is then due and payable,
(B) non-compete or consulting obligations incurred in connection with Permitted
Acquisitions, and (C) the portion of Indebtedness of any Subsidiary that is not
a wholly owned Subsidiary corresponding to the percentage of equity of such
Subsidiary represented by Equity Interests not owned directly or indirectly by
the Borrower (it being understood, however, that to the extent such Indebtedness
is Guaranteed by the Borrower or any wholly-owned Subsidiary, such Indebtedness
shall be included in Consolidated Funded Indebtedness).


“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Person (other than the Borrower) that is not a Subsidiary, except to the
extent of the amount of dividends or other distributions actually paid by such
Person to the Borrower or any of the Subsidiaries during such period, and
(b) the income or loss of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
or the date that such Person’s assets are acquired by the Borrower or any
Subsidiary (other than, in the case of any Material Acquisition, in connection
with calculations required hereunder to be made on a pro forma basis).
8

--------------------------------------------------------------------------------

 
“Consolidated Revenues” means, for any period, the total revenues of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.


“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and the Subsidiaries as of such date, determined on a consolidated
basis in accordance with GAAP.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.


“Controlling” and “Controlled” have meanings correlative thereto.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would become an Event of Default.


“Defaulting Lender” means at any time, subject to Section 2.20(f), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make a Loan, make a payment to the Issuing
Bank in respect of an LC Advance, make a payment to the Swingline Lender in
respect of a Swingline Loan or make any other payment due hereunder (each, a
“funding obligation”), unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (ii) any Lender
that has notified the Administrative Agent, the Borrower, the Issuing Bank or
the Swingline Lender in writing, or has stated publicly, that it does not intend
to comply with its funding obligations hereunder, (iii) any Lender that has
defaulted on its funding obligations under any other loan agreement or credit
agreement or other similar agreement, (iv) any Lender that has, for three or
more Business Days after written request of the Administrative Agent or the
Borrower, failed to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender will cease to be a Defaulting Lender pursuant to this
clause (iv) upon the Administrative Agent’s and the Borrower’s receipt of such
written confirmation), or (v) any Lender with respect to which a Lender
Insolvency Event has occurred and is continuing with respect to such Lender or
its Parent Company (provided, in each case, that neither the reallocation of
funding obligations provided for in Section 2.20(b) as a result of a Lender’s
being a Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender).  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (iv) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.20(f)) upon notification of such determination by the Administrative
Agent to the Borrower, the Issuing Bank, the Swingline Lender and the Lenders.
9

--------------------------------------------------------------------------------

 
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Disqualified Stock” means, with respect to any Person, any Equity Interest in
such Person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is redeemable or
exchangeable either mandatorily or at the option of the holder thereof), or upon
the happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Equity Interests that would not constitute Disqualified
Stock and cash in lieu of fractional shares of such Equity Interests), pursuant
to a sinking fund obligation or otherwise (except as a result of a change of
control or asset sale to the extent the terms of such Equity Interest provide
that such Equity Interest shall not be required to be repurchased or redeemed
until the repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments have occurred or such
repurchase or redemption has been consented to by the Required Lenders), (b) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests that would not constitute Disqualified Stock and cash in lieu of
fractional shares of such Equity Interests), in whole or in part, or (c) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case, prior to the
date that is 91 days after the Term Maturity Date; provided, however, that only
the portion of any Equity Interests that so matures or is mandatorily
redeemable, is so redeemable at the option of the holder thereof or is so
convertible or exchangeable, in each case, prior to such date shall be deemed to
be Disqualified Stock; provided further, however, that if any Equity Interests
of the Borrower are issued to any director or employee or to any plan for the
benefit of directors or employees of the Borrower or the Subsidiaries, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be required to be repurchased by the Borrower or a Subsidiary in order to
satisfy applicable statutory or regulatory obligations or as a result of such
director’s or employee’s termination, death or disability.


“dollars” or “$” refers to lawful money of the United States of America.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.


“Earn-Out Obligations” means obligations of the acquirer or purchaser of any
assets, equity or business to pay earn-outs or deliver other contingent
consideration on a similar basis in connection therewith; provided that this
definition shall not include non-contingent obligations to pay purchase price in
agreed installments.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
release or threatened release into the environment of any pollutants,
contaminants or other hazardous or toxic substances or wastes or to the effect
of any release into the environment of any pollutants, contaminants or other
hazardous or toxic substances or wastes, or of the environment, on human health
and safety.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the effect on the environment of any generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials released to the environment, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
10

--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the withdrawal by the
Borrower or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c)  any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (d) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a variance of the minimum funding
standard with respect to any Plan; (e) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or, on and after
the effectiveness of the applicable provisions of the Pension Act, in endangered
or critical status, within the meaning of Section 305 of ERISA.


“Eurodollar Rate”  means:


(a)            for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative Agent
in consultation with the Borrower, as published by Bloomberg (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and
11

--------------------------------------------------------------------------------

(b)            for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate, at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits with a term of one month commencing that day;


provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice, and to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied as otherwise reasonably determined by the
Administrative Agent in consultation with the Borrower and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”


“Event of Default” has the meaning assigned to such term in Article VII.


“Excluded Assets” has the meaning assigned to such term in the Collateral
Agreement.


“Excluded Swap Obligation” means, with respect to any Subsidiary Loan Party, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee
under the Collateral Agreement of such Subsidiary Loan Party of, or the grant by
such Subsidiary Loan Party of a Lien to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation thereof) by virtue of such Subsidiary
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to the provisions of the Collateral Agreement any keepwell, support or
other agreement for the benefit of such Subsidiary Loan Party and any and all
guarantees of such Subsidiary Loan Party’s Swap Obligations by other Loan
Parties) at the time the guaranty of such Subsidiary Loan Party, or grant by
such Subsidiary Loan Party of a Lien, becomes effective with respect to such
Swap Obligation.  If a Swap Obligation arises under a Master Agreement governing
more than one Swap Contract, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swap Contracts for which such
guaranty or Lien is or becomes excluded in accordance with the first sentence of
this definition.


“Excluded Taxes” means, with respect to the Administrative Agent, the Collateral
Agent, any Lender, any Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) Taxes
imposed on (or measured by) its net income, franchise Taxes or similar Taxes, in
each case, imposed on it (i) by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located or (ii) by
reason of any present or former connection between such recipient and the
jurisdiction imposing such Taxes, other than solely as a result of entering into
or receiving payments under any Loan Document or any transaction contemplated by
any Loan Document, (b) any branch profits Taxes imposed by the United States of
America or any political subdivision thereof or therein, or any similar Tax
imposed by any other jurisdiction in which such recipient is organized or such
recipient (or any of its offices) is located, (c) in the case of any Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19), any United States federal withholding tax (i) to the extent of
the portion of such tax that would have been imposed on the payment to such
recipient under the laws and treaties in effect at the time such recipient
becomes a party to this Agreement (or, in the case of a Lender, designates a new
Lending Office), except to the extent that such recipient (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.17(a) or (ii) is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e) and (d) any United
Stated federal withholding tax that is imposed pursuant to FATCA.
12

--------------------------------------------------------------------------------

 
“Existing Credit Agreement” means that certain Credit Agreement dated as of May
2, 2011, as amended prior to the Closing Date among the Borrower, the lenders
party thereto, and Citibank, N.A., as administrative agent.


“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 2.05.


“Fair Market Value” shall mean with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as reasonably determined by the Borrower.


“FATCA” means current Sections 1471 through 1474 of the Code as of the date of
this Agreement (and any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any Treasury
regulations or other official administrative guidance promulgated thereunder,
any agreements entered into pursuant to Section 1471(b)(1) of the Code, and any
applicable intergovernmental agreements.


“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.


“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letters” means (a) that certain letter agreement dated July 24, 2014 among
the Borrower, the Administrative Agent and MLPFS and (b) that certain letter
agreement dated July 24, 2014 among the Borrower, JPMorgan and JPMS.


“Financial Officer” means the chief financial officer, chief accounting officer,
vice president-finance, treasurer or controller of the Borrower.


“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of
2004, or, in each case, any successor statute thereto.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof and the
District of Columbia.


“Foreign Pledge Agreement” means a pledge or charge agreement with respect to
each portion of the Collateral that constitutes Equity Interests of a Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent.
13

--------------------------------------------------------------------------------

 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Foreign Subsidiary Holding Company” means any Domestic Subsidiary substantially
all of the assets of which consist of, directly or indirectly, Equity Interests
in Foreign Subsidiaries.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the Outstanding Amount of all outstanding LC Obligations in respect of Letters
of Credit issued by such Issuing Bank other than any such LC Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Applicable
Percentage of Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.


“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, and registrations and filings with, all Governmental
Authorities.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similary
authority to any of the foregoing).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, in each case for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (b) to purchase or lease property, securities or services for
the purpose of assuring the owner of such Indebtedness or other obligation of
the payment thereof (including pursuant to any “synthetic lease” financing),
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
14

--------------------------------------------------------------------------------

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Hedging Agreement.


“Impacted Loans” has the meaning assigned to such term in Section 2.14.


“Increase Effective Date” has the meaning assigned to such term in Section
2.09(a).


“Incremental Commitment” has the meaning assigned to such term in Section
2.09(a).


“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.09(a).


“Incremental Term Commitment” has the meaning assigned to such term in
Section 2.09(a).


“Incremental Term Loan” has the meaning assigned to such term in
Section 2.09(c).


“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.09(c).


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to cash advances of any kind,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current amounts payable and other
current accrued expenses incurred in the ordinary course of business and
excluding deferred compensation), (e) Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (j) all Disqualified Stock.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.


“Indemnified Taxes” means Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of the Loan
Parties under any Loan Document.


“Interest Coverage Ratio” means, on any date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Cash Interest Expense for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date).
15

--------------------------------------------------------------------------------

 
“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Rate Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Rate Loan Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.


“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date seven days or one, two, three,
six months or, if agreed to by all applicable Lenders, twelve months thereafter
(in each case, subject to availability), as selected by the Borrower; provided
that:


(i)             any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless,
in the case of Interest Periods of one, two, three, six or twelve months, such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)            any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period;


(iii)           no Interest Period shall extend beyond the Revolving Maturity
Date, any Term Maturity Date, any Additional Revolving Facility Maturity Date,
or any Refinancing Revolving Maturity Date, as the case may be, applicable to
such Eurodollar Rate Loan; and


(iv)          the initial Interest Period in respect of any Borrowing of Term
Loans shall commence on the date of the Borrowing thereof and end on the last
Business Day of the first full month following the date of such Borrowing (with
the interpolation of each such Interest Period being made from the standard one
month period (for purposes of determining the applicable Eurodollar Rate Loan or
Base Rate Loan)).


“IP Agreements” has the meaning assigned to such term in the Collateral
Agreement.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuing Bank” means each of Bank of America and JPMorgan and each other Lender
acceptable to the Administrative Agent and the Borrower that shall have become
an Issuing Bank hereunder as provided in Section 2.05(i) (other than any Person
that shall have ceased to be an Issuing Bank as provided in Section 2.05(j)),
each in its capacity as an issuer of Letters of Credit hereunder; provided that
no Person shall at any time become an Issuing Bank if after giving effect
thereto there would at such time be more than two Issuing Banks.  Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates or branch offices of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate or branch office with
respect to Letters of Credit issued by such Affiliate or branch office.
16

--------------------------------------------------------------------------------

 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any Issuing Bank and the Borrower (or any Subsidiary) or in favor of any
Issuing Bank and relating to any such Letter of Credit.


“JPMorgan” means JPMorgan Chase Bank, N.A.


“JPMS” means J.P. Morgan Securities LLC.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Applicable Percentage.


“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.


“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all LC Borrowings at such time.  The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.


“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all LC Borrowings.  For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.


“LC Sublimit” means $25,000,000.  For purposes of this Agreement, the LC
Subslimit for Bank of America, in its capacity as an Issuing Bank, shall be
$12,500,000, and the LC Sublimit for JPMorgan, in its capacity as an Issuing
Bank, shall be $12,500,000, in each case unless otherwise agreed in writing
among Bank of America, JPMorgan and the Borrower.


“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that the ownership or acquisition of any
equity interest in a Lender or any direct or indirect parent company thereof by
a Governmental Authority shall not in and of itself constitute a Lender
Insolvency Event so long as such ownership interest does not result in or
provide such lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such lender (or such Governmental Authority) to reject,
repudiate disavow or disaffirm any contracts or agreements made with such
Lender.
17

--------------------------------------------------------------------------------

 
“Lender Party” means any Lender, the Issuing Bank or the Swingline Lender.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Accession Agreement, a Refinancing Facility Amendment or an Additional Facility
Amendment, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.


“Letter of Credit” means any standby or commercial letter of credit issued
hereunder and shall include the Existing Letters of Credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.


“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Loan Maturity Date then in effect (or, if such day is not
a Business Day, the next preceding Business Day).


“Leverage Ratio” means, on any date, the ratio of (a) an amount equal to (i)
Consolidated Funded Indebtedness as of such date, less (ii) the aggregate amount
(but not in excess of $45,000,000) of unrestricted cash and cash equivalents
maintained in the United States owned by the Loan Parties on such date free and
clear of all Liens (other than Liens created under the Loan Documents, Liens
constituting Permitted Encumbrances (other than Permitted Encumbrances of the
type referred to in clause (c) or (d) of the term “Permitted Encumbrances”) or
other nonconsensual Liens arising as a matter of law), to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of the Borrower ended
on such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter of the Borrower most recently ended prior to
such date).


“LIBOR” has the meaning assigned to such term in the definition of Eurodollar
Rate.


“LIBOR Rate” has the meaning assigned to such term in the definition of
Eurodollar Rate.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.


“Loan Documents” means this Agreement, the Fee Letters, any Auto Borrow
Agreement, any Letter of Credit Applications referred to in Section 2.05(a) or
2.05(b), any promissory notes delivered pursuant to Section 2.10(e), each
Accession Agreement, the Collateral Agreement and the other Security Documents.
18

--------------------------------------------------------------------------------

 
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.08, which shall be substantially in the form of Exhibit 2.03 or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.


“Loan Parties” means the Borrower and each Subsidiary Loan Party.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Material Acquisition” means any acquisition, or series of related acquisitions,
(a) that involves assets comprising all or substantially all of an operating
unit of a business or common stock of any Person and (b) the consideration paid
in which exceeds $5,000,000.


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of the Borrower
and the Subsidiaries, taken as a whole, (b) the ability of any Loan Party to
perform its obligations under any Loan Document to which it is party or (c) the
rights and benefits of the Administrative Agent, any Lender, any Issuing Bank or
the Swingline Lender under the Loan Documents.


“Material Disposition” means any sale, transfer or other disposition, or series
of related sales, transfers or other dispositions, (a) that involves assets
comprising all or substantially all of an operating unit of a business or common
stock of any Person, in each case owned by the Borrower or any Subsidiary and
(b) the consideration paid in which exceeds $5,000,000.


“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Hedging Agreements, of any one or more of the Borrower and the Subsidiaries
in an aggregate amount exceeding $25,000,000; provided that for purposes of this
definition the term “Indebtedness” shall not include (x) Loans, (y) Letters of
Credit and (z) Earn-Out Obligations unless and only to the extent that both
(i) all conditions to payment have been satisfied and (ii) such Earn-Out
Obligation is then due and payable.  For purposes of determining Material
Indebtedness, the “amount” of the obligations of the Borrower or any Subsidiary
in respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.


“Material Subsidiary” means any Subsidiary (a) the consolidated assets of which
equal 5.0% or more of the Consolidated Total Assets, or (b) the consolidated
revenues of which equal 5.0% or more of the Consolidated Revenues, in each case
as of the end of or for the most recent period of four consecutive fiscal
quarters for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b); provided that if at the end of the most recent
fiscal quarter or for the most recent period of four consecutive fiscal quarters
the combined consolidated assets or combined consolidated revenues of all
Subsidiaries that under clauses (a) and (b) above would not constitute Material
Subsidiaries shall have exceeded 10.0% of the Consolidated Total Assets or 10.0%
of the Consolidated Revenues (in each case, determined as set forth above), then
the Borrower shall select one or more of such excluded Subsidiaries to be
Material Subsidiaries until such excess shall have been eliminated.
19

--------------------------------------------------------------------------------

 
“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. Sec. 1396 et seq.) and any statutes succeeding
thereto.


“Medicaid Regulations” means, collectively, (a) all Federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting
Medicaid, (b) all applicable provisions of all Federal rules, regulations,
manuals and orders of all Governmental Authorities promulgated pursuant to or in
connection with the statutes described in clause (a) above and all Federal
administrative, reimbursement and other guidelines of all Governmental
Authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (a) above, (c) all state statutes and
plans for medical assistance enacted in connection with the statutes and
provisions described in clauses (a) and (b) above and (d) all applicable
provisions of all rules, regulations, manuals and orders of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (c) above and all state administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (c) above, in
each case as may be amended or supplemented.


“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. Sec. 1995 et
seq.) and any statutes succeeding thereto.


“Medicare Regulations” means, collectively, all Federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting
Medicare, together with all applicable provisions of all rules, regulations,
manuals and orders and administrative, reimbursement and other guidelines having
the force of law of all Governmental Authorities (including Health and Human
Services (“HHS”), Centers for Medicare and Medicaid Services, the Office of the
Inspector General for HHS or any Person succeeding to the functions of any of
the foregoing) promulgated pursuant to or in connection with any of the
foregoing having the force of law, as each may be amended or supplemented.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of such Issuing Bank with respect
to Letters of Credit issued and outstanding at such time, (b) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 2.23(a)(i), (a)(ii) or (a)(iii), an
amount equal to 100% of the Outstanding Amount of all LC Obligations, and (c)
otherwise, an amount determined by the Administrative Agent and such Issuing
Bank in their sole discretion.


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.


“Moody’s” means Moody’s Investors Service, Inc.


“Mortgage” means a mortgage or deed of trust granting a Lien on any Mortgaged
Property to secure the Obligations.  Each Mortgage shall be reasonably
satisfactory in form and substance to the Administrative Agent.


“Mortgaged Property” means each fee interest in real property and the
improvements thereto owned by a Loan Party that has a book value in excess of
$10,000,000.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
20

--------------------------------------------------------------------------------

 
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
fees and out-of-pocket expenses (including underwriting discounts and
commissions) paid by the Borrower and the Subsidiaries to Persons that are not
Affiliates of the Borrower or any Subsidiary in connection with such event,
(ii) in the case of a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), (A) the amount of all payments required to be made by the
Borrower and the Subsidiaries as a result of such event to repay Indebtedness
(other than Loans) secured by such asset and (B) if such sale, transfer or other
disposition includes the sale of one or more operating businesses, divisions or
operating units, the amount of all liabilities, including accounts payable,
directly arising from the operations of such business, division or operating
unit that are retained by the Borrower and the Subsidiaries (as determined
reasonably and in good faith by the chief financial officer of the Borrower),
(iii) the amount of all taxes paid (or reasonably estimated to be payable)
(including, in the case of any such event in respect of any Foreign Subsidiary,
taxes payable upon the repatriation of such proceeds to the United States) by
the Borrower and the Subsidiaries, and (without duplication for the amount of
any liability netted under clause (ii)(B) above) the amount of any reserves
established by the Borrower and the Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to such
event (as determined reasonably and in good faith by the chief financial officer
of the Borrower) and (iv) in the case of any such proceeds received by a
Subsidiary that is not a wholly owned Subsidiary, the portion of such proceeds
attributable to the minority interests in such Subsidiary.


“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.


“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.11 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.


“Obligations” means the obligations of the Borrower hereunder and of the
Borrower and the other Loan Parties under the other Loan Documents, including
(a) the due and punctual payment by the Borrower of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon, and any obligation to provide
cash collateral, and (iii) all other monetary obligations of the Borrower under
this Agreement or any other Loan Document, including in respect of fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including any monetary obligations incurred during the pendency of
any bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of the Borrower under or pursuant to this
Agreement and each other Loan Document and (c) the due and punctual payment and
performance of all of the obligations of each other Loan Party under or pursuant
to each of the other Loan Documents.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“ONCOMED Operating Agreement” means that certain Amended and Restated Limited
Liability Company Operating Agreement dated as of December 6, 2013 among ONCOMED
Specialty, LLC, Pharmacy Corporation of America, ONCO360 Holdings 1, Inc.,
ONCO360 Holdings 2, Inc. and ONCO360 Holdings 3, Inc.
21

--------------------------------------------------------------------------------

 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, or similar charges or levies arising from
any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.


“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date; (ii) with
respect to Swingline Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Swingline Loans occurring on such date; and (iii) with
respect to LC Obligations on any date, the aggregate outstanding amount of such
LC Obligations on such date after giving effect to any LC Credit Extension
occurring on such date and any other changes in the aggregate amount of the LC
Obligations as of such date, including as a result of any reimubrsements by the
Borrower of Unreimbursed Amounts.


“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.


“Participant” has the meaning assigned to such term in Section 9.04(c)(i).


“Participant Register” has the meaning assigned to such term in Section
9.04(c)(ii).


“Patriot Act” has the meaning assigned to such term in Section 9.15.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.
22

--------------------------------------------------------------------------------

 
“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Subsidiary of Equity Interests in, or all or substantially all of the
property and assets of (or all or substantially all of the property and assets
constituting a separate business unit of), any Person that, upon the
consummation thereof, will be a wholly owned Subsidiary that is not a Foreign
Subsidiary (including as a result of a merger or consolidation between (A) any
Subsidiary and such Person and (B) so long as the Borrower is the surviving
entity, the Borrower and any Person) or, in the case of any purchase or other
acquisition of property or assets, will be owned by the Borrower or a Subsidiary
Loan Party; provided that, with respect to each such purchase or other
acquisition, (i) the Collateral and Guarantee Requirement shall be satisfied
with respect to each such newly created or acquired Subsidiary (if it is a
Subsidiary Loan Party) and (ii) all other actions required to be taken with
respect to such newly created or acquired Subsidiary or properties or assets
under Sections 5.11 and 5.12 shall have been taken; provided further that,
(i) such purchase or acquisition was not preceded by, or consummated pursuant
to, a hostile offer, (ii) all transactions related thereto are consummated in
accordance with applicable laws, (iii) the business of such Person, or such
properties or assets, as the case may be, constitute a business permitted by
Section 6.03(b) and (iv) immediately before and immediately after giving pro
forma effect to any such purchase or other acquisition, (A) no Default or Event
of Default shall have occurred and be continuing, (B) the Borrower shall be in
pro forma compliance with the covenants set forth in Sections 6.12 and 6.13,
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) as if such purchase or acquisition had occurred on
the first day of the relevant period for testing compliance, and (C) if the
aggregate consideration (determined as set forth above) for such purchase or
acquisition exceeds $10,000,000, the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in this definition shall have
been satisfied with respect to such purchase or other acquisition, together with
(unless otherwise consented to by the Administrative Agent) reasonably detailed
calculations demonstrating satisfaction of the requirement set forth in clause
(iv)(B) above.


“Permitted Amendments” has the meaning assigned to such term in Section 2.22.


“Permitted Business” means any business that the Borrower or any Subsidiary is
permitted to engage in pursuant to Section 6.03(b).


“Permitted Encumbrances” means:


(a)            Liens imposed by law for Taxes that are not yet delinquent or are
being contested in compliance with Section 5.05;


(b)            landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.05;


(c)            pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


(d)            deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;


(e)            judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;


(f)            encumbrances, ground leases, easements (including reciprocal
easement agreements), survey exceptions, or reservations of, or rights of others
for, licenses, rights of way, sewers, canals, ditches, water rights, highways,
roads, railroads, fences, oil and gas leases, electric lines, data
communications, and telephone lines and other similar purposes, or zoning,
building codes or other restrictions (including minor defects or irregularities
in title and similar encumbrances) as to the use of the real properties or Liens
incidental to the conduct of the business of the Borrower and the Subsidiaries
or to the ownership of its properties that do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of the Borrower and the Subsidiaries;
23

--------------------------------------------------------------------------------

 
(g)            leases, licenses, software-related escrow agreements, subleases
and sublicenses of assets (including real property and intellectual property
rights), in each case entered into in the ordinary course of business of the
Borrower and the Subsidiaries;


(h)            Liens arising by virtue of any statutory, common law or
contractual provisions relating to banker’s Liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
depositary or financial institution; and


(i)            Liens arising from Uniform Commercial Code financing statement
filings (or similar filings in other applicable jurisdictions) regarding
operating leases entered into by the Borrower and the Subsidiaries in the
ordinary course of business;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or Attributable Debt.


“Permitted Investments” means:


(a)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;


(b)            investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating from S&P of A-2 or higher or from Moody’s of P-2 or higher;


(c)            investments in deposit accounts, certificates of deposit,
banker’s acceptances and time deposits maturing within 270 days after the date
of acquisition thereof issued or guaranteed by or placed with (i) any Lender or
(ii) any commercial bank that has a short-term deposit rating issued by S&P of
A-2 or higher or by Moody’s of P-2 or higher;


(d)            short-term tax exempt securities rated not lower than MIG-1/+1 by
either Moody’s or S&P with provisions for liquidity or maturity accommodations
of 183 days or less;


(e)            repurchase agreements with a term of not more than 30 days
relating to securities described in clause (a) above and entered into with a
commercial bank satisfying the criteria described in clause (c) above;


(f)            Investments in money market or similar funds not less than 95% of
the assets of which are comprised of assets of the types described in clauses
(a), (b), (c), (d) and (e) above; and


(g)            in the case of any Foreign Subsidiary, investments denominated in
the currency of the jurisdiction in which such Subsidiary is organized that are
substantially similar to the assets referred to in clauses (a), (b), (c), (d),
(e) and (f) above.


“Permitted Secured Cash Management Agreement” means any Cash Management
Agreement between any Loan Party and any of its Subsidiaries and any Cash
Management Bank; provided, that for any of the foregoing to be included as a
“Permitted Secured Cash Management Agreement” on any date of determination by
the Administrative Agent, the Borrower and the applicable Cash Management Bank
must have delivered a Secured Party Designation Notice to the Administrative
Agent prior to such date of determination.
24

--------------------------------------------------------------------------------

 
“Permitted Secured Hedge” means any interest rate, currency, foreign exchange,
or commodity Hedging Agreement permitted under this Agreement between any Loan
Party and any of its Subsidiaries and any Permitted Secured Hedge Bank; provided
that for any of the foregoing to be included as a “Permitted Secured Hedge” on
any date of determination by the Administrative Agent, the Borrower and the
applicable Permitted Secured Hedge Bank must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.


“Permitted Secured Hedge Bank” means any Person that (a) at the time it enters
into a Permitted Secured Hedge, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any
Permitted Secured Hedge in effect on or prior to the Closing Date, is, as of the
Closing Date or within 30 days thereafter, a Lender or the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent and a party to a
Permitted Secured Hedge or (c) within 30 days after the time it enters into the
applicable Permitted Secured Hedge, becomes a Lender, the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent, in each case, in its
capacity as a party to such Permitted Secured Hedge.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Pines Nursing Homes Litigation” means those certain matters litigated in the
United States District Court for the Southern District of Florida, case number
1:13-cv-23924-KMM, involving a complaint filed on October 29, 2013 by Pines
Nursing Homes, Inc. regarding facsimile communications from the Borrower that
purportedly promote the Borrower’s goods and/or services in a manner that
allegedly violates the Telephone Consumer Protection Act, and any other
litigation or proceedings relating to the same or substantially similar
underlying allegations or facts.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Potential Defaulting Lender” means, at any time, (i) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any financial institution
affiliate of such Lender or (ii) any Lender that has notified, or whose Parent
Company or a financial institution affiliate thereof has notified, the
Administrative Agent, the Borrower, the Issuing Bank or the Swingline Lender in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations under any other loan agreement or credit agreement or other
similar agreement.  Any determination that a Lender is a Potential Defaulting
Lender under any of clauses (i) or (ii) above will be made by the Administrative
Agent or, in the case of clause (ii), the Issuing Bank or the Swingline Lender,
as the case may be, in its sole discretion acting in good faith.  The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.
25

--------------------------------------------------------------------------------

 
“Prepayment Event” means:


(a)            any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction or by way of merger or consolidation) of any
property or asset of the Borrower or any Subsidiary, including any sale or
issuance to a Person other than the Borrower or a Subsidiary of Equity Interests
in any Subsidiary, other than (i) dispositions permitted by clauses (a), (b),
(d) and (e) of Section 6.05 and (ii) other dispositions resulting in aggregate
Net Proceeds not exceeding $10,000,000 in the case of any single transaction or
series of related transactions; or


(b)            any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any
property or asset of the Borrower or any Subsidiary resulting in aggregate Net
Proceeds exceeding $10,000,000; or


(c)            the incurrence by the Borrower or any Subsidiary of any
Indebtedness, other than, to the extent prepayment is not otherwise required in
connection with the incurrence thereof, Indebtedness permitted by Section 6.01.


“Real Property Security Documents” means with respect to the fee interest of any
Loan Party in any real property:


(a)             a fully executed and notarized Mortgage encumbering the fee
interest of such Loan Party in such real property;


(b)            if requested by the Collateral Agent, existing maps, plats or
as-built surveys of the sites of such real property (or, new maps, plats or
as-built surveys if existing maps, plats or as-built surveys are insufficient in
the judgment of the applicable title company to (i) delete any standard printed
survey exception contained in the applicable title policy and (ii) provide
customary endorsements to the applicable title policy);


(c)            ALTA mortgagee title insurance policies issued by a title
insurance company reasonably acceptable to the Collateral Agent with respect to
such real property, assuring the Collateral Agent that the Mortgage covering
such real property creates a valid and enforceable first priority mortgage lien
on such real property, free and clear of all defects and encumbrances except
Permitted Encumbrances, which title insurance policies shall otherwise be in
form and substance reasonably satisfactory to the Collateral Agent and shall
include such customary endorsements for financing transactions of the type
contemplated herein as are reasonably requested by the Collateral Agent;


(d)            (i)  a “life of loan” flood determination certificate as to
whether such real property is in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards (a “Flood Hazard
Property”) (which flood determination certificate must be received by the
Collateral Agent at least seven Business Days prior to the filing of the
applicable Mortgage) and (ii) if such real property is a Flood Hazard Property,
(A) whether the community in which such real property is located is
participating in the National Flood Insurance Program, (B) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Collateral Agent (1) as to the fact that such real property is a Flood Hazard
Property and (2) as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program and
(C) copies of insurance policies or certificates of insurance of the Borrower
and its Subsidiaries evidencing flood insurance satisfactory to the Collateral
Agent and naming the Collateral Agent and its successors and/or assigns as sole
loss payee on behalf of the Lenders;
26

--------------------------------------------------------------------------------

 
(e)            if reasonably requested by the Collateral Agent, an environmental
assessment questionnaire, substantially in the form attached hereto as Exhibit
1.01(c), with respect to such real property; and


(f)            if requested by the Collateral Agent, an opinion of legal counsel
to the Loan Party granting the Mortgage on such real property, addressed to the
Collateral Agent and each Lender, in form and substance reasonably acceptable to
the Collateral Agent.


“Reference Period” has the meaning assigned to such term in the definition of
“Consolidated EBITDA”.


“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness, accrued and
unpaid interest thereon, any prepayment or other similar fees paid to the
holders of the Original Indebtedness in connection therewith and any reasonable
fees and expenses paid by the Borrower or any Subsidiary in connection with the
incurrence of such Refinancing Indebedness; (b) the maturity of such Refinancing
Indebtedness shall not be earlier, and the Weighted Average Life to Maturity of
such Refinancing Indebtedness shall not be shorter, than that of such Original
Indebtedness, and such Refinancing Indebtedness shall not be required to be
repaid, prepaid, redeemed, repurchased or defeased, whether on one or more fixed
dates, upon the occurrence of one or more events or at the option of any holder
thereof (except, in each case, upon the occurrence of an event of default or a
change in control or similar event) prior to the earlier of (i) the maturity of
such Original Indebtedness and (ii) the date six months after the latest then
existing Term Maturity Date; (c) such Refinancing Indebtedness shall not
constitute an obligation of any Subsidiary (other than any Subsidiary that is
party to the Collateral Agreement as a guarantor and grantor thereunder) that
shall not have been an obligor in respect of such Original Indebtedness; (d) if
such Original Indebtedness shall have been subordinated to the Obligations, such
Refinancing Indebtedness shall also be subordinated to the Obligations on terms,
when taken as a whole, that are substantially similar to the subordination
provisions in the Original Indebtedness or which are reasonably acceptable to
the Administrative Agent; and (e) such Refinancing Indebtedness shall not be
secured by any Lien on any asset other than the assets that secured such
Original Indebtedness or by any Lien having a higher priority relative to the
Liens securing the Obligations than the Lien that secured such Original
Indebtedness.


“Refinancing Facility” has the meaning assigned to such term in Section 2.21.


“Refinancing Facility Amendment” has the meaning assigned to such term in
Section 2.21.


“Refinancing Revolving Facility” means any Refinancing Facility that is a
revolving facility.


“Refinancing Revolving Maturity Date” means the maturity date of any Refinancing
Revolving Facility.


“Refinancing Term Loan” means any Refinancing Facility that is a term loan.


“Register” has the meaning assigned to such term in Section 9.04.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
27

--------------------------------------------------------------------------------

 
“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
aggregate Revolving Exposures, outstanding Term Loans and unused Commitments at
such time.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance reasonably satisfactory to the Administrative Agent.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower.


“Restricting Information” has the meaning assigned to such term in
Section 9.12(b).


“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.


“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) increased from time to time pursuant to
Section 2.09 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01, in the
Assignment and Assumption or the Accession Agreement pursuant to which such
Lender shall have assumed or acquired its Revolving Commitment or in any
documentation executed by such Lender in connection with an Incremental
Commitment, as such amount may be adjusted from time to time in accordance with
this Agreement.  The aggregate amount of the Lenders’ Revolving Commitments as
of the Closing Date is $310,000,000.


“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.


“Revolving Facility” means each revolving facility provided under this Agreement
including the Revolving Facility established pursuant to Section 2.01(b), any
Incremental Revolving Commitment and any Refinancing Revolving Facility.
28

--------------------------------------------------------------------------------

 
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.


“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.


“Revolving Maturity Date” means September 17, 2019; provided, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.


“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.


“SEC” means the Securities and Exchange Commission or any successor thereto.


“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of the Borrower or any Subsidiary
under each Permitted Secured Hedge and (c) the due and punctual payment and
performance of all obligations owed from time to time by the Borrower or any
Subsidiary in respect of Permitted Secured Cash Management Agreements; provided
that Secured Obligations of a Subsidiary Loan Party exclude any Excluded Swap
Obligations with respect to such Subsidiary Loan Party.


“Secured Party” means each applicable “Secured Party”, as defined in any
applicable Security Document.


“Secured Party Designation Notice” means a notice from the Borrower and any
Lender (or an Affiliate of a Lender) substantially in the form of Exhibit
1.01(b).


“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements, the Mortgages, the IP Agreements and each other security agreement
or other instrument or document executed and delivered pursuant to Section 5.11
or 5.12 to secure any of the Obligations.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


“Subsidiary” means any subsidiary of the Borrower.


“Subsidiary Loan Party” means each wholly owned Subsidiary, other than (a) any
Subsidiary that is a Foreign Subsidiary, (b) any Subsidiary of a Foreign
Subsidiary, (c) any Foreign Subsidiary Holding Company or (d) at the election of
the Borrower, any Subsidiary that (i) does not conduct any business operations,
(ii) has assets with a total book value not in excess of $100,000 and (iii) does
not have any Indebtedness outstanding (excluding any Earn-Out Obligations).
29

--------------------------------------------------------------------------------

 
“Swap Obligations” means, with respect to any Subsidiary Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


“Swingline Lender” means Bank of America, in its capacity as lender of Swingline
Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.04.


“Swingline Loan Notice” means a notice of a Borrowing of Swingline Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04(b) or such other form as is approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.


“Swingline Sublimit” means $10,000,000.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
including all interest, penalties or additions to tax applicable thereto.


“Term A Commitment” means, with respect to each Lender, the commitment, if any,
of such Lender to advance its portion of  the Term Loan A hereunder, expressed
as an amount representing the maximum principal amount of the Term Loan A to be
made by such Lender, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Term A Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Term A Commitment, as applicable.  The aggregate amount of the Lenders’ Term
A Commitments as of the Closing Date is $225,000,000.


“Term A Maturity Date” means September 17, 2019; provided, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


“Term Commitment” means, with respect to each Lender, (a) the Term A Commitment
of such Lender, (b) the Incremental Term Commitment of such Lender, if any, and
(c) the commitment, if any, of such Lender to advance its portion of any other
Term Loan hereunder, expressed as an amount representing the maximum principal
amount of such Term Loan to be made by such Lender, as such commitment may be
(i) reduced from time to time pursuant to Section 2.08 and (i) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.


“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.


“Term Loan” means the Term Loan A, together with (unless the context otherwise
requires) Incremental Term Loans, Additional Term Loans and Refinancing Term
Loans.


“Term Loan A” means the term loan advanced on the Closing Date by Lenders with
Term A Commitments.
30

--------------------------------------------------------------------------------

 
“Term Maturity Date” means all or any of the following, as the context requires:
the Term A Maturity Date, any Incremental Term Loan Maturity Date, any
Refinancing Term Loan Maturity Date and any Additional Term Loan Maturity Date.


“Total Revolving Outstandings” means the aggregate outstanding amount of all
Revolving Loans, all Swingline Loans and all LC Obligations.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


“Uniform Commercial Code” means the Uniform Commercial Code as adopted and in
effect from time to time in the State of New York.


“Unreimbursed Amount” has the meaning assigned to such term in Section
2.05(c)(i).


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date of determination, the period of time (expressed in years) obtained by
dividing (a) the sum of the total of the products obtained by multiplying (i)
the amount of each scheduled installment, sinking fund, serial maturity or other
required payment of principal, including payment at final maturity, in respect
thereof, by (ii) the number of years (calculated to the nearest one-twelfth)
which will elapse between such date of determination and the making of such
payment by (b) the then outstanding principal amount of such Indebtedness as of
such date of determination.


“wholly owned”, when used in reference to a subsidiary of any Person, means any
subsidiary of such Person all the Equity Interests in which, other than
directors’ qualifying shares and/or other nominal amounts of Equity Interests
that are required to be held by Persons under applicable law, are owned,
directly or indirectly, by such Person or another wholly owned Subsidiary of
such Person.


“Wisconsin Qui Tam Litigation” means those certain matters litigated in the
United States District Court for the Eastern District of Wisconsin, case number
09-c-0720, involving two consolidated qui tam complaints filed in 2009 (and
unsealed on June 10, 2013) by relators (who are former employees of the Borrower
and a company acquired by the Borrower) regarding the alleged ordering of
prescriptions by nurses, and any other litigation or proceedings relating to the
same or substantially similar underlying allegations or facts.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02   Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Rate Loan”) or by Class and Type (e.g., a
“Eurodollar Rate Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Rate Borrowing”) or by Class and Type (e.g., a “Eurodollar Rate
Revolving Borrowing”).
31

--------------------------------------------------------------------------------

 
SECTION 1.03   Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time
and to any successor law or regulation, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


SECTION 1.04   Accounting Terms; GAAP; Pro Forma Calculations.


(a)            Except as otherwise expressly provided herein, all terms of an
accounting or financial nature (including the term “unrestricted cash and cash
equivalents”) shall be construed in accordance with GAAP, as in effect from time
to time; provided that, if at any time any change in GAAP or in the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower, the Administrative Agent or
the Required Lenders shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to approve such ratio or requirement to preserve
the original intent thereof in light of such change in GAAP; provided that,
until so approved, such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein.


(b)            All pro forma computations required to be made hereunder giving
effect to any acquisition, investment, sale, disposition, merger or similar
event (i) shall reflect on a pro forma basis such event and, to the extent
applicable, the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness
(without giving effect to any Earn-Out Obligations), all in accordance with
Article 11 of Regulation S-X under the Securities Act of 1933, as amended, and
(ii) in the case of any acquisition (including pursuant to a merger or
consolidation) may reflect pro forma adjustments for cost savings (net of
continuing associated expenses) to the extent such cost savings are factually
supportable and have been realized or are reasonably expected to be realized
within 12 months following such acquisition, provided that the Borrower shall
have delivered to the Administrative Agent a certificate of the chief financial
officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that such cost savings meet the requirements
set forth in this clause (ii), together with reasonably detailed calculations
demonstrating such satisfaction).


(c)            Anything in this Agreement to the contrary notwithstanding, for
all purposes of this Agreement or any other Loan Document, the determination of
whether a lease is to be treated as an operating lease or capital lease shall be
made without giving effect to any change in accounting for leases pursuant to
GAAP resulting from the implementation of proposed Accounting Standards Update
(ASU) Leases (topic 840) issued August 17, 2010, or any successor proposal.
32

--------------------------------------------------------------------------------





(d)            If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or any Issuing
Bank, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any Issuing Bank), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period.  This paragraph shall not limit the
rights of the Administrative Agent, any Lender or any Issuing Bank, as the case
may be, under Section 2.05(a)(v), 2.12(b) or 2.13(c) or under Article VIII.  The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.


SECTION 1.05   Rounding.Any financial ratios to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which  such ratio is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).


SECTION 1.06   Times of Day.Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).


SECTION 1.07   Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


Article II


The Credits


SECTION 2.01   Commitments.  Subject to the terms and conditions set forth
herein, (a) each Lender having a Term A Commitment shall advance its portion of
the Term Loan A to the Borrower on the Closing Date in a principal amount not
exceeding its Term A Commitment and (b) each Lender having a Revolving
Commitment severally agrees to make Revolving Loans to the Borrower from time to
time during the Revolving Availability Period in an aggregate principal amount
that will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.  Amounts repaid or prepaid in respect of Term Loan A or any
other Term Loan hereunder may not be reborrowed.
33

--------------------------------------------------------------------------------

 
SECTION 2.02   Loans and Borrowings.


(a)            Each Loan (other than a Swingline Loan) shall be made as part of
a Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.


(b)            Subject to Section 2.14, each Revolving Borrowing and Term
Borrowing shall be comprised entirely of Base Rate Loans or Eurodollar Rate
Loans as the Borrower may request in accordance herewith; provided that all
Borrowings made on the Closing Date must be made as Base Rate Borrowings unless
the Borrower shall have provided an indemnity satisfactory to the Administrative
Agent extending the benefits of Section 2.16 to the Lenders in respect of such
Borrowings.  Each Swingline Loan shall be a Base Rate Loan.  Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.


(c)            At the commencement of each Interest Period for any Eurodollar
Rate Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 (except, following any repayment pursuant to
Section 2.10(a) or prepayment pursuant to Section 2.11(c), where compliance with
this requirement is not possible) and not less than $5,000,000.  At the time
that each Base Rate Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000; provided that a Base Rate Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments or that is required to finance the reimbursement of an LC Advance as
contemplated by Section 2.05(c).  Each Swingline Loan shall be in an amount that
is an integral multiple of $100,000 and not less than $500,000.  Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of eight Eurodollar Rate
Borrowings outstanding.


(d)            Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Revolving Maturity Date or any applicable Term Maturity Date, as
appropriate.


SECTION 2.03   Requests for Borrowings.  Each Borrowing of Eurodollar Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone or (B) a Loan Notice; provided that
any telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice.  Each such Loan Notice must be received
by the Administrative Agent not later than 12:00 noon (i) three Business Days
prior to the requested date of any Borrowing of Eurodollar Rate Loans and
(ii) on the requested date of any Borrowing of Base Rate Loans.  Each Loan
Notice shall specify (i) whether the requested Borrowing is to be a Revolving
Borrowing or Term Borrowing, (ii) the requested date of the Borrowing (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) whether such Borrowing is to be a Base Rate
Borrowing or a Eurodollar Rate Borrowing, and if applicable, the duration of the
Interest Period with respect thereto and (v) the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.06.  If the Borrower fails to specify a Type of
Loan in the Loan Notice, then the applicable Loans shall be made as, or
converted to, (x) in the case of a Revolving Borrowing, Base Rate Loans or (y)
in the case of a Term Borrowing, Eurodollar Rate Loans with an Interest Period
of one month (or, in the case of the initial Borrowing of Term Loans, with an
Interest Period as specified in clause (iv) of the definition of “Interest
Period”).  If the Borrower requests a Borrowing of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.
34

--------------------------------------------------------------------------------

 
SECTION 2.04   Swingline Loans.


(a)            Subject to the terms and conditions set forth herein and in
reliance upon the agreements of the other Lenders set forth in this Section
2.04, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time after the Closing Date and during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding the Swingline Sublimit, (ii) the aggregate Revolving Exposures of all
Revolving Lenders exceeding the aggregate Revolving Commitments; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan or (iii) any Fronting Exposure (to be reasonably
determined by the Swingline Lender).  Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.


(b)            To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone, hand delivery, facsimile
delivery or electronic means of a Swingline Loan Notice, not later than 2:00
p.m. on the day of a proposed Swingline Loan.  Each such Swingline Loan Notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan.  Each such telephonic
notice must be confirmed promptly by delivery to the Swingline Lender and the
Administrative Agent of a duly executed Swingline Loan Notice.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Advance as provided in
Section 2.05(e), by remittance to the applicable Issuing Bank) by 4:00 p.m. on
the requested date of such Swingline Loan (it being agreed that such Swingline
Loan will be made available within two hours after the applicable notice is
given, if given prior to 2:00 p.m.).


(c)            Immediately upon the making of a Swingline Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swingline Loan.  Such notice shall specify the aggregate
amount of Swingline Loans in which Revolving Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Revolving Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders.  The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender. 
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
35

--------------------------------------------------------------------------------

 
(d)            The Swingline Lender shall be responsible for invoicing the
Borrower for interest on the Swingline Loans.  Until each Lender funds its risk
participation pursuant to this Section 2.04(d) to refinance such Lender’s
Applicable Percentage of any Swingline Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swingline Lender.


(e)            The Borrower shall make all payments of principal and interest in
respect of the Swingline Loans directly to the Swingline Lender.


(f)            In order to facilitate the borrowing of Swingline Loans, the
Borrower and the Swingline Lender may mutually agree to, and are hereby
authorized to, enter into an auto borrow agreement in form and substance
satisfactory to the Swingline Lender and the Administrative Agent (the “Auto
Borrow Agreement”) providing for the automatic advance by the Swingline Lender
of Swingline Loans under the conditions set forth in the Auto Borrow Agreement,
subject to the conditions set forth herein.  At any time an Auto Borrow
Agreement is in effect, advances under the Auto Borrow Agreement shall be deemed
Swingline Loans for all purposes hereof, except that Borrowings of Swingline
Loans under the Auto Borrow Agreement shall be made in accordance with the Auto
Borrow Agreement.  For purposes of determining the Total Revolving Outstandings
at any time during which an Auto Borrow Agreement is in effect, the Outstanding
Amount of all Swingline Loans shall be deemed to be the sum of the aggregate
outstanding principal amount of Swingline Loans at such time plus the maximum
amount available to be borrowed under such Auto Borrow Agreement at such time.


SECTION 2.05   Letters of Credit.


(a)            The Letter of Credit Commitment.


(i)            Subject to the terms and conditions set forth herein, (A) each
Issuing Bank agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.05, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars for the account of the Borrower or any
of its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (2) to honor drawings under
the Letters of Credit issued by it; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any LC Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Revolving Commitments, (y) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment and (z) the Outstanding Amount of the LC Obligations shall not exceed
the LC Sublimit.  Each request by the Borrower for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrower that
the LC Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired without any pending drawing or that have been drawn upon and
reimbursed.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto and deemed LC Obligations, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
36

--------------------------------------------------------------------------------

 

(ii) Each Issuing Bank shall not issue any Letter of Credit if:



(A)            subject to Section 2.05(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or


(B)            the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.


(iii)            Each Issuing Bank shall not be under any obligation to issue
any Letter of Credit if:


(A)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense (for which such Issuing Bank is not
otherwise compensated hereunder) which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;


(B)            the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;


(C)            such Letter of Credit is to be denominated in a currency other
than Dollars; or
37

--------------------------------------------------------------------------------





(D)            any Lender is at that time a Defaulting Lender, unless such
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such Issuing Bank (in its sole discretion) with the
Borrower or such Lender to eliminate such Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 2.23(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other LC Obligations as to which such
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion.


(iv)            Each Issuing Bank shall not amend any Letter of Credit if such
Issuing Bank would not be permitted at such time to issue the Letter of Credit
in its amended form under the terms hereof.


(v)            Each Issuing Bank shall be under no obligation to amend any
Letter of Credit if (A) such Issuing Bank would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.


(b)            Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable Issuing Bank
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by such Issuing Bank, by personal delivery or by any other means
acceptable to such Issuing Bank.  Such Letter of Credit Application must be
received by such Issuing Bank and the Administrative Agent not later than 11:00
a.m. at least five (5) Business Days (or such later date and time as the
Administrative Agent and such Issuing Bank may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to such Issuing Bank: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
Issuing Bank may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to such Issuing Bank (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such Issuing Bank may require.  Additionally, the Borrower shall furnish to such
Issuing Bank and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance, amendment or
cancellation, including any Issuer Documents, as such Issuing Bank or the
Administrative Agent may require.
38

--------------------------------------------------------------------------------

 
(ii)            Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such Issuing Bank will
provide the Administrative Agent with a copy thereof.  Unless such Issuing Bank
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not be satisfied, then, subject to the
terms and conditions hereof, such Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Bank’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Bank a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.


(iii)            If the Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank shall issue a standby Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit
such Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
such Issuing Bank, the Borrower shall not be required to make a specific request
to such Issuing Bank for any such extension.  Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) such Issuing Bank to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that such Issuing Bank shall not permit any such
extension if (A) such Issuing Bank has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.05(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each case directing such Issuing Bank not to
permit such extension.


(iv)            Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.


(v)            Each Issuing Bank shall provide to the Administrative Agent, on a
monthly basis, a written summary of information (including such information as
issuances, amendments, expirations, cancellations, etc.) regarding each
outstanding Letter of Credit issued by such Issuing Bank.
39

--------------------------------------------------------------------------------

 
(c)            Drawings and Reimbursements; Funding of Participations.


(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the applicable Issuing Bank shall
promptly notify the Borrower and the Administrative Agent thereof.  Not later
than 3:00 p.m. on the later of (x) the date of any payment by such Issuing Bank
under a Letter of Credit and (y) the date that the Borrower received notice
thereof from the Issuing Bank (each such later date, an “Honor Date”), the
Borrower shall reimburse such Issuing Bank through the Administrative Agent in
an amount equal to the amount of such drawing; provided that if the Issuing Bank
delivers such notice after 11:00 a.m., the Borrower shall have until 3:00 p.m.
the following Business Day to reimburse the Issuing Bank through the
Administrative Agent.  If the Borrower fails to so reimburse such Issuing Bank
by such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof.  In such event,
the Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the Revolving Commitments.  Any notice given by such Issuing Bank or the
Administrative Agent pursuant to this Section 2.05(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


(ii)            Each Lender shall upon any notice pursuant to Section 2.05(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) to the Administrative Agent for the account of the
applicable Issuing Bank at the Administrative Agent’s office in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.05(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to such Issuing Bank.


(iii)            With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable Issuing Bank an LC Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which LC Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the rate specified in Section 2.13(c).  In such event, each Lender’s
payment to the Administrative Agent for the account of such Issuing Bank
pursuant to Section 2.05(c)(ii) shall be deemed payment in respect of its
participation in such LC Borrowing and shall constitute an LC Advance from such
Lender in satisfaction of its participation obligation under this Section 2.05.


(iv)            Until each Lender funds its Revolving Loan or LC Advance
pursuant to this Section 2.05(c) to reimburse the applicable Issuing Bank for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
such Issuing Bank.
40

--------------------------------------------------------------------------------

 
(v)            Each Lender’s obligation to make Revolving Loans or LC Advances
to reimburse the applicable Issuing Bank for amounts drawn under Letters of
Credit, as contemplated by this Section 2.05(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such Issuing Bank, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.05(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice).  No such
making of an LC Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse such Issuing Bank for the amount of any payment made by
such Issuing Bank under any Letter of Credit, together with interest as provided
herein.


(vi)            If any Lender fails to make available to the Administrative
Agent for the account of the applicable Issuing Bank any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.05(c)
by the time specified in Section 2.05(c)(ii), then, without limiting the other
provisions of this Agreement, such Issuing Bank shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Issuing Bank at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by such Issuing Bank in accordance with banking industry
rules on interbank compensation.  A certificate of such Issuing Bank submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.


(d)            Repayment of Participations.


(i)            At any time after such Issuing Bank has made a payment under any
Letter of Credit and has received from any Lender such Lender’s LC Advance in
respect of such payment in accordance with Section 2.05(c), if the
Administrative Agent receives for the account of such Issuing Bank any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s LC Advance was outstanding) in the same funds as those
received by the Administrative Agent.


(ii)            If any payment received by the Administrative Agent for the
account of such Issuing Bank pursuant to Section 2.05(c)(i) is required to be
returned under any of the circumstances described in Section 2.18 (including
pursuant to any settlement entered into by such Issuing Bank in its discretion),
each Lender shall pay to the Administrative Agent for the account of such
Issuing Bank its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
41

--------------------------------------------------------------------------------

 
(e)            Obligations Absolute.  The obligation of the Borrower to
reimburse the applicable Issuing Bank for each drawing under each Letter of
Credit and to repay each LC Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:


(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;


(ii)            the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable
Issuing Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;


(iii)            any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;


(iv)            waiver by any Issuing Bank of any requirement that exists for
such Issuing Bank’s protection and not the protection of the Borrower or any
waiver by such Issuing Bank which does not in fact materially prejudice the
Borrower;


(v)            honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;


(vi)            any payment made by such Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the ISP or the UCP, as applicable;


(vii)            any payment by such Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such Issuing
Bank under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or


(viii)            any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable Issuing Bank.  The Borrower shall
be conclusively deemed to have waived any such claim against such Issuing Bank
and its correspondents unless such notice is given as aforesaid.
42

--------------------------------------------------------------------------------





(f)            Role of Issuing Banks.  Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the applicable Issuing Bank
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by such Letter of Credit)
or to ascertain or inquire as to the validity or accuracy of any such document
or the authority of the Person executing or delivering any such document.  None
of the Issuing Banks, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Banks
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the Issuing Banks, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
Issuing Bank shall be liable or responsible for any of the matters described in
clauses (i) through (viii) of Section 2.05(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against such Issuing Bank, and such Issuing Bank may be liable to the Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such Issuing Bank’s willful misconduct or gross negligence
or such Issuing Bank’s willful failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit unless
such Issuing Bank is prevented or prohibited from so paying as a result of any
order or directive of any court or other Governmental Authority.  In furtherance
and not in limitation of the foregoing, such Issuing Bank may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
Issuing Bank shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
Such Issuing Bank may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.


(g)            Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the applicable Issuing Bank and the Borrower when
a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP shall apply to each standby
Letter of Credit and the rules of the UCP shall apply to each commercial Letter
of Credit.  Notwithstanding the foregoing, each Issuing Bank shall not be
responsible to the Borrower for, and each Issuing Bank’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of such
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where such Issuing Bank or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
43

--------------------------------------------------------------------------------





(h)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(i)            Designation of Additional Issuing Banks.  From time to time, the
Borrower may by notice to the Administrative Agent and the Lenders designate as
additional Issuing Banks one or more Lenders or Affiliates of Lenders that agree
to serve in such capacity as provided below; provided that at any given time,
there shall not be more than two Issuing Banks.  The acceptance by a Lender or
an Affiliate of a Lender of any appointment as an Issuing Bank hereunder shall
be executed by such Lender or Affiliate of a Lender, the Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
(i) such Lender or Affiliate of a Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the terms “Issuing Bank” shall be deemed to include such Lender or Affiliate
of a Lender in the capacity as an Issuing Bank.


(j)            Termination of an Issuing Bank.  The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank and the Administrative Agent.  Any
such termination shall become effective upon the earlier of (i) such Issuing
Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the date of the delivery thereof.  From and after the
effective date of any such termination, the terminated Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not issue additional Letters of Credit.


SECTION 2.06   Funding of Borrowings.  Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans.  In the case of a Borrowing, each Lender that
has received notice from the Administrative Agent in accordance with the
immediately preceding sentence shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s office not later than 2:00 p.m. on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, in the case of a Borrowing on the Closing Date,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of such Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Loan Notice with respect to such Borrowing is given by the Borrowing,
there are LC Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such LC Borrowings, and, second,
shall be made available to the applicable Borrower as provided above.


SECTION 2.07   Interest Elections.


(a)            Each Revolving Borrowing and Term Borrowing initially shall be of
the Type specified in the Loan Notice and, in the case of a Eurodollar Rate
Borrowing, shall have an initial Interest Period as specified in such Loan
Notice.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
44

--------------------------------------------------------------------------------





(b)            To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Loan Notice would be required under Section 2.03 if the Borrower were requesting
a Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a Loan Notice.


(c)            Each Loan Notice shall specify the following information in
compliance with Section 2.02:


(i)            the Borrowing to which such Loan Notice applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);


(ii)            the effective date of the election made pursuant to such Loan
Notice, which shall be a Business Day;


(iii)            whether the resulting Borrowing is to be a Base Rate Borrowing
or Eurodollar Rate Borrowing; and


(iv)            if the resulting Borrowing is a Eurodollar Rate Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.


If any such Loan Notice requests a Eurodollar Rate Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.


(d)            Promptly following receipt of such Loan Notice, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


If the Borrower fails to deliver a timely Loan Notice with respect to a
Eurodollar Rate Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall (i) in the case of a Term Borrowing,
be continued as a Eurodollar Rate Borrowing for an additional Interest Period of
one month or (ii) in the case of a Revolving Borrowing be converted to a Base
Rate Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Rate Borrowing and (ii) unless repaid, each
Eurodollar Rate Borrowing shall be converted to a Base Rate Borrowing at the end
of the Interest Period applicable thereto.


SECTION 2.08   Termination and Reduction of Commitments.


(a)            Unless previously terminated, (i) the Term Commitments shall
terminate at 5:00 p.m. on the Closing Date and (ii) the Revolving Commitments
shall terminate on the Revolving Maturity Date.
45

--------------------------------------------------------------------------------





(b)            The Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000, (ii) the Borrower shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.11, the aggregate
Revolving Exposures of all Revolving Lenders would exceed the aggregate
Revolving Commitments and (iii) if, after giving effect to any reduction of
Revolving Commitments, the LC Sublimit or the Swingline Sublimit exceeds the
amount of Revolving Commitments of all Revolving Lenders, the LC Sublimit and
the Swingline Sublimit shall be automatically reduced by the amount of such
excess.


(c)            The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof.  Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other financings or asset dispositions, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments of any Class shall be permanent.  Each reduction
of the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.


SECTION 2.09   Incremental Commitments.


(a)            Borrower Request.  The Borrower may by written notice to the
Administrative Agent elect to request (x) prior to the Revolving Maturity Date,
an increase to the existing Revolving Commitments (each, an “Incremental
Revolving Commitment”) and/or (y) the establishment of one or more new term
loans (each, an “Incremental Term Commitment” and together with any Incremental
Revolving Commitment, an “Incremental Commitment”), by an aggregate amount not
in excess of $190,000,000.  Each such notice shall specify (i) the date (each,
an “Increase Effective Date”) on which the Borrower proposes that the
Incremental Commitments shall be effective, which shall be a date not less than
10 Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each assignee to whom the Borrower
proposes any portion of such Incremental Commitments be allocated and the
amounts of such allocations; provided that any existing Lender approached to
provide all or a portion of the Incremental Commitments may elect or decline, in
its sole discretion, to provide such Incremental Commitment.  Each Incremental
Commitment shall be in an aggregate amount of not less than $10,000,000 and in
integral multiples of $1,000,000 in excess thereof (provided that such amount
may be less than $10,000,000 if such amount represents all remaining
availability under the aggregate limit in respect of Incremental Commitments set
forth in above).


(b)            Conditions.  The Incremental Commitments shall become effective
as of the Increase Effective Date; provided that:


(i)            each of the conditions set forth in Section 4.02 shall be
satisfied (provided that for purposes of this Section 2.09(b), the
representations and warranties contained in Section 3.04(a) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsection
(a) and (b) of Section 5.01);
46

--------------------------------------------------------------------------------





(ii)            no Default or Event of Default shall have occurred and be
continuing or would result from the Borrowings to be made on the Increase
Effective Date;


(iii)            the representations and warranties contained in Article III and
the other Loan Documents are true and correct in all material respects on and as
of the Increase Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
have been true and correct in all material respects as of such earlier date;


(iv)            on a pro forma basis, the Borrower shall be in compliance with
the covenants set forth in Sections 6.12 and 6.13 as of the end of the latest
fiscal quarter for which internal financial statements are available;


(v)            the Borrower shall make any breakage payments in connection with
any adjustment of Revolving Loans pursuant to Section 2.09(d); and


(vi)            the Borrower shall deliver or cause to be delivered officer’s
certificates and legal opinions of the type delivered on the Closing Date to the
extent reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent.


(c)            Terms of New Loans and Commitments.  The terms and provisions of
Loans made pursuant to Incremental Commitments shall be as follows:


(i)            terms and provisions of term loans made pursuant to the
Incremental Term Commitments (each, an “Incremental Term Loan”) shall be, except
as otherwise set forth herein or in an Accession Agreement (as defined below),
identical to the Term Loan A (it being understood that Incremental Term Loans
may be a part of the Term Loan A) and to the extent that the terms and
provisions of an Incremental Term Loan are not identical to the Term Loan A
(except to the extent permitted by clause (iii) or (iv)  below) they shall be
reasonably satisfactory to the Administrative Agent; provided that in any event
each Incremental Term Loan must comply with clauses (iii) or (iv) below;


(ii)            the terms and provisions of Revolving Loans made pursuant to new
Commitments shall be identical to the Revolving Loans;


(iii)            the Weighted Average Life to Maturity of any Incremental Term
Loan shall be no shorter than the remaining Weighted Average Life to Maturity of
the Term Loan A (if existing) or any other Incremental Term Loan then existing;
and


(iv)            the maturity date of any Incremental Term Loan (each, an
“Incremental Term Loan Maturity Date”) shall not be earlier than the Term A
Maturity Date or any Incremental Term Loan Maturity Date.


The Incremental Commitments shall be effected by an accession agreement (the
“Accession Agreement”) executed by the Borrower, the Administrative Agent and
each Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them.  The Accession Agreement may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent, to effect the provisions of this Section 2.09.  In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans or Term Loans shall be deemed, unless the context
otherwise requires, to include references to Revolving Loans made pursuant to
Incremental Revolving Commitments and Incremental Term Loans that are Term
Loans, respectively, made pursuant to this Agreement.  This Section 2.09 shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary.
47

--------------------------------------------------------------------------------





(d)            Adjustment of Revolving Loans.  To the extent the Commitments
being increased on the relevant Increase Effective Date are Incremental
Revolving Commitments, then each Revolving Lender that is acquiring an
Incremental Revolving Commitment on the Increase Effective Date shall make a
Revolving Loan, the proceeds of which will be used to prepay the Revolving Loans
of the other Revolving Lenders immediately prior to such Increase Effective
Date, so that, after giving effect thereto, the Revolving Loans outstanding are
held by the Revolving Lenders pro rata based on their Revolving Commitments
after giving effect to such Increase Effective Date.  If there is a new
borrowing of Revolving Loans on such Increase Effective Date, the Revolving
Lenders after giving effect to such Increase Effective Date shall make such
Revolving Loans in accordance with Section 2.02.


(e)            Making of New Term Loans.  On any Increase Effective Date on
which new Incremental Commitments for any Incremental Term Loan are effective,
subject to the satisfaction of the foregoing terms and conditions, each Lender
of such Incremental Term Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Commitment.


(f)            Equal and Ratable Benefit.  The Loans and Commitments established
pursuant to this paragraph shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, to the
extent set forth in the Accession Agreement.  The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such class of Term Loans or any such new
Commitments.


SECTION 2.10   Repayment of Loans; Evidence of Debt.


(a)            The Borrower hereby unconditionally promises to pay:


(i)            to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Revolving Loan of such Lender on the
Revolving Maturity Date,
48

--------------------------------------------------------------------------------

 
(ii)            to the Administrative Agent, on the last Business Day of each
month set forth below, for the ratable account of the Term Lenders holding Loans
comprising the Term Loan A advanced on the Closing Date, the aggregate principal
amount of the Term Loan A set forth below (which installments shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.11):


Principal Payment Date
Amortization Payment
September 2015
$
2,812,500
December 2015
$
2,812,500
March 2016
$
2,812,500
June 2016
$
2,812,500
September 2016
$
2,812,500
December 2016
$
2,812,500
March 2017
$
2,812,500
June 2017
$
2,812,500
September 2017
$
2,812,500
December 2017
$
2,812,500
March 2018
$
2,812,500
June 2018
$
2,812,500
September 2018
$
2,812,500
December 2018
$
2,812,500
March 2019
$
2,812,500
June 2019
$
2,812,500



; provided that the final principal repayment installment of the Term Loan A
shall be repaid on the Term A Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of the Term Loans outstanding on
such date, and


(iii)            to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of the Revolving Maturity Date and ten
Business Days after such Loan is made.


(b)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.


(c)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.


(d)            The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.


(e)            Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) (i) in
the case of Revolving Loans, to be in the form of Exhibit 2.10(e)(i) (a
“Revolving Note”), (ii) in the case of Swingline Loans, to be in the form of
Exhibit 2.10(e)(ii) (a “Swingline Note”), (iii) in the case of the Term Loan A,
to be in the form of Exhibit 2.10(e)(iii) (a “Term Note”) and (iv) in the case
of any Incremental Term Loan, Refinancing Term Loan or Additional Term Loan, to
be in a form approved by the Administrative Agent (an “Incremental Term Note,”
“Refinancing Term Note” or “Additional Term Note”, as applicable).  Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).
49

--------------------------------------------------------------------------------





SECTION 2.11   Prepayment of Loans.


(a)            The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirements of
this Section (except with respect to Swingline Loans while an Auto Borrow
Agreement is in effect, in which case prepayment of Swingline Loans shall be
governed by the terms of the Auto Borrow Agreement).


(b)            In the event and on such occasion that the aggregate Revolving
Exposures of all Revolving Lenders exceeds the aggregate Revolving Commitments,
the Borrower shall prepay Revolving Borrowings or Swingline Borrowings (or, if
no such Borrowings are outstanding, deposit cash collateral in an account with
the Administrative Agent) in an aggregate amount equal to such excess.


(c)            In the event and on each occasion that any Net Proceeds are
received by or on behalf of the Borrower or any Subsidiary in respect of any
Prepayment Event, the Borrower shall, on the day such Net Proceeds are received
(or, in the case of a Prepayment Event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, within 10 Business Days after such
Net Proceeds are received), prepay Term Borrowings in an aggregate amount equal
to such Net Proceeds as provided pursuant to clause (d)(ii) below; provided
that, in the case of any event described in clause (a) or (b) of the definition
of the term “Prepayment Event”, if the Borrower shall prior to the date of the
required prepayment deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Borrower and the Subsidiaries intend to
apply the Net Proceeds from such event (or a portion thereof specified in such
certificate), within 365 days (or, if the Borrower or any Subsidiary has, prior
to the expiration of such 365-day period, entered into a binding commitment to
so reinvest such Net Proceeds, within 180 days after the date of such
commitment) after receipt of such Net Proceeds, to acquire assets to be used in
the business of the Borrower and the Subsidiaries, and certifying that no Event
of Default has occurred and is continuing then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds in respect of such
event (or the portion of such Net Proceeds specified in such certificate, if
applicable) except to the extent of any such Net Proceeds therefrom that have
not been so applied by the end of such 365-day period (or, if applicable, such
180-day period), at which time a prepayment shall be required in an amount equal
to the Net Proceeds that have not been so applied.


(d)            (i) Optional prepayments of Term Loans shall be applied on a
ratable basis to (A) the Term Loan A, (B) each Incremental Term Loan, if any,
and (C) to the extent provided therefor in each applicable Refinancing Amendment
and each applicable Additional Facility Amendment, each Refinancing Term Loan
and each Additional Term Loan, and, more specifically, to the remaining
principal repayment installments of such Term Loans in direct order of
maturity.  (ii) Mandatory prepayments of Borrowings required under Section
2.11(c) shall be applied on a ratable basis to (A) the Term Loan A, (B) each
Incremental Term Loan, if any, and (C) to the extent provided therefor in each
applicable Refinancing Amendment and each applicable Additional Facility
Amendment, each Refinancing Term Loan and each Additional Term Loan, and, more
specifically, first, to the next four principal repayment installments of such
Term Loans (as applicable) until paid in full, and second to all remaining
principal repayment installments of such Term Loans (as applicable, but
specifically excluding the final principal installment on the Term A Maturity
Date, any Incremental Term Loan Maturity Date, any Additional Term Loan Maturity
Date or Refinancing Term Loan Maturity Date, unless, with respect to any such
Additional Term Loan or Refinancing Term Loan, such exclusion is not made in the
applicable Refinancing Amendment or Additional Facility Amendment, as
applicable) and, second, to the Revolving Loans (without a permanent reduction
of the Lenders’ Revolving Commitments) until paid in full, and third, to Cash
Collateralize the LC Obligations.
50

--------------------------------------------------------------------------------





(e)            The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender (except with
respect to Swingline Loans while an Auto Borrow Agreement is in effect, in which
case notice of prepayment of Swingline Loans shall be governed by the terms of
the Auto Borrow Agreement)), by delivering to the Administrative Agent a Notice
of Loan Prepayment or by telephone (confirmed by hand delivery, facsimile or
electronic transmission of a Notice of Loan Prepayment) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Rate Borrowing, not
later than 12:00 noon three Business Days before the date of prepayment, (ii) in
the case of prepayment of a Base Rate Borrowing, not later than 12:00 noon on
the date of prepayment or (iii) in the case of prepayment of a Swingline Loan,
not later than 12:00 noon on the date of prepayment (unless an Auto Borrow
Agreement is in effect, in which the notice requirements for prepayment of
Swingline Loans shall be governed by the terms of the Auto Borrow Agreement). 
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, (A) if a notice of optional prepayment is
given in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.08 and (B) a notice of prepayment may state that such notice is
conditioned upon the effectiveness of other financings or asset dispositions, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the prepayment date specified in such
notice) if such condition is not satisfied.  Promptly following receipt of any
such notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.


SECTION 2.12   Fees.


(a)            The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee, which shall accrue, for each
day at the Applicable Rate for such day, on the actual daily unused amount of
the Revolving Commitment of such Lender for each day during the period from and
including the Closing Date to but excluding the date on which such Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).
51

--------------------------------------------------------------------------------





(b)            The Borrower agrees to pay (i) to the Administrative Agent for
the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which fee (A) with respect to standby
Letters of Credit, shall accrue for each day at the Applicable Rate used to
determine the interest rate applicable to Eurodollar Rate Revolving Loans for
such day, on the actual daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to LC Borrowings) for each day during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure and (B) with respect to each commercial
Letter of Credit, shall be in an amount equal to 0.125% per annum times the
actual daily amount available to be drawn under such Letter of Credit, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate or
rates per annum separately agreed upon between the Borrower and such Issuing
Bank on the aggregate LC Exposure attributable to Letters of Credit issued by
such Issuing Bank (excluding any portion thereof attributable to LC Borrowings)
for each day during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any such LC Exposure, as well as each
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Closing Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).


(c)            The Borrower agrees to pay to the Administrative Agent and the
Arrangers, for their own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower, the Administrative Agent and each
Arranger.


(d)            All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Revolving Lenders entitled thereto.  Fees
paid shall not be refundable under any circumstances.


SECTION 2.13   Interest.


(a)            The Loans comprising each Base Rate Borrowing (including each
Swingline Loan) shall bear interest at the Base Rate plus the Applicable Rate
(or with respect to any Swingline Loan advanced pursuant to an Auto Borrow
Agreement, such other rate as separately agreed in writing between the Borrower
and the Swingline Lender).


(b)            The Loans comprising each Eurodollar Rate Borrowing shall bear
interest at the Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.


(c)            Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, upon
the election of the Required Lenders, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% per annum plus the rate applicable
to Base Rate Revolving Loans as provided in paragraph (a) of this Section.
52

--------------------------------------------------------------------------------





(d)            Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a Base Rate Revolving Loan prior to the end of the Revolving Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Rate Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.


(e)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Base Rate at
times when the Base Rate is based on the prime rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Base Rate or Eurodollar Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.


SECTION 2.14   Alternate Rate of Interest.  If in connection with any request
for a Eurodollar Rate Loan or a conversion to or continuation thereof or
otherwise, (a) the Administrative Agent determines that (i) Dollar deposits are
not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan or (ii)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan or in connection with an existing or proposed Base Rate Loan (in each case
with respect to this clause (a), “Impacted Loans”), or (b) the Administrative
Agent or the Required Lenders determine that for any reason the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to the Lenders of funding
such Loan, the Administrative Agent will promptly notify the Borrower and all
Lenders.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing, conversion or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section 2.14, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the applicable Impacted Loans, in which case,
such alternative interest rate shall apply with respect to such Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the applicable Impacted Loans under the first sentence of this Section 2.14, (2)
the Administrative Agent notifies the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the applicable Impacted Loans, or (3) any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative
interest rate or to determine or charge interest rates based upon such rate or
any Governmental Authority has imposed material restrictions on the ability of
such Lender to do any of the foregoing and, in each case, such Lender provides
the Administrative Agent and the Borrower written notice thereof.
53

--------------------------------------------------------------------------------





SECTION 2.15   Increased Costs.


(a)            If any Change in Law shall:


(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurodollar Rate) or any Issuing Bank;


(ii)            subject the Administrative Agent, the Collateral Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder to any Taxes (other than
(A) Indemnified Taxes or (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or


(iii)            impose on any Lender or any Issuing Bank or the London
interbank market any other condition affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise) in respect
of its Eurodollar Rate Loans or its participation in or issuance or maintenance
of Letters of Credit, other than, in each case, any increase in cost
attributable to Indemnified Taxes, Other Taxes and Excluded Taxes (as to which
Section 2.17 shall solely govern), then the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.


(b)            If any Lender or any Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.


(c)            The Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least ten (10) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender.  If a Lender fails to give notice ten (10) days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.
54

--------------------------------------------------------------------------------





(d)            A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a), (b) or
(c) of this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender or such Issuing Bank,
as the case may be, the amount shown as due on any such certificate within 10
days after receipt thereof.


(e)            Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.16   Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Rate Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Rate Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(e) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Rate Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Rate Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender in good faith to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Eurodollar Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
Eurodollar Rate market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
55

--------------------------------------------------------------------------------

 
SECTION 2.17   Taxes.


(a)            (i) Any and all payments by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Taxes, except as required by applicable
Law. If any Loan Party or the Administrative Agent shall be required to deduct
any Taxes from such payments (as determined in good faith by the applicable
withholding agent), then the Loan Party or the Administrative Agent or the
Borrower shall be entitled to make such deduction.


(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes from any payment then (A) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by the applicable Loan Party shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, the
Collateral Agent, any Lender or any Issuing Bank, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (B) the Administrative Agent shall make such deductions and (C) the
Administrative Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable laws other than the Code to withhold or deduct any Taxes from any
payment then (A) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by the applicable
Loan Party shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, the Collateral Agent, any Lender or any
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (B) such Loan Party or the
Administrative Agent, as required by applicable law, shall make such deductions
and (C) such Loan Party or the Administrative Agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.


(b)            In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


(c)            (i) The Borrower shall indemnify the Administrative Agent, the
Collateral Agent, each Lender and each Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, the Collateral Agent, such Lender or
such Issuing Bank, as the case may be, or required to be withheld or deducted
from a payment hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or Issuing Bank (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or
Issuing Bank, shall be conclusive absent manifest error.  Each of the Loan
Parties shall, and does hereby indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after written demand therefor,
for any amount which a Lender or Issuing Bank for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section
2.17(c)(ii) below.
56

--------------------------------------------------------------------------------





(ii) Each Lender and Issuing Bank shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the Issuing Bank (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), and  (y) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or Issuing Bank, in each case, that are paid
by the Administrative Agent or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority (including, for the avoidance of doubt, any such
amounts paid by any Loan Party to the Administrative Agent pursuant to the last
sentence of Section 2.17(c)(i)). A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and Issuing Bank hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender or Issuing Bank, as the case may be, under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this clause (ii).


(d)            As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)                If any Lender or any Issuing Bank is entitled to an exemption
from or reduction of Taxes with respect to payments under this Agreement or any
other Loan Document, it shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate.  Without
limiting the foregoing, each Foreign Lender, before it signs and delivers this
Agreement, in the case of each Foreign Lender party hereto on the Closing Date,
or before it becomes a Lender, in the case of each other Foreign Lender, and
from time to time thereafter, before the date any such form expires or becomes
obsolete or invalid, shall provide the Borrower (with a copy to the
Administrative Agent) with, as appropriate (i) Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable, in duplicate, certifying that such Foreign
Lender is entitled to benefits under an income tax treaty to which the United
States is a party and which exempts such Foreign Lender from United States
withholding tax or reduces the rate of withholding tax on payments of interest
for the account of such Foreign Lender, (ii) Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable in duplicate, and a statement signed under
penalty of perjury that it is not (A) a “bank” as described in
Section 881(c)(3)(A) of the Code, (B) a 10% shareholder of the Borrower (within
the meaning of Section 871(h)(3)(B) of the Code) or (C) a controlled foreign
corporation related to the Borrower within the meaning of Section 864(d)(4) of
the Code, (iii) where such Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner, Internal Revenue Service Form
W-8IMY and all required supporting documentation (including, where one or more
of the underlying beneficial owner(s) is claiming the benefits of the portfolio
interest exemption, a statement described in subsection (ii) above of such
beneficial owner(s) (provided that, if the Foreign Lender is a partnership and
not a participating Lender, such statement from the beneficial owner(s) may be
provided by the Foreign Lender on behalf of the beneficial owner(s)),
(iv) Internal Revenue Service Form W-8ECI in duplicate, certifying that the
income receivable pursuant to the Loan Documents is effectively connected with
the conduct of such Foreign Lender’s trade or business in the United States and
exempt from United States withholding tax or (v) executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made, but only if in the Lender’s reasonable judgment the
completion, execution and submission of such documentation  would not subject
such Lender to any material unreimbursed cost or expense and would not
materially prejudice the legal or commercial position of such Lender. 
Notwithstanding anything to the contrary in this Section 2.17(e), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.  If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
57

--------------------------------------------------------------------------------





(f)            Unless required by applicable laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or Issuing Bank any refund of Taxes.  If the Administrative
Agent, the Collateral Agent, any Lender or any Issuing Bank determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, the
Collateral Agent, such Lender or such Issuing Bank and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent, the Collateral Agent, such Lender or such Issuing Bank,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, the Collateral Agent, such Lender or such Issuing Bank in
the event the Administrative Agent, the Collateral Agent, such Lender or such
Issuing Bank is required to repay such refund to such Governmental Authority. 
This Section shall not be construed to require the Administrative Agent, the
Collateral Agent, any Lender or any Issuing Bank to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.


(g)            The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder or under any other Loan Document.


(h)            For purposes of this Section 2.17, the term “Lender” shall
include the Issuing Banks and the Swingline Lender.
58

--------------------------------------------------------------------------------





SECTION 2.18   Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a)            The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Borrowings, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m.), on the date when due, in immediately
available funds, free and clear without deduction, defense, recoupment, set-off
or counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent to the applicable
account specified by the Administrative Agent for the account of the applicable
Lenders or, in any such case, to such other account as the Administrative Agent
shall from time to time specify in a notice delivered to the Borrower, except
payments to be made directly to an Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest or fees, interest thereon shall be payable for the period of such
extension.  All payments under each Loan Document shall be made in dollars.


(b)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Borrowings then due to such parties.


(c)            If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Term Loans or participations in LC
Borrowings or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Term Loans
and participations in LC Borrowings and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Borrowings and Swingline Loans of other Lenders to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC Borrowings
and Swingline Loans; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Borrowings to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
59

--------------------------------------------------------------------------------





(d)            Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


(e)            Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or,
in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.02 and 2.06 (or, in the case of a Borrowing of Base
Rate Loans, that such Lender has made such share available in accordance with
and at the time required by Sections 2.02 and 2.06) and may, in reliance upon
such assumption, make available to the applicable Borrower a corresponding
amount.  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid (it being
understood that the Borrower shall not be deemed to be in breach of any of its
obligations hereunder solely as a result of such application by the
Administrative Agent of any amounts received by it from or on behalf of the
Borrower for the account of such Lender).


SECTION 2.19   Mitigation Obligations; Replacement of Lenders.


(a)            If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
60

--------------------------------------------------------------------------------





(b)            If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, a Potential Defaulting Lender or
otherwise defaults in its obligation to fund Loans hereunder, or if any Lender
has failed to consent to a proposed amendment, waiver, modification, discharge
or termination which pursuant to the terms of Section 9.02 requires the consent
of all of the Lenders or all of the affected Lenders and with respect to which
the Required Lenders shall have granted their consent, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) unless such assignee is a Lender
hereunder, the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, each
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Advances and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (iv) in the case of any such assignment resulting from the failure
to provide a consent, the assignee shall have given such consent.  A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver, consent or approval by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.


SECTION 2.20   Defaulting Lenders.


(a)            Cash Collateral Call.  If any Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, if any
Letter of Credit or Swingline Loan is at the time outstanding, the Issuing Bank
and the Swingline Lender, as the case may be, may (except, in the case of a
Defaulting Lender, to the extent the Commitments have been fully reallocated or
Cash Collateralized pursuant to Section 2.20(b), by notice to the Borrower and
such Defaulting Lender or Potential Defaulting Lender through the Administrative
Agent, require the Borrower to Cash Collateralize the obligations of the
Borrower to the Issuing Bank and the Swingline Lender in respect of such Letter
of Credit or Swingline Loan in amount at least equal to 100% of the aggregate
amount of the unreallocated obligations (contingent or otherwise) of such
Defaulting Lender or such Potential Defaulting Lender to be applied pro rata in
respect thereof, or to make other arrangements satisfactory to the
Administrative Agent, and to the Issuing Bank and the Swingline Lender, as the
case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender or Potential Defaulting Lender.


(b)            Reallocation of Defaulting Lender Commitment, Etc.  If a Lender
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply with respect to any outstanding LC Exposure and any
outstanding Swingline Exposure of such Defaulting Lender:


(i)            the LC Exposure and the Swingline Exposure of such Defaulting
Lender will, subject to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Commitments; provided that (a)  conditions precedent in Section 4.02 have been
met, (b) the sum of each Non-Defaulting Lender’s total Revolving Exposure, total
Swingline Exposure and total LC Exposure may not in any event exceed the
Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (c) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender;
61

--------------------------------------------------------------------------------





(ii)            to the extent that any portion (the “unreallocated portion”) of
the Defaulting Lender’s LC Exposure and Swingline Exposure cannot be so
reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower will, not later than one Business Day after demand by
the Administrative Agent (at the direction of the Issuing Bank and/or the
Swingline Lender, as the case may be), (a) Cash Collateralize the obligations of
the Borrower to the Issuing Bank and the Swingline Lender in respect of such LC
Exposure or Swingline Exposure, as the case may be, in an amount at least equal
to the aggregate amount of the unreallocated portion of such LC Exposure or
Swingline Exposure, or (b) in the case of such Swingline Exposure, prepay
(subject to clause (iii) below) and/or Cash Collateralize in full the
unreallocated portion thereof, or (c) make other arrangements satisfactory to
the Administrative Agent, and to the Issuing Bank and the Swingline Lender, as
the case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender; and


(iii)            any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated account until
(subject to Section 2.20(f)) the termination of the Commitments and payment in
full of all obligations of the Borrower hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swingline Lender (pro rata as to
the respective amounts owing to each of them) under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Lenders hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal and unreimbursed LC Advances
then due and payable to the Non-Defaulting Lenders hereunder ratably in
accordance with the amounts thereof then due and payable to them, sixth to the
ratable payment of other amounts then due and payable to the Non-Defaulting
Lenders, and seventh after the termination of the Commitments and payment in
full of all obligations of the Borrower hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.


(c)            Right to Give Drawdown Notices.  In furtherance of the foregoing,
if any Lender becomes, and during the period it remains, a Defaulting Lender or
a Potential Defaulting Lender, each of the Issuing Bank and the Swingline Lender
is hereby authorized by the Borrower (which authorization is irrevocable and
coupled with an interest) to give, in its discretion, through the Administrative
Agent, a Loan Notice for a Revolving Loan pursuant to Section 2.03 in such
amounts and in such times as may be required to (i) reimburse an outstanding LC
Advance, (ii) repay an outstanding Swingline Loan, and/or (iii) Cash
Collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit or Swingline Loans in an amount at least equal to the aggregate amount
of the obligations (contingent or otherwise) of such Defaulting Lender or
Potential Defaulting Lender in respect of such Letter of Credit or Swingline
Loan.
62

--------------------------------------------------------------------------------





(d)            Fees.  Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to any fees accruing during such period pursuant to Section 2.12(a)
and Section 2.12(b) (without prejudice to the rights of the Non-Defaulting
Lenders in respect of such fees), provided that (i) to the extent that all or a
portion of the LC Exposure or the Swingline Exposure of such Defaulting Lender
is reallocated to the Non-Defaulting Lenders pursuant to Section 2.20(b), such
fees that would have accrued for the benefit of such Defaulting Lender will
instead accrue for the benefit of and be payable to such Non-Defaulting Lenders,
pro rata in accordance with their respective Commitments, (ii) to the extent
that all or any portion of such LC Exposure or Swingline Exposure cannot be so
reallocated and is not Cash Collateralized, such fees will instead accrue for
the benefit of and be payable to the Issuing Bank and the Swingline Lender, as
applicable (and the pro rata payment provisions of Section 2.18 will
automatically be deemed adjusted to reflect the provisions of this Section) and
(iii) to the extent that all or a portion of such unallocated LC Exposure or
Swingline Exposure is Cash Collateralized by the Borrower, fees for which such
Defaulting Lender is not entitled shall be retained by the Borrower.


(e)            Termination of Defaulting Lender Commitment.  The Borrower may
terminate the unused amount of the Commitment of a Defaulting Lender upon not
less than one Business Day’s prior notice to the Administrative Agent (which
will promptly notify the Lenders thereof), and in such event the provisions of
Section 2.20(b)(iii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts), provided that
such termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender may have against such Defaulting Lender.


(f)            Cure.  If the Borrower, the Administrative Agent, the Issuing
Bank and the Swingline Lender agree in writing in their discretion that a Lender
is no longer a Defaulting Lender or a Potential Defaulting Lender, as the case
may be, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any amounts then
held in the segregated account referred to in Section 2.20(b)), such Lender
will, to the extent applicable, purchase at par such portion of outstanding
Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Revolving
Exposure, LC Exposure and Swingline Exposure of the Lenders to be on a pro rata
basis in accordance with their respective Commitments, whereupon such Lender
will cease to be a Defaulting Lender or Potential Defaulting Lender and will be
a Non-Defaulting Lender (and such Exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender or Potential
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender or Potential Defaulting Lender.
63

--------------------------------------------------------------------------------





(g)            So long as any Lender is a Defaulting Lender, such Lender will
not be a Permitted Secured Hedge Bank with respect to any Permitted Secured
Hedge entered into while such Lender was a Defaulting Lender.


SECTION 2.21   Refinancing Facilities.


(a)            The Borrower may from time to time, add one or more tranches of
term loans or revolving credit facilities to this Agreement (each a “Refinancing
Facility”) pursuant to an agreement in writing entered into by the Loan Parties,
the Administrative Agent and each Person (including any existing Lender) that
agrees to provide a portion of such Refinancing Facility (each a “Refinancing
Facility Amendment”) pursuant to procedures reasonably specified by the
Administrative Agent to refinance all or any portion of any outstanding Term
Loan or any Revolving Loan then in effect; provided, that:


(i)                 such Refinancing Facility shall not have a principal or
commitment amount (or accreted value) greater than the Loans and, in the case of
a revolving facility, undrawn available commitments to such revolving facility
being refinanced (plus accrued interest, fees, discounts, premiums and
reasonable expenses);


(ii)                no Default shall exist on the effective date of such
Refinancing Facility or would exist after giving effect to such Refinancing
Facility;


(iii)             no existing Lender shall be under any obligation to provide a
commitment to such Refinancing Facility and any such decision whether to provide
a commitment to such Refinancing Facility shall be in such Lender’s sole and
absolute discretion;


(iv)             such Refinancing Facility shall be in an aggregate principal
amount of at least $25,000,000 and each commitment of a Lender to such
Refinancing Facility shall be in a minimum principal amount of at least
$5,000,000, in the case of a Refinancing Facility that is a revolving credit
facility and at least $1,000,000 in the case of a Refinancing Facility that is a
term loan (or, in each case, such lesser amounts as the Administrative Agent and
the Borrower may agree);


(v)               each Person providing a commitment to such Refinancing
Facility shall meet the requirements in Section 9.04(b);


(vi)              the Borrower shall deliver to the Administrative Agent:


(A)            a certificate of each Loan Party dated as of the date of such
Refinancing Facility signed by a Responsible Officer of such Loan Party (1)
certifying and attaching resolutions adopted by the board of directors or
equivalent governing body of such Loan Party approving such Refinancing Facility
and (2) in the case of the Borrower, certifying that, before and after giving
effect to such Refinancing Facility, (I) the representations and warranties of
each Loan Party contained in Article III or any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such Refinancing Facility, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and (II) no Default exists;
64

--------------------------------------------------------------------------------

 
(B)            such amendments to the Security Documents as the Administrative
Agent may reasonably request to cause the Security Documents to secure the
Obligations after giving effect to such Refinancing Facility; and


(C)            customary opinions of legal counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender (including each Person
providing a Refinancing Facility Commitment), dated as of the effective date of
such Refinancing Facility;


(vii)            the Administrative Agent shall have received documentation from
each Person providing a commitment to such Refinancing Facility evidencing such
Person’s commitment and such Person’s obligations under this Agreement in form
and substance reasonably acceptable to the Administrative Agent;


(viii)            such Refinancing Facility (A) shall rank pari passu in right
of payment as the other Loans and Commitments; (B) shall not be guaranteed by
any Person that is not a guarantor under the Collateral Agreement; and (C) shall
be (1) unsecured or (2) secured by the Collateral on an equal and ratable basis
with the Obligations or on a junior basis to Obligations (in the case of any
junior security interest or subordinated Obligations, pursuant to intercreditor
or subordination agreements reasonably satisfactory to the Administrative
Agent);


(ix)            such Refinancing Facility shall have such interest rates,
interest rate margins, fees, discounts, prepayment premiums, amortization and a
final maturity date as agreed by the Loan Parties and the Lenders providing such
Refinancing Facility, provided that (A) to the extent refinancing a Revolving
Loan and constituting revolving credit facilities, such Refinancing Facility
will not have a maturity date (or have scheduled or mandatory commitment
reductions or amortization) that is prior to the scheduled Revolving Maturity
Date of the Revolving Loan being refinanced and (B) to the extent refinancing a
Term Loan or constituting term loan facilities, such Refinancing Facility will
have a maturity date that is not prior to the scheduled Term Maturity Date of,
and will have a Weighted Average Life to Maturity that is not shorter than the
Weighted Average Life to Maturity of, the Term Loan being refinanced;


(x)            if such Refinancing Facility is a revolving credit facility then
(1) such Refinancing Facility shall have ratable voting rights as the other
Revolving Loans (or otherwise provide for more favorable voting rights for the
then outstanding Revolving Loans) and (2) such Refinancing Facility may provide
for the issuance of Letters of Credit for the account of the Borrower and its
Subsidiaries on terms substantially equivalent to the terms applicable to
Letters of Credit under the existing Revolving Facilities or the making of swing
line loans to the Borrower on terms substantially equivalent to the terms
applicable to Swingline Loans under the existing Revolving Facilities;


(xi)            each Borrowing of Revolving Loans and participations in Letters
of Credit pursuant to Section 2.05 shall be allocated pro rata among the
Revolving Loans;
65

--------------------------------------------------------------------------------

 
(xii)            subject to clause (ix) above, such Refinancing Facility will
have terms and conditions that are substantially identical to, or less
favorable, when taken as a whole (as determined by the Borrower in its
reasonable judgment), to the Lenders providing such Refinancing Facility than,
the terms and conditions of the Revolving Loan or Term Loan being refinanced;
provided, however, that such Refinancing Facility may provide for any additional
or different financial or other covenants or other provisions that are agreed
among the Borrower and the Lenders thereof and applicable only during periods
after the then latest Revolving Maturity Date or Term Maturity Date in effect;
and


(xiii)            substantially concurrent with the incurrence of such
Refinancing Facility the Borrower shall apply the Net Proceeds of such
Refinancing Facility to the prepayment of outstanding Loans being so refinanced
(and, in the case of a Refinancing Facility that refinances a Revolving Loan,
the Borrower shall permanently reduce the amount of the commitments to the
Revolving Loan being refinanced by the amount of the Net Proceeds of such
Refinancing Facility (other than Net Proceeds applied to pay accrued interest,
fees, discounts and premiums).


(b)            The Lenders hereby authorize the Agents to enter into, and the
Lenders agree that this Agreement and the other Loan Documents shall be amended
by, such Refinancing Facility Amendments to the extent (and only to the extent)
the Administrative Agent deems necessary in order to establish Refinancing
Facilities on terms consistent with and/or to effect the provisions of this
Section 2.21.  The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Facility Amendment.  In addition, if so
provided in the Refinancing Facility Amendment for a Refinancing revolving
facility and with the consent of each Issuing Bank, participation in Letters of
Credit under the existing Revolving Facilities shall be reallocated from Lenders
holding revolving commitments under the existing Revolving Facilities to Lenders
holding revolving commitments under such Refinancing revolving facility in
accordance with the terms of such Refinancing Facility Amendment.


SECTION 2.22   Extension of Existing Revolving Loans and Term Loans.  The
Borrower may from time to time, subject to the consent of the Administrative
Agent, make one or more offers to all the Lenders holding a Revolving Commitment
or to all of the Lenders holding a Term Loan to make one or more amendments or
modifications to (A) allow the maturity and scheduled amortization (if any) of
the Loans and Commitments of the accepting Lenders to be extended and (B)
increase or decrease the Applicable Rate and/or fees payable with respect to the
Loans and Commitments (if any) of the accepting Lenders (“Permitted Amendments”)
pursuant to procedures reasonably specified by the Administrative Agent. 
Permitted Amendments shall become effective only with respect to the Loans
and/or Commitments of the Lenders that accept the applicable offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Loans and/or Commitments as to which such Lender’s
acceptance has been made.  Each Loan Party and each Accepting Lender shall
execute and deliver to the Administrative Agent such written agreements as the
Administrative Agent shall reasonably require to evidence the acceptance of the
Permitted Amendments and the terms and conditions thereof, and the Loan Parties
shall also deliver such certified resolutions, legal opinions and other
documents as requested by the Administrative Agent.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of any Permitted
Amendment.  Each of the parties hereto hereby agrees that (1) upon the
effectiveness of any Permitted Amendment, this Agreement shall be deemed amended
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Permitted Amendments evidenced thereby and only with respect to the
Loans and Commitments of the Accepting Lenders as to which such Lenders’
acceptance has been made and (2) any applicable Lender who is not an Accepting
Lender may be replaced by the Borrower in accordance with Section 2.19.
66

--------------------------------------------------------------------------------

 
SECTION 2.23   Cash Collateral.


(a)            Certain Credit Support Events.  If (i) any Issuing Bank has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an LC Borrowing, (ii) as of the Letter of Credit
Expiration Date, any LC Obligation for any reason remains outstanding, (iii) the
Borrower shall be required to provide Cash Collateral pursuant to Section 2.05
or Article VII, or (iv) there shall exist a Defaulting Lender, the Borrower
shall immediately (in the case of clause (iii) above) or within one (1) Business
Day (in all other cases) following any request by the Administrative Agent or
the Issuing Bank, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to Section 2.20 and
any Cash Collateral provided by the Defaulting Lender).


(b)            Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Banks and the Lenders, and agrees to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.23(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or any Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at Bank of America.  The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.


(c)            Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.23 or
Section 2.05, 2.11(b), 2.20 or Article VII in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific LC Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Revolving Lender that is a Defaulting Lender, any interest accrued
on such obligation) and other obligations for which the Cash Collateral was so
provided, prior to any other application of such property as may be provided for
herein.


(d)            Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto or (ii) the determination by
the Administrative Agent and each applicable Issuing Bank that there exists
excess Cash Collateral; provided, however, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and each applicable Issuing Bank may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.
67

--------------------------------------------------------------------------------

 
Article III


Representations and Warranties


The Borrower represents and warrants to the Lenders that:


SECTION 3.01   Organization; Powers.   Each of the Borrower and the Subsidiaries
(a) is duly organized, validly existing and (to the extent the concept is
applicable in such jurisdiction and except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect,) in good standing under the laws of the jurisdiction
of its organization and (b) except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, (i) has all requisite power and authority and all Governmental
Approvals (including without limitation those required by Medicaid Regulations
and Medicare Regulations) to carry on its business as now conducted and as
proposed to be conducted and (ii) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.


SECTION 3.02   Authorization; Enforceability.  The execution, delivery and
performance by each Loan Party of each Loan Document to which it is party are
within such Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate or other organizational and, if
required, stockholder or other equity holder action.  This Agreement has been
duly executed and delivered by the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
the Borrower or such Loan Party (as the case may be), enforceable against the
Borrower or such Loan Party (as the case may be) in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally, concepts of reasonableness and
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.


SECTION 3.03   Governmental Approvals; No Conflicts.  The execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.  (a) do not require any consent or approval of,
registration or filing with or any other action by any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
filings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any applicable law or regulation or the charter, bylaws or other
organizational documents of the Borrower or any of the Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
the Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of the Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of the Subsidiaries, except Liens created under the Loan
Documents, in each case (other than, in the case of clause (b), with respect to
any violations of charter, bylaws or other organizational documents referred to
therein) except where the foregoing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
68

--------------------------------------------------------------------------------

 
SECTION 3.04   Financial Condition; No Material Adverse Change.


(a)                The Borrower has heretofore furnished to the Lenders the
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
of December 31, 2012 and December 31, 2013 and the related consolidated
statements of operations, stockholder’s equity and cash flows of the Borrower
and its subsidiaries as of and for the three fiscal years ended December 31,
2013, reported on by KPMG, LLP, independent public accountants, as included in
the Borrower’s Form 10-K.  Such consolidated financial statements present
fairly, in all material respects, the consolidated financial position and
consolidated results of operations and cash flows of the Borrower and its
consolidated subsidiaries as of such dates and for such periods in accordance
with GAAP.


(b)                Except as disclosed in (i) the financial statements referred
to above or the notes thereto or (ii) the Borrower’s Form 10-Q for the periods
ended March 31, 2014 and June 30, 2014, none of the Borrower or the Subsidiaries
has, as of the Closing Date, any material contingent liabilities, unusual
long-term commitments or unrealized losses.


(c)                There has been no material adverse change in the business,
operations, assets, financial condition or results of operations of the Borrower
and the Subsidiaries, taken as a whole, since December 31, 2013.


SECTION 3.05  Properties.


(a)            Each of the Borrower and the Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business (including its Mortgaged Properties), except for Liens permitted by
Section 6.02, except for such defects in title, leasehold or interest as could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.


(b)            Each of the Borrower and the Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


(c)            As of the Closing Date, none of the Borrower and the Subsidiaries
owns in fee any real property.


SECTION 3.06   Litigation and Environmental Matters.


(a)            There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of the
Subsidiaries that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.


(b)            Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of the Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
or otherwise has knowledge of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.


SECTION 3.07   Compliance with Laws and Agreements.  Each of the Borrower and
the Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation, Medicaid Regulations, Medicare Regulations, ERISA and environmental
matters) and, as of the Closing Date, all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  No Default has occurred and is continuing.
69

--------------------------------------------------------------------------------

 
SECTION 3.08   Investment Company Status.  No Loan Party is registered or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.


SECTION 3.09   Taxes.  The Borrower and the Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed by
them, all such Tax returns are true, correct and complete in all material
respects, and the Borrower and the Subsidiaries have paid all Taxes shown to be
due and payable on such returns, except (a) any Taxes that are being contested
in good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has, to the extent required by GAAP, set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.  There is no current, proposed or pending audit,
assessment, deficiency or other claim relating to Taxes against any Loan Party
that would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.  Each Loan Party has made adequate provisions in
accordance with GAAP for all material Taxes not yet due and payable.  None of
the Loan Parties has “participated” in a “listed transaction” within the meaning
of Treas. Reg. Section 1.6011 -4, except as would not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect.


SECTION 3.10   ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  Each of the Borrower and its Subsidiaries
is in compliance with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder as such provisions apply to
any Plan or any employee benefit plan of the Borrower or its Subsidiaries except
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect.


SECTION 3.11   Disclosure.  The Information Memorandum and the other reports,
financial statements, certificates and other written information furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished), taken as a whole, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being recognized that projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered thereby may
differ significantly from the projected results and such differences may be
material.


SECTION 3.12   Subsidiaries.  Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in, each Subsidiary of the Borrower as of the
Closing Date, identifying each Subsidiary that is a Subsidiary Loan Party as
such.


SECTION 3.13   Insurance.  As of the Closing Date, all material premiums in
respect of insurance maintained by the Borrower and the Subsidiaries have been
paid.  The Borrower believes that the insurance maintained by or on behalf of
the Borrower and the Subsidiaries is adequate.
70

--------------------------------------------------------------------------------

 
SECTION 3.14   Federal Reserve Regulations.  No part of the proceeds of the
Loans have been or are being used, whether directly or indirectly, for any
purpose which entails a violation (including on the part of any Lender) of
Regulation U or X of the Board.


SECTION 3.15   Solvency.  Immediately following the making of each Loan made on
the Closing Date and after giving effect to the application of the proceeds of
such Loans, (a) the fair value of the assets of the Borrower and the
Subsidiaries, on a consolidated basis, at a fair valuation, will exceed its
debts and liabilities, subordinated, contingent or otherwise; (b) the present
fair saleable value of the property of the Borrower and the Subsidiaries, on a
consolidated basis, will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and the Subsidiaries, on a consolidated basis, will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and the Subsidiaries, on a consolidated basis, will not have unreasonably small
capital with which to conduct the business in which they  are engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.


SECTION 3.16   Collateral Matters.


(a)            When executed and delivered, the Collateral Agreement will be
effective to create in favor of the Collateral Agent for the ratable benefit of
the Secured Parties a valid security interest in the Collateral (as defined
therein) in which a security interest may be created under Article 9 of the
Uniform Commercial Code and (i) when the Collateral (as defined therein)
constituting certificated securities (as defined in the Uniform Commercial Code)
is delivered to the Collateral Agent thereunder together with instruments of
transfer duly endorsed in blank, the security interest of the Collateral Agent
therein will constitute a fully perfected Lien on, and security interest in, all
right, title and interest of the pledgors thereunder in such Collateral, prior
and superior in right to any other Person (subject only to Liens permitted under
Section 6.02), and (ii) when financing statements in appropriate form are filed
in the State of Delaware, with respect to the Borrower, and the jurisdiction of
organization of each Subsidiary Loan Party specified on Schedule 3.12, the
security interest of the Collateral Agent therein will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the remaining Collateral (as defined therein) to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements therein, prior and superior to the rights of any other Person
(subject only to Liens permitted under Section 6.02).


(b)            Each Mortgage, upon execution and delivery by the parties thereto
and the recording and filing thereof in the applicable jurisdiction specified
therein, will create in favor of the Collateral Agent, for the ratable benefit
of the Secured Parties, a legal, valid, enforceable and perfected Lien on all
the applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof, prior and superior in right
to any other Person (but subject to Liens or other encumbrances for which
exceptions are taken in the policies of title insurance delivered in respect of
the Mortgaged Properties and subject to Liens permitted under Section 6.02).


(c)            Upon the recordation of the applicable IP Agreements with the
United States Patent and Trademark Office and the United States Copyright
Office, the security interest of the Collateral Agent created under the
Collateral Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Collateral Agreement) that constitutes
Collateral (as defined in the Collateral Agreement) in which a security interest
may be perfected by filing in the United States Patent and Trademark Office or
the United States Copyright Office, in each case prior and superior in right to
any other Person, subject to Liens permitted under Section 6.02 (it being
understood that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks and trademark applications or copyrights, respectively,
acquired by the Loan Parties after the Closing Date).
71

--------------------------------------------------------------------------------

 
SECTION 3.17   Sanctions; PATRIOT ACT.


(a)            No Loan Party, nor any Subsidiary, nor, to the knowledge of the
Loan Parties, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions or (ii) located, organized or resident in a Designated
Jurisdiction.


(b)            The Borrower and each Subsidiary is in compliance, in all
material respects, with (a) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) the PATRIOT Act.


SECTION 3.18   Anti-Corruption Laws.  The Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with the FPCA.


Article IV


Conditions


SECTION 4.01   Closing Date.  The obligations of the Lenders to make Loans
hereunder and the obligations of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):


(a)            The Administrative Agent (or its counsel) shall have received (i)
from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent and each Lender (which may include facsimile or email transmission of a
signed signature page) that such party has signed a counterpart of this
Agreement and (ii) from each of the Loan Parties and the Collateral Agent, (A) a
counterpart of the Collateral Agreement signed on behalf of such party or
(B) written evidence satisfactory to the Administrative Agent and each Lender
(which may include facsimile or email transmission of a signed signature page)
that such party has signed a counterpart of the Collateral Agreement.


(b)                The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders and dated as of the
Closing Date) of (i) Davis Polk & Wardwell LLP, special New York counsel to the
Loan Parties, (ii) Holland & Knight, special Delaware, California, Texas and
Florida counsel to the Loan Parties, (iii) Parker Poe Adams & Bernstein LLP,
special South Carolina counsel to the Loan Parties, (iv) Snell & Wilmer, special
Arizona and Nevada counsel to the Loan Parties, and (v) Stites & Harbison, PLLC,
special Tennessee counsel to the Loan Parties.


(c)            The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party and
any other legal matters relating to the Loan Parties or the Loan Documents,
including evidence of authorization of borrowings under this Agreement and
incumbency certificates for each Loan Party, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
72

--------------------------------------------------------------------------------

 
(d)            The Administrative Agent shall have received a certificate of the
Borrower, dated the Closing Date and signed by a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs
(a) and (b) of Section 4.02.


(e)            The Collateral and Guarantee Requirement shall be satisfied and
the Administrative Agent shall have received the results of a search of the
Uniform Commercial Code (or equivalent) filings made with respect to the Loan
Parties in their jurisdictions of incorporation, organization or formation, and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been, or substantially simultaneously with the
initial funding of Loans on the Closing Date will be, released.


(f)            The Administrative Agent shall have received evidence that the
insurance required by Section 5.07 is in effect, together with endorsements
naming the Collateral Agent, for the ratable benefit of the Secured Parties, as
additional insured and lender loss payee thereunder to the extent required under
Section 5.07.


(g)            The Administrative Agent shall have received a customary
certificate of the Borrower, dated the Closing Date and signed by the chief
financial officer of the Borrower, certifying as to the solvency (within the
meaning of Section 3.15) on the Closing Date of the Borrower and its
Subsidiaries on a consolidated basis.


(h)            All Indebtedness and Guarantees of the Borrower and the
Subsidiaries outstanding on the Closing Date (other than Earn-Out Obligations
and the Indebtedness referred to in clauses (B) and (C) below) shall have been,
or substantially simultaneously with the initial funding of the Loans on the
Closing Date shall be, repaid or repurchased in full, all commitments relating
thereto shall have been, or substantially simultaneously with the initial
funding of the Loans on the Closing Date shall be, terminated, all letters of
credit issued thereunder shall have been terminated, backstopped through the
issuance of Letters of Credit hereunder or shall have become Letters of Credit
hereunder, and all Liens or security interests related thereto shall have been,
or substantially simultaneously with the initial funding of the Loans on the
Closing Date shall be, terminated or released, in each case on terms reasonably
satisfactory to the Administrative Agent, and the Borrower and the Subsidiaries
shall have outstanding no Indebtedness or preferred Equity Interests other than
(A) the Loans, (B) the Indebtedness set forth on Schedule 6.01 and (C) other
Indebtedness permitted under this Agreement.


(i)            All governmental, shareholder and third-party approvals and
consents required in connection with this Agreement and the Loan Documents and
the Guarantees and security interests in respect thereof that are material to
the interests of the Lenders, shall have been received and shall be in full
force and effect.


(j)            There shall not exist any action, suit, investigation, litigation
or proceeding pending or, to the knowledge of the Borrower, threatened in any
court or before any arbitrator or governmental authority that (i) has had or
could reasonably be expected to have a Material Adverse Effect, or (ii) relates
to the financing transactions contemplated hereby which could reasonably be
expected to adversely affect the interests of the Lenders.


73

--------------------------------------------------------------------------------

 
(k)            Receipt by the Administrative Agent, the Arrangers and the
Lenders of any fees required to be paid on or before the Closing Date.


(l)            The Borrower shall have paid all reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced
prior to the Closing Date (which invoice may include such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings; provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).


The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.


SECTION 4.02   Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit (including a request for credit extension
relating to an advance under an Incremental Commitment or Refinancing Facility),
is subject to receipt of the request therefor in accordance herewith and the
satisfaction of the following conditions:


(a)            The representations and warranties of each Loan Party set forth
in the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects) on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, except in the case of any such
representation or warranty that expressly relates to a prior date or dates, in
which case such representation or warranty shall be true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects) on and as of such prior date or dates.


(b)            At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.


In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, the Issuing Bank will not be required to issue any Letter of
Credit or to amend any outstanding Letter of Credit, to increase the face amount
thereof, alter the drawing terms thereunder or extend the expiry date thereof,
and the Swingline Lender will not be required to make any Swingline Loan, unless
the Issuing Bank or the Swingline Lender, as the case may be, is reasonably
satisfied that any exposure that would result therefrom is eliminated or fully
covered by the Commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof reasonably satisfactory to the
Issuing Bank or Swingline Lender.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit (including with respect to an advance under an Incremental Commitment or
Refinancing Facility) shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
74

--------------------------------------------------------------------------------

Article V


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated without any
pending drawing and all LC Advances shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:


SECTION 5.01     Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:


(a)            within 90 days after the end of each fiscal year of the Borrower
(or, if later, by the date the Annual Report on Form 10-K of the Borrower for
such fiscal year would have been required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related consolidated statements of operations, stockholders’ equity and cash
flows as of the end of and for such year, setting forth in each case, in
comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;


(b)            within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if later, by the date the
Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would have
been required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for filing of such form),
its consolidated balance sheet and related consolidated statement of operations
as of the end of and for such fiscal quarter and related consolidated statements
of operations and cash flows for the then elapsed portion of the fiscal year,
setting forth in each case, in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood that, with respect to any such consolidated financial statements, the
filing with the SEC of a Section 302 certification and a Section 906
certification by a Financial Officer of the Borrower in conjunction with any
Quarterly Report on Form 10-Q of the Borrower that contains such consolidated
financial statements shall be deemed to satisfy the requirement under this
clause (b) to provide the specified certification by a Financial Officer of the
Borrower);


(c)            within five Business Days after any delivery of financial
statements under clause (a) or (b) above, a Compliance Certificate signed by a
Financial Officer of the Borrower (i) certifying as to whether any Default has
occurred and is continuing, and specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.12 and
6.13, (iii) stating whether any change in GAAP or in the application thereof has
occurred and (iv) certifying that all notices required to be provided under
Sections 5.03 and 5.11 have been provided;
75

--------------------------------------------------------------------------------





(d)            (i) within five Business Days after any delivery of financial
statements under clause (a) or (b) above, the supplements to the schedule
referred to in Section 4.04(a) of the Collateral Agreement and (ii) within five
Business Days after any delivery of financial statements under clause (a) above,
the supplements to the schedule referred to in Section 4.04(b) of the Collateral
Agreement;


(e)            as soon as available and in any event no later than March 31 of
each fiscal year, the Borrower’s budget for such fiscal year, setting forth the
assumptions used in preparing such budget;


(f)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange (other than registration statements on Form S-8 or,
to the extent publicly available, any exhibits to any such report, proxy
statement or other materials), or distributed by the Borrower to its
shareholders generally, as the case may be; and


(g)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request; provided that
no patient-specific information shall be required to be delivered in violation
of any law, rule or regulation of any Governmental Authority, and no information
shall be required to be delivered if in the reasonable judgment of the
applicable Loan Party’s counsel such delivery would result in the waiver of any
attorney-client or other similar privilege with respect thereto.


Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on an SyndTrak or similar site to which the Lenders have
been granted access or shall be available on the website of the SEC at
http://www.sec.gov or the Borrower at http://www.pharmerica.com.  Information
required to be delivered pursuant to this Section may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent.


SECTION 5.02   Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:


(a)            the occurrence of any Default;


(b)            the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;


(c)            the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and the Subsidiaries in an aggregate amount
exceeding $25,000,000; and


(d)            any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
76

--------------------------------------------------------------------------------

SECTION 5.03   Information Regarding Collateral.  The Borrower will furnish to
the Administrative Agent prompt written notice of any change (a) in any Loan
Party’s legal name, (b) in any Loan Party’s Federal Taxpayer Identification
Number or identification number, if any, issued to it by the jurisdiction under
the laws of which it is organized, (c) in the jurisdiction of any Loan Party’s
organization or (d) in the type of organization of any Loan Party or its
corporate structure.  The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral as and to the extent
required by the Security Documents.


SECTION 5.04   Existence; Conduct of Business.  The Borrower will, and will
cause each of the Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence
(provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03, 6.04 or 6.05) and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names used in its business.


SECTION 5.05   Payment of Obligations.  The Borrower will, and will cause each
of the Subsidiaries to, pay its obligations, including Tax liabilities, before
the same shall become delinquent or in default, except where (a)(i) the validity
or amount thereof is being contested in good faith by appropriate proceedings,
(ii) the Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto to the extent required under GAAP and (iii) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation or (b) the failure to make such
payments, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.


SECTION 5.06   Maintenance of Properties.  Except to the extent that the failure
to do so could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, the Borrower will, and will cause each of
the Subsidiaries to, keep and maintain all property used in its business in good
working order and condition, ordinary wear and tear excepted.


SECTION 5.07   Insurance.  The Borrower will, and will cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts (with no greater risk retention, as
reasonably determined by the Borrower) and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations.  The Borrower will use
commercially reasonable efforts to provide at least 60 days’ prior written
notice to the Collateral Agent of cancellation of any such policy.  The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.  Each such
policy (other than policies with respect to which the following actions
customarily are not required, as reasonably determined by the Administrative
Agent, including crime, fiduciary, director & officer or workers’ compensation
insurance policies) of insurance shall (a) in the case of each liability
insurance policy of any Loan Party, name the Collateral Agent, on behalf of the
Secured Parties, as an additional insured thereunder, and (b) in the case of
each casualty insurance policy of any Loan Party, contain a loss payable clause
or endorsement, reasonably satisfactory in form and substance to the
Administrative Agent, that names the Collateral Agent, on behalf of the Secured
Parties, as the lender loss payee thereunder.


If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
77

--------------------------------------------------------------------------------

SECTION 5.08   Books and Records; Inspection and Audit Rights.  The Borrower
will, and will cause each of the Subsidiaries to, keep proper books of record
and account in which full, true and correct entries in conformity with GAAP, in
all material respects, shall be made of all dealings and transactions in
relation to its business and activities.  The Borrower will, and will cause each
of the Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records
(other than patient-related information the disclosure of which to such Person
is prohibited by any law, rule or regulation of any Governmental Authority), and
to discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that unless an Event of Default shall have occurred and be continuing,
(i) only the Administrative Agent, and representatives or agents of the
Administrative Agent designated by the Administrative Agent, may conduct such
visits and such visits shall be limited to no more than a single visit in each
calendar year; and (ii) no such discussion with any such independent accountants
shall be permitted unless the Borrower shall have received reasonable notice
thereof and a reasonable opportunity to participate therein.


SECTION 5.09   Compliance with Laws.  The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Medicare
Regulations, Medicaid Regulations, Environmental Laws and ERISA and the rules
and regulations thereunder), except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.


SECTION 5.10   Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used only (a) to refinance in full the amount outstanding under the
Existing Credit Agreement, (b) to the extent of any excess thereof after
application pursuant to clause (a) above, to pay fees and expenses incurred in
connection with this financing and (c) to the extent of any excess thereof after
application pursuant to the foregoing clauses (a) and (b), for working capital,
capital expenditures and other general corporate purposes of the Borrower and
the Subsidiaries.  Neither any Letter of Credit nor any part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose which
entails a violation (including on the part of any Lender) of (x) Regulation U or
X of the Board, (y) the FCPA or regulations issued thereunder, OFAC regulations
or Sanctions or anti-money laundering laws or (z) other applicable Laws. 
Letters of Credit will be used only for general corporate purposes of the
Borrower and the Subsidiaries.


SECTION 5.11   Additional Subsidiaries.


(a)            If any additional Subsidiary is formed or acquired after the
Closing Date, the Borrower will, as promptly as practicable, and in any event
within 45 days (or such longer period as the Administrative Agent may agree to
in writing) after such Subsidiary is formed or acquired, notify the
Administrative Agent and the Lenders thereof and cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary (if it is
a Subsidiary Loan Party) and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.  The
foregoing shall not affect, in connection with any Permitted Acquisition, the
obligations of the Borrower set forth in the definition of the term “Permitted
Acquisition”.


(b)            At all times, the Subsidiary Loan Parties as a group shall (x)
hold at least 80% of tangible assets of the Borrower and its Domestic
Subsidiaries on a consolidated basis and (y) contribute at least 80% of
Consolidated EBITDA of the Borrower and its Domestic Subsidiaries on a
consolidated basis.  Notwithstanding anything to the contrary in the foregoing
clause (a) or any other provision of any other Loan Document, the Borrower shall
cause non-wholly owned Domestic Subsidiaries of the Borrower to satisfy the
Collateral and Guarantee Requirement to the extent necessary to satisfy the
requirements of the foregoing sentence.
78

--------------------------------------------------------------------------------

(c)            Notwithstanding anything to the contrary in the foregoing clause
(a) or any other provision of any other Loan Document, if any Subsidiary that is
not a Subsidiary Loan Party provides a guaranty of, or becomes an obligor with
respect to, any Material Indebtedness, then such Subsidiary shall satisfy the
Collateral and Guarantee Requirement.


SECTION 5.12     Further Assurances.


(a)            The Borrower will, and will cause each Subsidiary Loan Party to,
execute any and all further documents, agreements and instruments, and take all
such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any applicable law, or which the Administrative
Agent or the Required Lenders may reasonably request, to cause the Collateral
and Guarantee Requirement to be and remain satisfied at all times, all at the
reasonable expense of the Loan Parties.  The Borrower also agrees to provide to
the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.


(b)            If any material assets (including any fee owned interests in real
property or improvements thereto having a book value in excess of $10,000,000
but excluding any other interests in real property or any other assets of a type
not theretofore included in the Collateral) are acquired by the Borrower or any
Subsidiary Loan Party after the Closing Date (other than assets constituting
Collateral under the Collateral Agreement that become subject to the Lien of the
Collateral Agreement upon the acquisition thereof), the Borrower will notify the
Administrative Agent and the Lenders thereof and, if requested by the
Administrative Agent or the Required Lenders, will cause such assets to be
subjected to a Lien securing the Obligations and will take, and cause the
Subsidiary Loan Parties to take, within 90 days after such acquisition (or such
later date as the Collateral Agent may agree in is sole discretion) such actions
as shall be necessary or required under this Agreement or any other Loan
Document to grant and perfect such Liens, including actions described in (i)
paragraph (a) of this Section and (ii) the Collateral and Guarantee Requirement,
which shall all be satisfied at the expense of the Loan Parties.


(c)            Notwithstanding anything to the contrary herein or in any of the
other Loan Documents, the Loan Parties shall not be required to (i) deliver any
Collateral to the Collateral Agent or any Secured Party for purposes of
perfection of any security interest therein, other than (A) delivery of Cash
Collateral as expressly provided herein and (B) delivery of certificates and
instruments evidencing Specified Pledged Securities as provided in the
Collateral Agreement and Section 6.04(d), as applicable, except following the
occurrence and during the continuation of an Event of Default (during which
time, delivery of other Collateral for purposes of perfection of the security
interest and/or to provide for the priority of the Collateral Agent’s lien
therein may be required by the Collateral Agent), (ii) enter into control
agreements or otherwise provide control with respect to any deposit accounts,
securities accounts, commodity accounts, electronic chattel paper, letters of
credit, letter of credit rights or uncertificated securities (except to the
extent required to perfect the Collateral Agent’s Lien on Equity Interests
issued by Subsidiaries that constitute “uncertificated securities” to the extent
required to be pledged pursuant to clause (b) of the definition of “Collateral
and Guarantee Requirement”), (iii) enter into landlord lien waivers, estoppels
and collateral access letters, (iv) except with respect to the pledge of Equity
Interests issued by any CFC that constitute “uncertificated securities” required
to be pledged pursuant to clause (b) of the definition of “Collateral and
Guarantee Requirement”, take any action in a non-U.S. jurisdiction to create any
security interest in assets located or titled outside of the U.S., (iv) perfect
or make enforceable any pledge of certificated Equity Interests pursuant to any
Foreign Pledge Agreements or (v) make any fixture filings other than with
respect to property subject to a Mortgage.
79

--------------------------------------------------------------------------------

 
SECTION 5.13   Anti-Corruption Laws. The Borrower will, and will cause each of
its Subsidiaries to, conduct its businesses in compliance with the FCPA in all
material respects.


Article VI


Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated without any pending drawing and
all LC Advances shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:


SECTION 6.01   Indebtedness; Certain Equity Securities.  (a) The Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:


(i)            Indebtedness created under the Loan Documents;


(ii)            Indebtedness existing on the date hereof and set forth in
Schedule 6.01, and Refinancing Indebtedness in respect thereof;


(iii)            Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary; provided that (A) any such
Indebtedness of a Loan Party to any Subsidiary that is not a Loan Party is
subordinated to the Obligations on terms customary for intercompany subordinated
Indebtedness that are reasonably satisfactory to the Borrower and the
Administrative Agent and (B) Indebtedness of any Subsidiary that is not a Loan
Party to the Borrower or any Subsidiary Loan Party shall be subject to
Section 6.04;


(iv)            Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
provided that Guarantees by the Borrower or any Subsidiary Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04;


(v)            Indebtedness of the Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and Refinancing Indebtedness in
respect of any such Indebtedness; provided that (A) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (B) the aggregate principal amount of
Indebtedness permitted by this clause (v) at any time outstanding shall not,
when taken together with the Attributable Debt in respect of all sale and
leaseback transactions then outstanding under Section 6.06, exceed $50,000,000;
80

--------------------------------------------------------------------------------

(vi)            Indebtedness of any Person that becomes a Subsidiary after the
date hereof in connection with any Permitted Acquisition; provided that such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (B) the aggregate principal amount of secured Indebtedness
permitted by this clause (vi) shall not exceed $20,000,000 at any time
outstanding;


(vii)            Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds;


(viii)            other unsecured Indebtedness of Loan Parties if, when
incurred, immediately after giving effect to such Indebtedness (A) no Default
shall have occurred and be continuing, (B) the Borrower shall be in compliance
with the financial covenants set forth in Sections 6.12 and 6.13 after giving
effect to such Indebtedness on a pro forma basis computed as of the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) and
(C) the maturity of such Indebtedness shall not be earlier, and the Weighted
Average Life to Maturity of such Indebtedness shall not be shorter, than that of
any of the Term Loans then existing;


(ix)            other unsecured or secured Indebtedness in an aggregate
principal amount not exceeding $20,000,000 at any time outstanding; and


(x)            (A) Earn-Out Obligations, or Guarantees thereof, by any Loan
Party, (B) any deferred compensation arrangements, and (C) any non-compete or
consulting obligations, in each case, incurred in connection with Permitted
Acquisitions or other acquisitions or investments consummated in accordance with
this Agreement.


(b)            The Borrower will not permit any Subsidiary that is not a Loan
Party to issue any preferred stock or other preferred Equity Interests unless a
Loan Party has, or will concurrently be issued, preferred stock or other
preferred Equity Interests that are pari passu with the preferred stock or
preferred Equity Interests to be issued by such Subsidiary with ownership
interests in such Subsidiary in direct proportion to such Loan Party’s ownership
of capital stock.


SECTION 6.02     Liens.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:


(a)            Liens created under the Loan Documents;


(b)            Permitted Encumbrances;


(c)            any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof by more than the amount of the accrued interest thereon and fees,
expenses and premiums paid in connection with such extension, renewal or
replacement;
81

--------------------------------------------------------------------------------

 
(d)            any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof by more than the amount of the accrued
interest thereon and fees, expenses and premiums paid in connection with such
extension, renewal or replacement;


(e)            Liens on fixed or capital assets acquired, constructed or
improved by the Borrower or any Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (v) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Borrower or any Subsidiary;


(f)            Liens on assets or property of any Subsidiary securing
Indebtedness or other obligations of such Subsidiary owing to a Loan Party and
Liens on assets and property of any Foreign Subsidiary securing Indebtedness or
other obligations owing to a Foreign Subsidiary; and


(g)            other Liens securing Indebtedness or other obligations in an
aggregate amount not exceeding $20,000,000 at any time outstanding.


Furthermore, the Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any purchase option, call or similar
right of a third party with respect to any Equity Interests of any Subsidiary,
other than (i) in connection with the sale, transfer or other disposition of the
Equity Interests in such Subsidiary held by the Borrower and the Subsidiaries in
a transaction permitted under Section 6.05, customary rights contained in
agreements relating to such sale, transfer or other disposition applicable
pending completion thereof and (ii) in the case of any Subsidiary that is not a
wholly owned Subsidiary, any put and call, buy-sell or similar arrangements and
minority interest distribution and dividend rights set forth in its
organizational documents or any related joint venture, shareholder, operating or
similar agreement.


SECTION 6.03   Fundamental Changes.


(a)            The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing, (i) any Subsidiary may merge into the Borrower
in a transaction in which the Borrower is the surviving corporation, (ii) any
Person may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary (and, if any party to such merger is a Subsidiary Loan
Party, is a Subsidiary Loan Party), (iii) any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders, (iv) subject to compliance with Section 6.04,
the Borrower may merge with or into any other Person so long as the Borrower is
the surviving entity and (v) any such merger, consolidation, liquidation or
dissolution involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall be permitted if it is also permitted under
Section 6.04 or 6.05.
82

--------------------------------------------------------------------------------

 
(b)            The Borrower will not, and will not permit any of the
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and the Subsidiaries on the
date of execution of this Agreement and businesses reasonably related thereto,
which shall include, without limitation, other fields of enterprise within the
long term care, infusion and specialty pharmacy businesses and the pharmacy and
other healthcare distribution business.


SECTION 6.04   Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of the Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Equity Interests in or
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:


(a)            Permitted Investments;


(b)            investments existing on the date hereof and set forth on Schedule
6.04;


(c)            investments by the Borrower and the Subsidiaries in Equity
Interests in any entity that, after giving effect to such investment, would
constitute a Foreign Subsidiary or non-wholly owned Subsidiary; provided that
(i) such Equity Interests shall be pledged pursuant to the Collateral Agreement
(subject to (A) with respect to any existing non-wholly owned Subsidiary,
limitations on the ability to pledge Equity Interests as set forth in the
charter, bylaws or other the organizational documents of such non-wholly owned
Subsidiary and (B) the limitations applicable to voting Equity Interests of a
Foreign Subsidiary referred to in paragraph (b) of the definition of Collateral
and Guarantee Requirement), (ii) such investment shall be in the form of cash
and/or Indebtedness permitted under this Agreement, (iii) after giving effect
thereto on a pro forma basis, the Borrower shall be in compliance with the
covenants set forth in Sections 6.12 and 6.13, such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b) as
though such investment had been made as of the first day of the fiscal period
covered by such financial statements and (iv) the aggregate amount of such
investments in any Persons who, at the time of the calculation and after giving
effect to such investments, are not wholly owned Subsidiaries, shall not exceed
$250,000,000;


(d)            loans or advances made by the Borrower to any Subsidiary or made
by any Subsidiary to the Borrower or any other Subsidiary; provided that (i) any
such loans and advances made by a Subsidiary to the Borrower that are evidenced
by one or more promissory notes in excess of $5,000,000 in the aggregate shall,
to the extent required under the Collateral and Guarantee Requirement, be
pledged pursuant to the Collateral Agreement and (ii) the amount of such loans
and advances made by Loan Parties to Subsidiaries that are not Loan Parties
shall be subject to the limitation set forth in clause (c) above;
83

--------------------------------------------------------------------------------

(e)            Guarantees by the Borrower of Indebtedness or other obligations
of any Subsidiary and Guarantees by any Subsidiary of Indebtedness or other
obligations of the Borrower or any other Subsidiary; provided that (i) any such
Guarantee constituting Indebtedness is permitted by Section 6.01 and (ii) the
aggregate amount of Indebtedness and other obligations of Subsidiaries that are
not Loan Parties that is Guaranteed by any Loan Party shall be subject to the
limitation set forth in clause (c) above;


(f)            investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;


(g)            Hedging Agreements permitted under Section 6.07;


(h)            Permitted Acquisitions;


(i)            investments consisting of extensions of credit in the nature of
accounts receivable arising in the ordinary course of business of the Borrower
and the Subsidiaries;


(j)            prepaid expenses or lease, utility and other similar deposits, in
each case made in the ordinary course of business of the Borrower and the
Subsidiaries;


(k)            advances to officers, directors and employees of the Borrower and
the Subsidiaries in the ordinary course of business of the Borrower and the
Subsidiaries; provided that the aggregate amount of such advances outstanding at
any time shall not exceed $5,000,000;


(l)            promissory notes or other obligations of officers or other
employees of the Borrower or any Subsidiary acquired in the ordinary course of
business in connection with such officers’ or employees’ acquisition of Equity
Interests of the Borrower (to the extent such acquisition is permitted under
this Agreement), so long as no cash, cash equivalents or other assets are
advanced by the Borrower or any Subsidiary in connection with such investment;


(m)            investments made as a result of the receipt of non-cash
consideration from a sale, transfer or other disposition of any asset in
compliance with Section 6.05;


(n)            investments by the Loan Parties in ONCOMED Specialty, LLC
pursuant to the ONCOMED Operating Agreement; and


(o)            other investments provided that (A) immediately before and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing and (B) after giving effect thereto on a pro forma basis, computed as
of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b), (i) the Leverage Ratio shall be less than 3.25:1.0, (ii) if the
Leverage Ratio is greater than 3.25:1.00, such investments shall not exceed
$50,000,000 per fiscal year of the Borrower or (ii) if the Leverage Ratio is
greater than 3.75:1.00, such investments shall not exceed $25,000,000 per fiscal
year of the Borrower.
84

--------------------------------------------------------------------------------

SECTION 6.05   Asset Sales.  The Borrower will not, and will not permit any of
the Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any of
the Subsidiaries to issue any additional Equity Interest in such Subsidiary
(other than to the Borrower or another Subsidiary in compliance with
Section 6.04 or to the existing holders of its Equity Interests in proportion to
their existing holdings), except:


(a)            sales of inventory and Permitted Investments in the ordinary
course of business, and sales of used or surplus equipment in the ordinary
course of business;


(b)            sales, transfers and dispositions to the Borrower or a
Subsidiary; provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;


(c)            sales, transfers and other dispositions of assets that are not
permitted by any other clause of this Section; provided that the aggregate Fair
Market Value of all assets sold, transferred or otherwise disposed of in
reliance upon this clause (c) shall not exceed, at the time of such transaction,
the greater of $90,000,000 or 10.0% of Consolidated Total Assets as of the end
of the most recent period of four consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b);


(d)            leases, licenses, subleases and sublicenses of assets in the
ordinary course of business of the Borrower and the Subsidiaries;


(e)            sales, transfers and other dispositions of assets as part of the
consideration for investments permitted under clauses (c), (h) and (n) of
Section 6.04; and


(f)            sales, transfers and other dispositions of Intellectual Property
(as defined in the Collateral Agreement) to the extent that such sales,
transfers or other dispositions do not interfere with or impede in any material
manner the businesses of the Borrower or any of its Subsidiaries; and


(g)            Asset Swaps; provided that the aggregate Fair Market Value of all
assets exchanged in reliance upon this clause (f) shall not exceed, at the time
of such Asset Swap, 5.0% of Consolidated Total Assets as of the end of the most
recent period of four consecutive fiscal quarters for which financial statements
have been delivered pursuant to Section 5.01(a) or 5.01(b);


provided that all sales, transfers, leases and other dispositions permitted by
clause (c) above shall be made at Fair Market Value and for at least 75% cash
consideration.


SECTION 6.06   Sale and Leaseback Transactions.  The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets that is
made for cash consideration in an amount not less than the Fair Market Value of
such fixed or capital asset; provided that the aggregate amount of the
Attributable Debt in respect of such sale and leaseback transactions under this
Section 6.06 at any time outstanding shall not, taken together with all then
outstanding Indebtedness incurred under Section 6.01(a)(v), exceed $50,000,000.


SECTION 6.07   Hedging Agreements.  The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Agreement, except Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary has bona fide exposure and not for
speculative purposes.
85

--------------------------------------------------------------------------------

SECTION 6.08   Restricted Payments; Certain Payments of Indebtedness.


(a)            The Borrower will not, nor will it permit any Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except that
(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests (other than Disqualified
Stock) otherwise permitted hereunder, (ii) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (iii) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
and other benefit plans for directors, officers, employees, advisors or service
providers, (iv) the Borrower may make repurchases of its Equity Interests (A) in
connection with the exercise or settlement of stock options and other incentive
awards, if such Equity Interests represent all or a portion of the exercise
price thereof or (B) deemed to occur upon the withholding of a portion of such
Equity Interests issued to directors, officers or employees under an equity
compensation program of the Borrower and the Subsidiaries to cover withholding
tax obligations of such persons in respect of such issuance, (v) so long as no
Default shall have occurred and be continuing (or shall result from the payment
thereof), the Borrower may make additional Restricted Payments, provided that,
at the time of the making thereof, (A) after giving effect thereto on a pro
forma basis, (1) the Leverage Ratio set forth in Section 6.12, recomputed as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
as if such investment had occurred on the last day of the most recent period for
which financial statements have been delivered, shall be less than 2.50:1.0, and
(2) the Borrower shall be in compliance with the Interest Coverage Ratio set
forth in Section 6.13 or (B) the aggregate amount of such Restricted Payments,
when combined with all prior Restricted Payments made in reliance on this clause
(v)(B) since the Closing Date and taken together with the aggregate amount of
all prepayments of Indebtedness made in reliance on Section 6.08(b)(iv)(B) since
the Closing Date, shall not exceed $75,000,000; provided further that, in the
case of dividends declared by the Borrower in reliance on clause (iv) above, and
notwithstanding clause (1) above or the continuance of a Default, the Borrower
may pay any such dividends within 30 days after the date of declaration thereof
if such payment would have been permitted on the date of the declaration thereof
and (vi) the Borrower may incur an obligation to declare or make, or agree to
make, a Restricted Payment, provided that such obligation or agreement is
conditioned upon, or is pursuant to documentation for a transaction that
contemplates, (A) obtaining the consent of the Required Lenders or (B) the
payment in full of all Obligations and the termination of the Commitments;
provided, that, unless consented to by the Required Lenders or made
simultaneously with or after the payment in full of all Obligations and the
termination of the Commitments, such Restricted Payment may not actually be made
unless such Restricted Payment is permitted under one or more of the foregoing
clauses (i) through (v).


(b)            The Borrower will not, nor will it permit any Subsidiary to,
directly or indirectly, prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any subordinated Indebtedness or any
Indebtedness incurred in reliance on Section 6.01(a)(viii), except (i) the
prepayment of the Loans in accordance with the terms of this Agreement,
(ii) regularly scheduled or required repayments or redemptions of Indebtedness
set forth in Schedule 6.01, (iii) with the proceeds of Refinancing Indebtedness
permitted to be incurred in compliance with Section 6.01 and (iv) so long as no
Default or Event of Default shall have occurred and be continuing (or shall
result from the prepayment thereof) other additional prepayments, redemptions,
defeasances, other satisfactions or payments, provided that (A) after giving
effect thereto on a pro forma basis, the Borrower shall be in compliance with
the covenants set forth in Sections 6.12 and 6.13, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b) as
though such payment had been made as of the last day of the fiscal period
covered thereby or (B) the aggregate amount such prepayments, redemptions,
defeasances, other satisfactions or payments, when combined with all such
prepayments, redemptions, defeasances, other satisfactions or payments made in
reliance on this clause (iv)(B) since the Closing Date and taken together with
the aggregate amount of all prepayments of Indebtedness made in reliance on
Section 6.08(a)(v)(B) since the Closing Date, shall not exceed $75,000,000.
86

--------------------------------------------------------------------------------

SECTION 6.09   Transactions with Affiliates.  The Borrower will not, and will
not permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that are at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and the Subsidiary Loan Parties not involving any other
Affiliate, (c) any Restricted Payment permitted by Section 6.08,
(d) compensation and indemnification of, and other employment arrangements with,
officers and directors and (e) investments by the Loan Parties in ONCOMED
Specialty, LLC pursuant to the ONCOMED Operating Agreement.


SECTION 6.10   Restrictive Agreements.  The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Secured Obligations or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any amendment or modification expanding the scope of, any such
restriction or condition), (iii) clause (b) of the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of any asset or a Subsidiary pending such sale, provided such restrictions
and conditions apply only to the asset or Subsidiary that is to be sold and such
sale is permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases, licenses
and other contracts restricting the assignment thereof.


SECTION 6.11   Fiscal Year; Organizational Documents; Accounting Policies.


(a)            The Borrower will not change its fiscal year to end on any date
other than December 31 or March 31; provided that in the event the Borrower
changes its fiscal year in accordance with this Section 6.11 (i) the Borrower
shall provide written notice to the Administrative Agent in advance of any such
change and (ii) the Borrower and the Administrative Agent shall enter into any
amendments to this Agreement (which shall not require the consent of any other
Lender) in order to give effect to such change, including such changes as may be
reasonably requested by the Borrower or the Administrative Agent in order to
ensure that such change of fiscal year is not adverse to the Loan Parties or the
Lenders in any material respect.


(b)            The Borrower shall not, nor shall it permit any of its
Subsidiaries to, amend, modify or change its Organization Documents in a manner
materially adverse to the Lenders.


(c)            The Borrower shall not, nor shall it permit any of its
Subsidiaries to, make any change in accounting policies or reporting practices,
except as required by GAAP.
87

--------------------------------------------------------------------------------

SECTION 6.12   Leverage Ratio.  The Borrower will not permit the Leverage Ratio
as of the last day of any fiscal quarter of the Borrower to exceed 3.75:1.00;
provided, however, that the Leverage Ratio level set forth above shall be
increased by 0.50:1.00 (a “half-turn”) in connection with any one or more
Permitted Acquisitions or other acquisitions permitted hereunder made within a
six month period, with aggregate cash and non-cash consideration (including
assumed Indebtedness, the good faith estimate by the Borrower of the maximum
amount of any deferred purchase price obligations (including the Borrower’s good
faith estimate of any anticipated Earn-Out Obligations) and Equity Interests)
paid in connection therewith in excess of $60,000,000 (with each Permitted
Acquisition and other acquisition included therein being required to have
aggregate cash and non-cash consideration of at least $8,000,000) with a
0.25:1.0 (a “quarter turn”) step-down for the first period of four fiscal
quarters ending after the date that is six months after the date of such
Permitted Acquisition and an additional 0.25:1.0 step-down (returning the
required Leverage Ratio to the then otherwise required ratio) for the first
period of four fiscal quarters ending after the date that is twelve months after
such Permitted Acquisition; provided further that, (x) in any event, the maximum
Leverage Ratio for any period of four fiscal quarters shall not be increased to
be greater than 4.25:1.00 and (y) the Leverage Ratio levels shall not be
increased pursuant to the foregoing proviso on more than two occasions in the
period from the Closing Date through the Revolving Loan Maturity Date.


SECTION 6.13   Interest Coverage Ratio.  The Borrower will not permit the
Interest Coverage Ratio as of the last day of any fiscal quarter of the Borrower
to be less than 3.00 to 1.00.


SECTION 6.14   Capital Expenditures.  The Borrower and the Subsidiaries will not
make Capital Expenditures (other than those funded with proceeds of asset sales
or insurance) in any fiscal year in an aggregate amount exceeding 5% of the
Consolidated Revenues of the Borrower for the then most recently ended fiscal
year of the Borrower (such amount for any fiscal year being referred to as the
“CapEx Amount” for such fiscal year); provided that (a) the portion of the CapEx
Amount for any fiscal year (but not in excess of 50% of the CapEx Amount for
such fiscal year) that has not been expended to make Capital Expenditures during
such fiscal year may be carried over for expenditure in the next succeeding
fiscal year and (b) Capital Expenditures made during any fiscal year shall be
deemed to use, first, any portion of the CapEx Amount for the preceding fiscal
year that has been carried over to such fiscal year pursuant to clause (a) above
and, second, the CapEx Amount for such fiscal year.


Article VII


Events of Default; Remedies and Application of Funds


If any of the following events (“Events of Default”) shall occur:


(a)            the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Advance when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;


(b)            the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;


(c)            any representation or warranty made or deemed made by or on
behalf of the Borrower or any Subsidiary in any Loan Document or in connection
with any amendment or modification thereof or waiver thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
any Loan Document or in connection with any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
88

--------------------------------------------------------------------------------

(d)            the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.04 (with respect to the
existence of the Borrower), or 5.10 or in Article VI;


(e)            any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);


(f)            the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any grace period specified in the instrument evidencing or
governing such Material Indebtedness);


(g)            any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity or, in the case of any Hedging Agreement, to cause the
termination thereof; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the sale or transfer of the
property or assets securing such Indebtedness;


(h)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;


(i)            the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;


(j)            the Borrower or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
89

--------------------------------------------------------------------------------

(k)            one or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 (excluding any amount covered by insurance to
the extent a claim therefor has been made in writing and liability therefor has
not been denied by the insurer) shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed;


(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events, has resulted in, or could reasonably be expected to
result in, a liability of the Borrower and the Subsidiaries in an aggregate
amount exceeding $25,000,000;


(m)            any Lien purported to be created under any Security Document
shall be asserted by any Loan Party not to be, or any Lien (other than Liens on
items of Collateral that, individually and in the aggregate, are not material to
the interests of the Loan Parties or the Lenders) purported to be created under
any Security Document shall cease to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Security Document,
except (i) as a result of the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents or (ii) as a
result of the Administrative Agent’s acts or omissions (other than those
resulting from a breach by the Borrower or any Subsidiary of their obligations
under the Loan Documents);


(n)            any provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any Loan Document;


(o)            any Guarantee purported to be created under any Loan Document, or
any Loan Document, shall cease to be, or shall be asserted by any Loan Party not
to be, in full force and effect, except upon the consummation of any transaction
permitted by this Agreement as a result of which the Subsidiary Loan Party
providing such Guarantee ceases to be a Subsidiary or upon the termination of
such Loan Document in accordance with its terms; or


(p)            a Change in Control shall occur;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
the case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower hereunder, shall
automatically become due and payable and all the LC Obligations shall be Cash
Collateralized, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower and (iii) exercise on
behalf of itself, the Lenders and the Issuing Banks all rights and remedies
available to it, the Lenders and the Issuing Banks under the Loan Documents or
applicable Law or at equity.
90

--------------------------------------------------------------------------------

After the exercise of remedies provided above (or after the Loans have
automatically become immediately due and payable and the LC Obligations have
automatically been required to be Cash Collateralized as provided above), any
amounts received on account of the Secured Obligations shall, subject to the
provisions of Sections 2.20 and 2.23, be applied by the Administrative Agent in
the following order:


First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and fees arising
in connection with Letters of Credit) payable to the Lenders, and the Issuing
Banks (including fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Banks (including fees and time charges for attorneys who
may be employees of any Lender or any Issuing Bank) arising under the Loan
Documents and amounts payable under Article II, ratably among them in proportion
to the respective amounts described in this clause Second payable to them;


Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid fees arising in connection with Letters of Credit and
interest on the Loans, LC Borrowings and other Secured Obligations arising under
the Loan Documents, ratably among the Lenders and the Issuing Banks in
proportion to the respective amounts described in this clause Third payable to
them;


Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, LC Borrowings and Secured Obligations then owing
under Permitted Secured Hedges and Permitted Cash Management Agreements and to
the Administrative Agent for the account of each applicable Issuing Bank, to
Cash Collateralize that portion of LC Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.05 and 2.23, in each case
ratably among the Administrative Agent, the Lenders, the Issuing Banks, the
Permitted Secured Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.


Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Secured Obligations, if any, in the order set forth above. 
Excluded Swap Obligations with respect to any Subsidiary Loan Party shall not be
paid with amounts received from such Subsidiary Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Secured Obligations otherwise set forth
above in this Section.


Notwithstanding the foregoing, Secured Obligations arising under Permitted
Secured Cash Management Agreements and Permitted Secured Hedging Agreements
shall be excluded from the application described above if the Administrative
Agent has not received a Secured Party Designation Notice, together with such
supporting documentation as the Administrative Agent may request, from the
Borrower and the applicable Cash Management Bank or Permitted Secured Hedge
Bank, as the case may be.  Each Cash Management Bank or Permitted Secured Hedge
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX for itself and its Affiliates as if a “Lender” party hereto.
91

--------------------------------------------------------------------------------

Article VIII


The Agents


(a)                Each of the Lenders and each of the Issuing Banks hereby
irrevocably appoints the Agents as its agents and authorizes the Agents to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent or the Collateral Agent, as the case may be, by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Agents, the Lenders and the Issuing Banks, and neither the Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions; provided that, solely to the extent that the Borrower is
expressly afforded notice, consultation or other rights thereunder, the Borrower
may rely on Sections (f), (g) and (h) of this Article VIII.  It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Agents is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.


(b)            The bank serving as the Administrative Agent or the Collateral
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent or the Collateral Agent, and such bank and its Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent or Collateral Agent hereunder and without any
duty to account therefor to the Lenders or to provide notice to or consent of
the Lenders with respect thereto.


(c)            The Agents shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and their duties shall be
administrative in nature.  Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers that, under the
terms of the Loan Documents, such Agent is required to exercise as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances, as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, neither Agent shall
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as an Agent or any of its
Affiliates in any capacity.  Neither Agent shall be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct.  Neither Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and neither Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.  Neither Agent will be required to take any action
that, in its opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law.
92

--------------------------------------------------------------------------------

(d)            Each Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon.  The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Agents may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by them, and shall not be liable for any
action taken or not taken by them in accordance with the advice of any such
counsel, accountants or experts.  For purposes of determining compliance with
the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be consent
to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.


(e)            Each Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. 
Each Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through its respective Related Parties.  The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Agents and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as an Agent. 
The Agents shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.
93

--------------------------------------------------------------------------------

(f)            (i) The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (such 30-day period, the “Lender Appointment Period”), then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above.  In addition
and without any obligation on the part of the retiring Administrative Agent to
appoint, on behalf of the Lenders, a successor Administrative Agent, the
retiring Administrative Agent may at any time upon or after the end of the
Lender Appointment Period notify the Borrower and the Lenders that no qualifying
Person has accepted appointment as successor Administrative Agent and the
effective date of such retiring Administrative Agent’s resignation.  Upon the
resignation effective date established in such notice and regardless of whether
a successor Administrative Agent has been appointed and accepted such
appointment, the retiring Administrative Agent’s resignation shall nonetheless
become effective and (i) the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent hereunder and under the
other Loan Documents and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties as Administrative Agent of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations as
Administrative Agent hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


(ii)            Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the Borrower and the
Lender Parties otherwise, also act to relieve such Person and its Affiliates of
any obligation to advance or issue new, or extend existing, Swingline Loans or,
unless there shall then be no other Issuing Bank, Letters of Credit where such
advance, issuance or extension is to occur on or after the effective date of
such resignation.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and Swingline Lender, (ii) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, (iii) the successor Swingline
Lender shall enter into an Assignment and Assumption and acquire from the
retiring Swingline Lender each outstanding Swingline Loan of such retiring
Swingline Lender for a purchase price equal to par plus accrued interest and
(iv) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.
94

--------------------------------------------------------------------------------

 
(g)            Subject to the appointment and acceptance of a successor
Collateral Agent as provided in this paragraph, the Collateral Agent may resign
at any time by notifying the Administrative Agent, the Lenders, the Issuing
Banks and the Borrower.  Upon any such resignation, the Administrative Agent
shall have the right, with, unless an Event of Default shall have occurred and
be continuing, the consent of the Borrower (such consent not to be unreasonably
withheld or delayed), and otherwise in consultation with the Borrower, to
appoint a successor.  Upon the acceptance of its appointment as Collateral Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Collateral Agent,
and the retiring Collateral Agent shall be discharged from its duties and
obligations hereunder.  After the Collateral Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Collateral Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as Collateral Agent.


(h)            Anything herein to the contrary notwithstanding, if the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders (determined after giving effect to
Section 9.02) may by notice to the Borrower and such Person remove such Person
as Administrative Agent and, in consultation with the Borrower, appoint a
replacement Administrative Agent hereunder.  Such removal will, to the fullest
extent permitted by applicable law, be effective on the earlier of (i) the date
a replacement Administrative Agent is appointed and (ii) the date 30 days after
the giving of such notice by the Required Lenders (regardless of whether a
replacement Administrative Agent has been appointed).


(i)            Each Lender acknowledges that it has, independently and without
reliance upon either Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon either Agent or any other Lender
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.


(j)            None of the syndication agents, co-documentation agents, the
senior managing agents, the managing agents or the lead arrangers and
bookrunners named on the cover page of this Agreement shall have any duties or
responsibilities hereunder in its capacity as such.


(k)            In the event that Bank of America or any of its Affiliates shall
be or become an indenture trustee under the Trust Indenture Act of 1939 (as
amended, the “Trust Indenture Act”) in respect of any securities issued or
guaranteed by any Loan Party, the parties hereto acknowledge and agree that any
payment or property received in satisfaction of or in respect of any Obligation
of such Loan Party hereunder or under any other Loan Document by or on behalf of
Bank of America in its capacity as the Administrative Agent or the Collateral
Agent for the benefit of any Lender Party under any Loan Document (other than
Bank of America or an Affiliate of Bank of America) and which is applied in
accordance with the Loan Documents shall be deemed to be exempt from the
requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.


(l)            Each Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and such Issuing Bank shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article VIII with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article VIII included such Issuing Bank with respect to such acts or omissions,
and (B) as additionally provided herein with respect to such Issuing Bank.
95

--------------------------------------------------------------------------------

 
(m)            Except as otherwise expressly set forth herein, no Cash
Management Bank or Permitted Secured Hedge Bank that obtains the benefit of the
provisions of Article VII, any guaranty of the Secured Obligations or any
Collateral by virtue of the provisions hereof or any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of any Security Document) other than in its capacity as a Lender and,
in such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article VIII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Permitted Secured Cash Management Agreements and
Permitted Secured Hedges except to the extent expressly provided herein and
unless the Administrative Agent has received a Secured Party Designation Notice
of such Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the Borrower and the applicable Cash
Management Bank or Permitted Secured Hedge Bank, as the case may be.  The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Permitted Secured Cash Management Agreements and
Permitted Secured Hedges in connection with the repayment or termination of any
Loans and/or Commitments hereunder


(n)            The agreements in this Article VIII shall survive the resignation
and/or replacement of either Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Loans and the repayment,
satisfaction or discharge of all obligations under this Agreement.  Unless
required by applicable laws, at no time shall either Agent have any obligation
to file for or otherwise pursue on behalf of a Lender any refund of Taxes
withheld or deducted from funds paid for the account of such Lender.  For
purposes of this Section, the term “Lender” shall include the Issuing Banks and
the Swingline Lender.


Article IX


Miscellaneous
SECTION 9.01   Notices.


(a)            Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices, demands, requests, consents and
other communications provided for in this Agreement shall be given in writing,
or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
specified on Schedule 9.01, or at such other address as shall be notified in
writing (x) in the case of the Borrower, the Administrative Agent and the
Swingline Lender, to the other parties and (y) in the case of all other parties,
to the Borrower and the Administrative Agent.
96

--------------------------------------------------------------------------------

(b)            All notices, demands, requests, consents and other communications
described in clause (a) shall be effective (i) if delivered by hand, including
any overnight courier service, upon personal delivery, (ii) if delivered by
mail, when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 2 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or Article
VIII) shall not be effective until received by the Administrative Agent.


(c)            Notwithstanding clauses (a) and (b) (unless the Administrative
Agent requests that the provisions of clause (a) and (b) be followed) and any
other provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the Loan
Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to such electronic mail address (or similar means of
electronic delivery) as the Administrative Agent may notify to the Borrower. 
Nothing in this clause (c) shall prejudice the right of the Administrative Agent
or any Lender Party to deliver any Approved Electronic Communication to any
Obligor in any manner authorized in this Agreement or to request that the
Borrower effect delivery in such manner.


(d)            Each of the Lender Parties and each Loan Party agree that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on SyndTrak or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).


(e)            THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.  . 
In no event shall the Agents or any of their Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Issuing
Banks or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Subsidiary Loan Party’s or the Administrative Agent’s
transmission of materials and/or information provided by or on behalf of the
Borrower hereunder or notices through the platform, any other electronic
platform or electronic messaging service, or through the Internet.
97

--------------------------------------------------------------------------------

 
(f)            Each of the Lender Parties and each Loan Party agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.


SECTION 9.02   Waivers; Amendments.


(a)            No failure or delay by the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Collateral Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Collateral Agent any Lender or any Issuing Bank may have had notice or knowledge
of such Default at the time.


(b)            Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders and acknowledged by the
Administrative Agent (which acknowledgment shall not be unreasonably withheld or
delayed, and, for purposes of clarity, such acknowledgment being required only
with respect to the form of amendment or other documentation but not the
substance of the amendment or other documentation) or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent or, with respect to any Security Document, the
Collateral Agent and the Loan Party or Loan Parties that are parties thereto, in
each case with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Advance or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the maturity of any Loan, or the required date of reimbursement
of any LC Advance, or any date for the payment of any interest or fees payable
hereunder, or reduce or forgive the amount of, waive or excuse any such payment,
or postpone the scheduled date of expiration of any Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.18(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be), (vi) release all or substantially all the
Guarantors from their Guarantees under the Loan Documents or limit the liability
of all or substantially all the Guarantors in respect of such Guarantees,
without the written consent of each Lender, (vii) release all or substantially
all of the Collateral from the Liens of the Security Documents, without the
written consent of each Lender, or (viii) change any provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently from those
holding Loans of any other Class, without the written consent of Lenders holding
a majority in interest of the outstanding Loans and unused Commitments of each
affected Class; provided further that (A) no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Banks or the Swingline Lender without the prior written consent of the
Administrative Agent, the Issuing Banks or the Swingline Lender, as the case may
be, and (B) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of the Lenders of a
particular Class (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time.  Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by the Borrower, the Administrative Agent (and, if their rights or
obligations are affected thereby, the Issuing Banks and the Swingline Lender)
and the Lenders that will remain parties hereto after giving effect to such
amendment if (i) by the terms of such agreement the Commitment of each Lender
not consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment, (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement, and (iii) after
giving effect to such amendment and all contemporaneous repayments of Loans and
reductions of Commitments, the sum of the total Revolving Exposures shall not
exceed the total Revolving Commitments.  Notwithstanding any other provision of
any Loan Document, the Administrative Agent may, with the consent of the
Borrower only, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or Issuing Bank.
98

--------------------------------------------------------------------------------

(c)            Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and the outstanding Loans or
other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letters and any Auto Borrow Agreement may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein, (iii) the Required
Lenders shall determine whether or not to allow a Loan Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders, (iv) a Refinancing
Facility Amendment shall be effective if signed by the Loan Parties, the
Administrative Agent, each Person that agrees to provide a portion of the
applicable Refinancing Facility and, if such Refinancing Facility is a Revolving
Facility, each Issuing Bank and the Swingline Lender; (v) the Accession
Agreement or other definitive documentation with respect to any Incremental
Commitment shall be effective if signed by the Loan Parties, the Administrative
Agent, each Person that agrees to provide a portion of the applicable
Incremental Commitment and, if such Incremental Commitment is a Revolving
Facility, each Issuing Bank and the Swingline Lender thereunder; (vi) an
Additional Facility Amendment that (i) adds one or more additional credit
facilities to this Agreement (that do not constitute Incremental Commitments or
Refinancing Facilities) that share ratably in the benefits of this Agreement and
the other Loan Documents with the existing Term Loans and the existing Revolving
Loans and (ii) includes appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders or any other required vote or
action to be approved by any other number, percentage or class of Lenders
hereunder shall be effective if signed by each Person that agrees to provide a
portion of such additional credit facilities, the Required Lenders (determined
without the inclusion of any such Person that agrees to provide a portion of
such additional credit facilities), the Loan Parties, the Administrative Agent
and, if any Issuing Bank and/or the Swingline Lender shall have any obligations
with respect thereto, such Issuing Bank and/or Swingline Lender, as applicable,
without the consent of any other Person, and may amend Section 2.18 and/or
Article VII or any provision hereof to the extent that such provision relates
solely to pro rata sharing of payments among the Lenders solely to the extent
necessary to implement such additional credit facilities, (vii) any Permitted
Amendments allowing for extensions of  the maturity date(s) of Loans and/or any
Commiment shall be effective if signed by the Administrative Agent, the Loan
Parties and those Lenders willing to extend the maturity date(s) of such Loans
and/or Commitments hereunder (it being understood that each Lender with a Loan
or Commitment being extended  shall have the opportunity to participate in such
extension on the same terms and conditions as each other Lender with the same
type of loan or commitment); (viii) this Agreement may be amended (or amended
and restated) to change, modify or alter Section 2.18 or Article VII or any
other provision hereof relating to the pro rata sharing of payments among the
Lenders to the extent necessary to implement any Incremental Commitment in
accordance with Section 2.09 or Refinancing Facility in accordance with Section
2.21 with the written consent of the Administrative Agent, the Borrower, the
other Loan Parties, the Lenders providing such Incremental Commitment or such
Refinancing Facility and, if such Incremental Commitment or such Refinancing
Facility is a Revolving Facility, each Issuing Bank and the Swingline Lender
thereunder; and (ix) if following the Closing Date, the Administrative Agent and
the Borrower shall have jointly identified an inconsistency, obvious error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Administrative Agent and the Loan Parties shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within 5
Business Days following receipt of notice thereof.
99

--------------------------------------------------------------------------------

 
SECTION 9.03   Expenses; Indemnity; Damage Waiver.


(a)            The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Arrangers, each Issuing Bank and their
Affiliates, including the reasonable fees, charges and disbursements of external
counsel for the Administrative Agent, each Issuing Bank and the Arrangers, in
connection with the structuring, arrangement and syndication of the credit
facilities provided for herein, the preparation, execution, delivery and
administration of this Agreement and the other Loan Documents, any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and any
issuance, extension or other modification of any Letter of Credit (whether or
not any such Letter of Credit is actually issued, extended or otherwise
modified) or the processing or administration of any Letter of Credit or Letter
of Credit Application, and (ii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Arrangers, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any external counsel for the
Administrative Agent, the Arrangers, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights under the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred (A) in connection with any inspection pursuant
to Section 5.08 or (B) during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit; provided that the Borrower shall be
required to reimburse the reasonable and documented fees and expenses of only a
single firm of primary external counsel and a single firm of local counsel in
each applicable jurisdiction (and any successor or replacement firm of primary
external counsel or any successor or replacement firm of local counsel, in each
case from time to time) to the Administrative Agent, the Arrangers, each Issuing
Bank and their Affiliates under clause (a)(i) unless (x) the representation of
such Lender, Arranger, Issuing Bank or Affiliate by counsel to the
Administrative Agent would be inappropriate due to the existence of an actual
conflict between the Administrative Agent and such Lender, Arranger, Issuing
Bank or Affiliate, as the case may be, in which case the Borrower shall be
required to reimburse the fees, charges and disbursements of one counsel to all
of the Lenders, Arrangers, Issuing Banks and Affiliates and (y) the
representation by one counsel to the Administrative Agent and one counsel to all
of the Lenders, Arrangers, Issuing Banks and Affiliates would be inappropriate
due to the existence of an actual conflict between such Lender, Arranger,
Issuing Bank or Affiliate and another Lender, Arranger, Issuing Bank or
Affiliate, in which case the Borrower shall be required to reimburse the fees,
charges and disbursements of one counsel to each such Lender, Arranger, Issuing
Bank or Affiliate.
100

--------------------------------------------------------------------------------

 
(b)            The Borrower shall indemnify the Administrative Agent, the
Arrangers, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of external counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with or as a result of
(i) the arrangement and the syndication of the credit facilities provided for
herein, the preparation, execution, delivery and administration of this
Agreement, the other Loan Documents or any other agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or any other transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) to the extent related to the foregoing, any actual or alleged presence or
release of Hazardous Materials on or from any Mortgaged Property or any other
property currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of the Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party or by any Loan Party or any Affiliate thereof, IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
(1) from the gross negligence, bad faith or willful misconduct of such
Indemnitee or (2) solely from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for a material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document or (y) arise solely from
a claim by a Lender Party against another Lender Party (other than an Arranger,
the Administrative Agent or an Issuing Bank in it is capacity as such) not
involving any action or inaction by the Borrower or any other Loan Party;
provided further that the Borrower shall be required to reimburse the reasonable
and documented fees and expenses of only a single firm of primary external
counsel and a single firm of local counsel in each applicable jurisdiction (and
any successor or replacement firm of primary external counsel or any successor
or replacement firm of local counsel, in each case from time to time) to the
Indemnitees under this clause (b) unless (x) the representation of such Lender,
Arranger, Issuing Bank or Related Party by counsel to the Administrative Agent
would be inappropriate due to the existence of an actual conflict between the
Administrative Agent and such Lender, Arranger, Issuing Bank or Related Party,
as the case may be, in which case the Borrower shall be required to reimburse
the fees, charges and disbursements of one counsel to all of the Lenders,
Arrangers, Issuing Banks and Related Parties and (y) the representation by one
counsel to the Administrative Agent and one counsel to all of the Lenders,
Arrangers, Issuing Banks and Related Parties would be inappropriate due to the
existence of an actual conflict between such Lender, Arranger, Issuing Bank or
Related Party and another Lender, Arranger, Issuing Bank or Related Party, in
which case the Borrower shall be required to reimburse the fees, charges and
disbursements of one counsel to each such Lender, Arranger, Issuing Bank or
Related Party.
101

--------------------------------------------------------------------------------

(c)            Without limiting the provisions of Section 2.17, this
Section 9.03(c) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.


(d)            To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, any Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section (and without limiting its
obligation to do so), (i) each Lender severally agrees to pay to the
Administrative Agent and (ii) each Revolving Lender severally agrees to pay to
such Issuing Bank or the Swingline Lender, as the case may be, such Lender’s, or
such Revolving Lender’s, pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, any Issuing Bank or the Swingline
Lender in its capacity as such.  For purposes hereof, (A) a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at the time
and (B) a Revolving Lender’s “pro rata share” shall be determined based upon its
Applicable Percentage.


(e)            To the extent permitted by applicable law, no Loan Party shall
assert, and hereby waives, any claim against any Indemnitee, (i) for any damages
arising from the use by others of information or other materials obtained
through electronic telecommunications or other information transmission systems
(including the internet), except for damages due to willful misconduct, bad
faith or gross negligence of such Indemnitee (it being understood that this
clause (i) is not intended to exculpate any knowing and intentional breach of
any confidentiality agreement), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, any
Loan or Letter of Credit or the use of the proceeds thereof.


(f)            All amounts due under this Section shall be payable not later
than 10 days after written demand therefor.


(g)            The agreements in this Section and the indemnity provisions of
Section 9.03(b) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
102

--------------------------------------------------------------------------------

 
SECTION 9.04   Successors and Assigns.


(a)            The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and the Administrative Agent (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


(b)            (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:


(A)            the Borrower, provided that no consent of the Borrower shall be
required for an assignment (i) if an Event of Default has occurred and is
continuing, to any assignee, (ii) to a Lender having a Revolving Commitment or
(iii) of any Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund; and provided further that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 7 Business Days after having received notice
thereof;


(B)            the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment (i) to a Lender having
a Revolving Commitment or (ii) of any Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund; and


(C)            in the case of any assignment of all or a portion of a Revolving
Commitment or any Lender’s obligations in respect of its LC Exposure or
Swingline Exposure, each Issuing Bank and the Swingline Lender.


(ii)            Assignments shall be subject to the following additional
conditions:


(A)            except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Borrower and the Administrative Agent otherwise
consents, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
103

--------------------------------------------------------------------------------

 
(B)            each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;


(C)            the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent in its
sole discretion);


(D)            the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and


(E)            in the case of any assignment by a Lender to its Affiliate or
Approved Fund for which no consent of the Borrower is required (other than as a
result of the occurrence and continuance of an Event of Default), the assignee
shall not be entitled to claim compensation under Section 2.15 or 2.17 to the
extent the applicable assignor would not have been entitled to claim such
compensation as of such effective date, unless such assignment was made with the
prior written consent of the Borrower.


For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


(iii)            Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03) .  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv)            The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Advances owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent, each Issuing
Bank and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, each Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
104

--------------------------------------------------------------------------------

 
(v)            Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this Section and
any written consent to such assignment required by this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.


(c)            (ii) Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, each Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender (subject to the requirements
and obligations of those sections, including the documentation requirements in
Section 2.15(d) and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.


(ii)            A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Lender.


(iii)            Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 9.08 with respect to any
Participant.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
105

--------------------------------------------------------------------------------

 
(d)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.


(e)            No such assignment will be made to any Defaulting Lender or
Potential Defaulting Lender or any of their respective subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause.


(f)            In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Issuing Bank, the Swingline
Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.


SECTION 9.05   Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered pursuant to or in connection with
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document (other than
contingent indemnification, expense reimbursement, tax gross up or yield
protection obligations for which no claim has been made) is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
106

--------------------------------------------------------------------------------

 
SECTION 9.06   Counterparts; Integration; Effectiveness.  This Agreement, the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties thereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.


SECTION 9.07   Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08   Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations then due of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have; provided that in
the event that any Defaulting Lender exercises any such right of setoff, (x) all
amounts so set off will be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.20(b) and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank, the Swingline Lender and the Lenders and (y) the
Defaulting Lender will provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.


SECTION 9.09   Governing Law; Jurisdiction; Consent to Service of Process.


(a)            This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
107

--------------------------------------------------------------------------------

 
(b)            The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any United States
Federal or State of New York court sitting in the city and county of New York,
New York and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
court or, to the extent permitted by Law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.  Subject to Section 9.17,
nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.


(c)            The Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(d)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by Law.


SECTION 9.10   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 9.11   Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
108

--------------------------------------------------------------------------------

 
SECTION 9.12   Confidentiality.


(a)            Each of the Administrative Agent, the Lenders and the Issuing
Bank agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents and advisors, including accountants,
legal counsel and other advisors and other representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the Borrower
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


(b)            Certain of the Lenders may enter into this Agreement and take or
not take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Loan Parties or their securities (“Restricting Information”). 
Other Lenders may enter into this Agreement and take or not take action
hereunder or under the other Loan Documents on the basis of information that may
contain Restricting Information.  Each Lender Party acknowledges that United
States federal and state securities laws prohibit any person from purchasing or
selling securities on the basis of material, non-public information concerning
such issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other Person.  Neither the Administrative
Agent nor any of its Related Parties shall, by making any Communications
(including Restricting Information) available to a Lender Party, by
participating in any conversations or other interactions with a Lender Party or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its Related
Parties be responsible or liable in any way for any decision a Lender Party may
make to limit or to not limit its access to Restricting Information.  In
particular, none of the Administrative Agent nor any of its Related Parties
(i) shall have, and the Administrative Agent, on behalf of itself and each of
its Related Parties, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender Party has or has not limited its access to Restricting
Information, such Lender Party’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Lender Party’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Loan Party or Lender Party or any of their respective
Related Parties arising out of or relating to the Administrative Agent or any of
its Related Parties providing or not providing Restricting Information to any
Lender Party.
109

--------------------------------------------------------------------------------

 
Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
each Loan Party shall be deemed to have authorized the Administrative Agent and
the Lender Parties to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 9.12(a)) with respect to
such Loan Party or its securities for purposes of United States Federal and
state securities laws, (iii) all Communications marked “PUBLIC” may be delivered
to all Lender Parties and may be made available through a portion of the
Approved Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.” Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by a Loan Party regarding
whether a Communication contains or does not contain material non-public
information with respect to any of the Loan Parties or their securities nor
shall the Administrative Agent or any of its Affiliates incur any liability to
any Loan Party, any Lender Party or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender Party that may decide not to take access to Restricting
Information.  Nothing in this Section 9.12(a) shall modify or limit a Lender
Party’s obligations under Section 9.12(a) with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.


Each Lender Party acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. 
Accordingly, each Lender Party agrees that it will nominate at least one
designee to receive Communications (including Restricting Information) on its
behalf and identify such designee (including such designee’s contact
information) on such Lender Party’s Administrative Questionnaire.  Each Lender
Party agrees to notify the Administrative Agent from time to time of such Lender
Party’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.


Each Lender Party acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lender Parties generally.  Each Lender Party
that elects not to take access to Restricting Information does so voluntarily
and, by such election, acknowledges and agrees that the Administrative Agent and
other Lender Parties may have access to Restricting Information that is not
available to such electing Lender Party.  None of the Administrative Agent nor
any Lender Party with access to Restricting Information shall have any duty to
disclose such Restricting Information to such electing Lender Party or to use
such Restricting Information on behalf of such electing Lender Party, and shall
not be liable for the failure to so disclose or use, such Restricting
Information.


The provisions of the foregoing clauses of this Section 9.12(b) are designed to
assist the Administrative Agent, the Lender Parties and the Loan Parties, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lender Parties express a desire not to receive
Restricting Information notwithstanding that certain Communications hereunder or
under the other Loan Documents or other information provided to the Lender
Parties hereunder or thereunder may contain Restricting Information.  Neither
the Administrative Agent nor any of its Related Parties warrants or makes any
other statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Related Parties warrant
or make any other statement to the effect that a Loan Party’s or Lender Party’s
adherence to such provisions will be sufficient to ensure compliance by such
Loan Party or Lender Party with its contractual obligations or its duties under
applicable law in respect of Restricting Information and each of the Lender
Parties and each Loan Party assumes the risks associated therewith.
110

--------------------------------------------------------------------------------

 
SECTION 9.13   Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.14   Release of Liens and Guarantees.  A Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents and all
security interests in Collateral owned by such Subsidiary Party shall be
automatically released upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders (or such greater number of Lenders as may be required pursuant to
Section 9.02) shall have consented to such transaction and the terms of such
consent did not provide otherwise.  Upon any sale or other transfer by any Loan
Party (other than to a Loan Party) of any Collateral that is permitted under
this Agreement, or upon the effectiveness of any written consent to the release
of the security interest granted under any Loan Document in any Collateral
pursuant to Section 9.02 of this Agreement, the security interest in such
Collateral shall be automatically released.  In connection with any termination
or release pursuant to this Section, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. 
Any execution and delivery of documents pursuant to this Section shall be
without recourse to or warranty by the Administrative Agent.


SECTION 9.15   USA Patriot Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Act.


SECTION 9.16   No Fiduciary Relationship.  The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.
111

--------------------------------------------------------------------------------

 
SECTION 9.17   Enforcement Actions.  Anything in this Agreement or any other
Loan Document to the contrary notwithstanding, (a) no Lender shall have any
right individually to take any of the actions referred to in Article VII (it
being understood that the foregoing shall not affect the right of the Required
Lenders to request the Administrative Agent to do so as provided in such
Article) and (b) no Secured Party shall have any right individually to realize
upon, or otherwise exercise any right or remedy (whether under the Loan
Documents or applicable law) in respect of, any of the Collateral provided under
the Security Documents, or to enforce any Guarantees provided under the Security
Documents, it being understood that all such rights and remedies shall be
exercised solely by the Administrative Agent or the Collateral Agent, on behalf
of the Secured Parties; provided, however, that the foregoing shall not affect
the right of any Lender under Section 9.08 or any other right of set-off,
whether created under the Loan Documents or otherwise, that such Lender might
have.  Each counterparty to a Permitted Secured Hedge, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
the Guarantees provided under the Security Documents, to have agreed to the
foregoing provisions.  No Permitted Secured Hedge will create (or be deemed to
create) in favor of any such counterparty any rights in connection with the
management or release of any Collateral (including the exercise of any remedy in
respect of any Collateral) or of the obligations of any Loan Party under the
Loan Documents.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or any Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or an Issuing Bank to authorize the Administrative Agent to vote in respect of
the claim of any Lender or an Issuing Bank in any such proceeding.


SECTION 9.18   Reliance by Administrative Agent, Issuing Banks and Lenders.  The
Administrative Agent, each Issuing Bank and the Lenders shall be entitled to
rely and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Loan Parties shall indemnify the
Administrative Agent, each Issuing Bank, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


SECTION 9.19   Appointment of Borrower.    Pursuant to Section 7.15 of the
Collateral Agreement, each of the Loan Parties has appointed the Borrower to act
as its agent as provided therein.


112

--------------------------------------------------------------------------------

 
SECTION 9.20   Electronic Execution of Assignments and Certain Other Documents. 
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary neither the Administrative Agent, the Issuing Banks nor any Lender is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent, the Issuing
Banks or such Lender pursuant to procedures approved by it and provided further
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.




113

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


BORROWER:
PHARMERICA CORPORATION
 
a Delaware corporation



By:
/s/ David W. Froesel, Jr.
Name:
David W. Froesel, Jr.
Title:
Executive Vice President, Chief Financial Officer and Treasurer




--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
 
in its capacities as Administrative Agent and Collateral Agent



By:
/s/ Kelly Weaver
Name:
Kelly Weaver
Title:
Assistant Vice President




--------------------------------------------------------------------------------

 
LENDERS:
BANK OF AMERICA, N.A.,
 
in its capacities as a Lender, Issuing Bank and Swingline Lender



By:
/s/ E. Mark Hardison
Name:
Mark Hardison
Title:
Vice President






 
JPMORGAN CHASE BANK, N.A.,
 
in its capacities as a Lender and Issuing Bank



By:
/s/ Richard Barritt
Name:
Richard Barritt
Title:
Associate






 
CITIBANK, N.A.
 
in its capacity as a Lender



By:
/s/ Laura Fogarty
Name:
Laura Fogarty
Title:
Vice President






 
COMPASS BANK
 
in its capacity as a Lender



By:
/s/ Jeffrey W. Powell
Name:
Jeffrey W. Powell
Title:
Senior Vice President






 
MUFG UNION BANK, N.A.
 
in its capacity as a Lender



By:
/s/ Teuta Ghilaga
Name:
Teuta Ghilaga
Title:
Director






 
SUNTRUST BANK,
 
in its capacity as a Lender



By:
/s/ Katherine Bass
Name:
Katherine Bass
Title:
Director




--------------------------------------------------------------------------------

 

 
U.S. BANK NATIONAL ASSOCIATION,
 
in its capacity as a Lender



By:
/s/ John M. Langenderfer
Name:
John M. Langenderfer
Title:
Senior Vice President






 
CITIZENS BANK, N.A.,
 
in its capacity as a Lender



By:
/s/ Andrea B. Goldman
Name:
Andrea B. Goldman
Title:
Senior Vice President






 
KEYBANK NATIONAL ASSOCIATION,
 
in its capacity as a Lender



By:
/s/ Sanya Valeva
Name:
Sanya Valeva
Title:
Senior Vice President






 
PNC BANK, NATIONAL ASSOCIATION,
 
in its capacity as a Lender



By:
/s/ William Barry
Name:
William Barry
Title:
Vice President






 
WELLS FARGO BANK, N.A.,
 
in its capacity as a Lender



By:
/s/ Matthew Olson
Name:
Matthew Olson
Title:
Vice President






 
REGIONS BANK,
 
in its capacity as a Lender



By:
/s/ Peter D. Little
Name:
Peter D. Little
Title:
Vice President






 
CAPITAL BANK, N.A.,
 
in its capacity as a Lender



By:
/s/ Brian Reeves
Name:
Brian Reeves
Title:
Market President




--------------------------------------------------------------------------------

 

 
CHANG HWA COMMERICAL BANK, LTD. NEW YORK BRANCH,
 
in its capacity as a Lender



By:
/s/ Jane S.C. Yang
Name:
Jane S.C. Yang
Title:
V.P. & General Manager






 
UNITED COMMUNITY BANK, N.A.,
 
in its capacity as a Lender



By:
/s/ Jeff Masteroleo
Name:
Jeff Masteroleo
Title:
Director of HealthCare Banking






 
DEUTSCHE BANK AG, NEW YORK BRANCH
 
in its capacity as a Lender



By:
/s/ Michael Shannon
Name:
Michael Shannon
Title:
Vice President






 
FIRST TENNESSEE BANK, N.A.,
 
in its capacity as a Lender



By:
/s/ Charles K. Hannon, Jr.
Name:
Charles K. Hannon, Jr.
Title:
Executive Vice President

--------------------------------------------------------------------------------

 
EXHIBIT 1.01(a)


[FORM OF GUARANTEE AND COLLATERAL AGREEMENT]


[See attached]



--------------------------------------------------------------------------------





EXECUTION VERSION

--------------------------------------------------------------------------------


GUARANTEE AND COLLATERAL AGREEMENT


dated as of


September 17, 2014,


among


PHARMERICA CORPORATION,


ITS SUBSIDIARIES PARTY HERETO


and


BANK OF AMERICA, N.A.,


as Collateral Agent





--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page


ARTICLE I Definitions
3
     
1.01
Credit Agreement
3
1.02
Other Defined Terms
3
     
ARTICLE II Guarantee
6
     
2.01
Guarantee
6
2.02
Guarantee of Payment
7
2.03
No Limitations
7
2.04
Reinstatement
8
2.05
Agreement To Pay; Subrogation
8
2.06
Information
8
2.07
Keepwell
8
     
ARTICLE III Pledge of Securities
8
     
3.01
Pledge
8
3.02
Delivery of the Pledged Collateral
9
3.03
Representations, Warranties and Covenants
10
3.04
Certification of Limited Liability Company and Limited Partnership Interests
10
3.05
Registration in Nominee Name; Denominations
11
3.06
Voting Rights; Dividends and Interest
11
     
ARTICLE IV Security Interests in Personal Property
12
     
4.01
Security Interest
12
4.02
Representations and Warranties
15
4.03
Covenants
16
4.04
Other Actions
17
     
ARTICLE V Remedies
18
     
5.01
Remedies Upon Default
18
5.02
Application of Proceeds
19
5.03
Grant of License to Use Intellectual Property
19
5.04
Securities Act
20
5.05
Registration
20
     
ARTICLE VI Indemnity, Subrogation and Subordination
21
     
6.01
Indemnity and Subrogation
21
6.02
Contribution and Subrogation
21
6.03
Subordination
21
     
ARTICLE VII Miscellaneous
22
     
7.01
Notices
22
7.02
Waivers; Amendment
22
7.03
Collateral Agent’s Fees and Expenses; Indemnification
22
7.04
Successors and Assigns
24



i

--------------------------------------------------------------------------------

 
7.05
Survival of Agreement; Reinstatement
24
7.06
Counterparts; Effectiveness; Several Agreement
24
7.07
Severability
25
7.08
Right of Set-Off
25
7.09
Governing Law; Jurisdiction; Consent to Service of Process
25
7.10
WAIVER OF JURY TRIAL
25
7.11
Headings
26
7.12
Termination or Release
26
7.13
Additional Subsidiaries
26
7.14
Collateral Agent Appointed Attorney-in-Fact
27





Schedules



Schedule I Subsidiary Loan Parties

Schedule II Specified Pledge Equity Interests; Specified Pledged Indebtedness

Schedule III U.S. Intellectual Property

Schedule IV Commercial Tort Claims



Exhibits



Exhibit I Form of Supplement

Exhibit II Form of Patent and Trademark Security Agreement

Exhibit III Form of Copyright Security Agreement



ii

--------------------------------------------------------------------------------

 
GUARANTEE AND COLLATERAL AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of September 17, 2014,
among PHARMERICA CORPORATION, a Delaware corporation (the “Borrower”), the
Subsidiaries of the Borrower from time to time party hereto and Bank of America,
N.A. (“Bank of America”), as Collateral Agent.


Reference is made to the Credit Agreement dated as of September 17, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders party thereto and Bank of America,
as Administrative Agent. The Lenders have agreed to extend credit to the
Borrower subject to the terms and conditions set forth in the Credit Agreement.
The obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Subsidiary Loan
Parties are subsidiaries of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:


Article I


Definitions



  SECTION 1.01 Credit Agreement.



(a)            Capitalized terms used in this Agreement, not otherwise defined
herein and defined in the Credit Agreement shall have the meanings specified in
the Credit Agreement. Unless the context otherwise requires, all terms defined
in the New York UCC (as defined herein) and not defined in this Agreement have
the meanings specified therein; the term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.


(b)            The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement.


SECTION 1.02                     Other Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:


“Account Debtor” means any Person who is or who may become obligated to any Loan
Party under, with respect to or on account of an Account.


“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.


“Borrower Group Members” means, collectively, the Borrower and the Subsidiaries.


“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veteran Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veteran Affairs and all laws, rules, regulations,
manuals, orders, guidelines or requirements pertaining to such program,
including (a) all Federal statutes (whether set forth in 38 U.S.C. Sec. 1713 or
elsewhere) affecting such program or applicable to CHAMPVA; and (b) all rules,
regulations (including 38 C.F.R. Sec. 17.54), manuals, orders and
administrative, reimbursement and other guidelines of all Governmental
Authorities promulgated in connection with such program (whether or not having
the force of Law), in each case as the same may be amended, supplemented or
otherwise modified from time to time.


“Collateral” means Article 9 Collateral and Pledged Collateral.
3

--------------------------------------------------------------------------------

 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Sec. 1 et
seq.) as amended or otherwise modified, and any successor statute.


“Contingent Obligations” means contingent obligations for indemnification,
expense reimbursement, tax gross-up or yield protection as to which no claim has
been made.


“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Loan Party or that such Loan Party otherwise has the right to license, or
granting any right to any Loan Party under any copyright now or hereafter owned
by any third party, and all rights of such Loan Party under any such agreement.


“Copyrights” means all of the following now owned or hereafter acquired by any
Loan Party: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule III.


“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.


“Excluded Assets” has the meaning assigned to such term in Section 4.01(a).


“Excluded Equity Interests” has the meaning assigned to such term in Section
3.01.


“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.


“General Intangibles” has the meaning assigned to such term in Article 9 of the
New York UCC and, for the avoidance of doubt, includes indemnification claims
and contract rights.


“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Loan Party, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know how, show
how or other data or information, software and databases and all embodiments or
fixations thereof and related documentation, registrations and franchises, and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing.


“IP Agreements” has the meaning assigned to such term in Section 4.02(a).


“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Loan Party is a party.


“Medicaid Receivable” means any Account with respect to which the obligor is a
state Governmental Authority (or agent thereof) obligated to pay, pursuant to
Federal or state Medicaid program statutes or regulations, for services rendered
to eligible beneficiaries thereunder.


“Medicare Receivable” means any Account with respect to which the obligor is a
Federal Governmental Authority (or agent thereof) obligated to pay, pursuant to
federal Medicare program statutes or regulations, for services rendered to
eligible beneficiaries thereunder.
4

--------------------------------------------------------------------------------

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.


“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Loan Party or that any Loan Party
otherwise has the right to license, is in existence, or granting to any Loan
Party any right to make, use or sell any invention on which a patent, now or
hereafter owned by any third party, is in existence, and all rights of any Loan
Party under any such agreement.


“Patents” means all of the following now owned or hereafter acquired by any Loan
Party: (a) all letters patent of the United States or the equivalent thereof in
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office, including those
listed on Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.


“Pledged Collateral” has the meaning assigned to such term in Section 3.01.


“Pledged Equity Interests” has the meaning assigned to such term in Section
3.01.


“Pledged Indebtedness” has the meaning assigned to such term in Section 3.01.


“Pledged Securities” means any promissory notes, stock certificates or other
securities certificates or instruments now or hereafter included in the Pledged
Collateral, including all certificates and instruments representing or
evidencing any Pledged Collateral.


“Proceeds” has the meaning assigned to such term in Section 9-102 of the New
York UCC.


“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Retained Collection Rights” means, with respect to any Medicaid Receivable,
Medicare Receivable, TRICARE Receivable or VA Receivable of any Loan Party, the
right of such Loan Party to collect and receive from the obligor thereon
payments in respect of such receivable in the absence of a court order requiring
such obligor to submit payments thereon directly to a Person other than such
Loan Party.


“Secured Cash Management Obligations” means the obligations described in clause
(c) of the definition of the term “Secured Obligations”.


“Secured Parties” means, collectively, (a) the Lenders (including the Swingline
Lender), (b) the Collateral Agent, (c) the Administrative Agent, (d) the Issuing
Banks, (e) the beneficiaries of each indemnification obligation undertaken by
any Loan Party under any Loan Document, (f) each Permitted Secured Hedge Bank,
(g) each Cash Management Bank party to a Permitted Cash Management Agreement,
(h) each other Person to whom any of the Secured Obligations is owed and (i) the
successors and assigns of each of the foregoing.


“Security Interest” has the meaning assigned to such term in Section 4.01(a).
5

--------------------------------------------------------------------------------

 
“Specified Loan Party” has the meaning assigned to such term in Section 2.07.


“Specified Pledged Equity Interests” means, with respect to any Loan Party, any
Pledged Equity Interests that are Equity Interests in a Subsidiary.


“Specified Pledged Indebtedness” means, with respect to any Loan Party, Pledged
Indebtedness owing to it by any other Borrower Group Member.


“Specified Pledged Securities” means, collectively, the Specified Pledged Equity
Interests and the Specified Pledged Indebtedness.


“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Loan Party or that any Loan Party otherwise has the right to
license, or granting to any Loan Party any right to use any trademark now or
hereafter owned by any third party, and all rights of any Loan Party under any
such agreement.


“Trademarks” means all of the following now owned or hereafter acquired by any
Loan Party: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, and all extensions or renewals
thereof, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States, and all extensions, or renewals thereof, including those listed
on Schedule III, (b) all goodwill associated therewith or symbolized thereby and
(c) all other assets, rights and interests that uniquely reflect or embody such
goodwill.


“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Department of Defense, Department
of Health and Human Services and Department of Transportation, which program was
formerly known as the Civilian Health and Medical Program of the Uniformed
Services (CHAMPUS), and all laws, rules, regulations, manuals, orders and
administrative, reimbursement and other guidelines of all Governmental
Authorities promulgated in connection with such program (whether or not having
the force of law), in each case as the same may be amended, supplemented or
otherwise modified from time to time.


“TRICARE Receivable” means any Account payable pursuant to TRICARE.


“VA Receivable” means any Account payable pursuant to CHAMPVA.


Article II


Guarantee


SECTION 2.01                    Guarantee. Each Subsidiary Loan Party
unconditionally guarantees, jointly with the other Subsidiary Loan Parties and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Secured Obligations. Each of the Subsidiary Loan
Parties further agrees that the Secured Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Secured Obligation. Each of the Subsidiary Loan Parties waives presentment
to, demand of payment from and protest to the Borrower or any other Subsidiary
Loan Party of any of the Secured Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.
6

--------------------------------------------------------------------------------

SECTION 2.02                   Guarantee of Payment. Each of the Subsidiary Loan
Parties further agrees that its guarantee hereunder constitutes a guarantee of
payment when due and not of collection. Each of the Subsidiary Loan Parties
waives any right to require that any resort be had by the Collateral Agent or
any other Secured Party to any security held for the payment of the Secured
Obligations or to any balance of any deposit account or credit on the books of
the Collateral Agent or any other Person in favor of the Borrower or any
Subsidiary Loan Party.


SECTION 2.03                    No Limitations.


(a)            Except for termination or release of a Subsidiary Loan Party’s
obligations hereunder as expressly provided in Section 7.12, the obligations of
each Subsidiary Loan Party hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Secured
Obligations or otherwise (other than the defense of payment in full in cash of
all of the Secured Obligations). Without limiting the generality of the
foregoing, the obligations of each Subsidiary Loan Party hereunder shall not be
discharged or impaired or otherwise affected by (i) the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement (including without limitation Permitted Secured Cash Management
Agreements and Permitted Secured Hedges), including with respect to any other
Subsidiary Loan Party under this Agreement; (iii) the release of any security
held by the Collateral Agent or any other Secured Party for the Secured
Obligations or any of them; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Secured Obligations; or (v) any other act
or omission that may or might in any manner or to any extent vary the risk of
any Subsidiary Loan Party or otherwise operate as a discharge of any Subsidiary
Loan Party as a matter of law or equity (other than the defense of payment in
full in cash of all of the Secured Obligations). Each Subsidiary Loan Party
expressly authorizes the Secured Parties, to the fullest extent permitted by
applicable Law, to take and hold security for the payment and performance of the
Secured Obligations, to exchange, waive or release any or all such security
(with or without consideration), to enforce or apply such security and direct
the order and manner of any sale thereof in their sole discretion or to release
or substitute any one or more other guarantors or obligors upon or in respect of
the Secured Obligations, all without affecting the obligations of any Subsidiary
Loan Party hereunder.


(b)            To the fullest extent permitted by applicable Law, each
Subsidiary Loan Party waives any defense based on or arising out of any defense
of the Borrower or any other Loan Party or the unenforceability of the Secured
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower or any other Loan Party, other than the payment
in full in cash of all the Secured Obligations. The Collateral Agent and the
other Secured Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Secured Obligations, make any other accommodation with the Borrower
or any other Loan Party or exercise any other right or remedy available to them
against the Borrower or any other Loan Party, without affecting or impairing in
any way the liability of any Subsidiary Loan Party hereunder except to the
extent the Secured Obligations have been fully paid in full in cash or the
guarantee of such Subsidiary Loan Party has been terminated or released pursuant
to Section 7.12. To the fullest extent permitted by applicable Law, each
Subsidiary Loan Party waives any defense arising out of any such election even
though such election operates, pursuant to applicable Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Subsidiary Loan Party against the Borrower or any other Loan Party, as the
case may be, or any security.
7

--------------------------------------------------------------------------------

SECTION 2.04                    Reinstatement. Each of the Subsidiary Loan
Parties agrees that its guarantee hereunder shall, to the fullest extent
permitted by applicable Law, continue to be effective or be reinstated, as the
case may be, if at any time payment of any Secured Obligation, or any part
thereof, is rescinded or must otherwise be restored by the Collateral Agent or
any other Secured Party upon the bankruptcy or reorganization of the Borrower,
any other Loan Party or otherwise.


SECTION 2.05                    Agreement To Pay; Subrogation. In furtherance of
the foregoing and not in limitation of any other right that the Collateral Agent
or any other Secured Party has at law or in equity against any Subsidiary Loan
Party by virtue hereof, upon the failure of any Loan Party to pay any Secured
Obligation that such Loan Party is obligated to pay, when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Subsidiary Loan Party hereby promises to and will forthwith pay,
or cause to be paid, to the Collateral Agent for distribution to the applicable
Secured Parties in cash the amount of such unpaid Secured Obligation. Upon
payment by any Subsidiary Loan Party of any sums to the Collateral Agent as
provided above, all rights of such Subsidiary Loan Party against the Borrower or
any other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.


SECTION 2.06                      Information. Each Subsidiary Loan Party
assumes all responsibility for being and keeping itself informed of the
Borrower’s and each other Subsidiary Loan Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Secured Obligations and the nature, scope and extent of the risks that such
Subsidiary Loan Party assumes and incurs hereunder, and agrees that none of the
Collateral Agent or the other Secured Parties will have any duty to advise such
Subsidiary Loan Party of information known to it or any of them regarding such
circumstances or risks.


SECTION 2.07                     Keepwell. Each Loan Party that is a Qualified
ECP Guarantor hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Subsidiary
Loan Party that is not, but for this Section 2.07, a Qualified ECP Guarantor
(each, a “Specified Loan Party) with respect to such Swap Obligation as may be
needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article II voidable under applicable Debtor Relief Laws,
and not for any greater amount). The obligations and undertakings of each
applicable Loan Party under this Section shall remain in full force and effect
until such time as the Obligations (other than Contingent Obligations that
survive the termination of this Agreement) have been paid in full and the
Commitments have expired or terminated. Each Loan Party intends this Section
2.07 to constitute, and this Section 2.07 shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.




8

--------------------------------------------------------------------------------

 
Article III


Pledge of Securities


SECTION 3.01                    Pledge. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each Loan
Party hereby assigns and pledges to the Collateral Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, and hereby grants to
the Collateral Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, a security interest in, all of such Loan Party’s right,
title and interest in, to and under the following assets, whether now owned or
hereafter acquired (a)(i) the shares of capital stock and other Equity Interests
owned by such Loan Party on the date hereof (including all such shares and other
Equity Interests in the Subsidiaries listed opposite the name of such Loan Party
on Schedule II), (ii) any Equity Interests obtained in the future by such Loan
Party and (iii) the certificates representing all such Equity Interests (all of
the foregoing being collectively referred to as the “Pledged Equity Interests”);
provided that the Pledged Equity Interests shall not include (A) more than 66%
of the issued and outstanding voting Equity Interests of any CFC or any Foreign
Subsidiary Holding Company or (B) Equity Interests in any Person other than a
wholly-owned Subsidiary where such assignment or pledge hereunder requires,
pursuant to the constituent documents of such Person or any related joint
venture, shareholder or like agreement binding on any shareholder, partner or
member of such Person, the consent of any governing body, shareholder, partner
or member of such Person (other than a Loan Party) and such consent shall not
have been obtained (the Equity Interests so excluded under the immediately
foregoing clauses (A) and (B) being collectively referred to herein as the
“Excluded Equity Interests”); (b)(i) debt securities owned by such Loan Party on
the date hereof (including all such debt securities of other Borrower Group
Members listed opposite the name of such Loan Party on Schedule II), (ii) any
debt securities obtained in the future by such Loan Party and (iii) all
indebtedness owed to a Loan Party, regardless of whether such indebtedness is
evidenced by instruments (all of the foregoing being collectively referred to as
the “Pledged Indebtedness”); (c) subject to Section 3.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities and instruments referred to in clauses (a) and (b) above; (d)
subject to Section 3.06, all rights and privileges of such Loan Party with
respect to the securities, instruments and other property referred to in clauses
(a), (b) and (c) above; and (e) all Proceeds of any of the foregoing (the items
referred to in clauses (a) through (e) above being collectively referred to as
the “Pledged Collateral”); provided that the Pledged Collateral shall not
include any Excluded Assets.


TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.


SECTION 3.02                   Delivery of the Pledged Collateral.


(a)            Each Loan Party represents and warrants that any and all
Specified Pledged Securities that constitute certificated securities or
instruments (other than instruments evidencing indebtedness with an outstanding
principal amount of less than $5,000,000 in the aggregate) in existence on the
date hereof have been delivered to the Collateral Agent.  Each Loan Party agrees
to deliver or cause to be delivered to the Collateral Agent any and all
Specified Pledged Securities that constitute certificated securities or
instruments at any time owned by such Loan Party promptly (and in any event
within 45 days) upon acquiring such Specified Pledged Securities; provided that,
notwithstanding anything to the contrary in the foregoing, the Loan Parties
shall not be required to deliver or cause to be delivered instruments evidencing
Specified Pledged Indebtedness for which the outstanding principal amount does
not exceed $5,000,000 in the aggregate.
9

--------------------------------------------------------------------------------

 
(b)            Upon delivery to the Collateral Agent, all Specified Pledged
Securities constituting certificated securities or instruments, shall be
accompanied by stock powers duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent.  Each delivery of
Specified Pledged Securities constituting certificated securities or instruments
after the date of this Agreement shall be accompanied by a schedule describing
the Specified Pledged Securities so delivered, which schedule shall be attached
to Schedule II hereto and made a part thereof; provided that failure to so
attach any such schedule shall not affect the validity of such pledge of such
Specified Pledged Securities.


(c)            The security interests granted in Section 3.01 are granted as
security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify, any obligation or liability of any Loan
Party with respect to or arising out of the Pledged Collateral.


SECTION 3.03                    Representations, Warranties and Covenants. The
Loan Parties jointly and severally represent, warrant and covenant to and with
the Collateral Agent, for the benefit of the Secured Parties, that:


(a)            Schedule II sets forth a true and complete list, with respect to
each Loan Party, of (i) all the Equity Interests owned by such Loan Party in the
Subsidiaries on the date hereof (other than any Excluded Equity Interests),
setting forth the percentage of the issued and outstanding units of each class
of the Equity Interests of the issuer thereof represented by the Pledged Equity
Interests of such Loan Party, and (ii) all Specified Pledged Indebtedness owned
by such Loan Party on the date hereof, including all instruments in respect
thereof;


(b)            except to the extent any failure to be so authorized or issued
could not, in the aggregate, be reasonably expected to be adverse to the
interests of the Secured Parties in any material respect, (i) the Specified
Pledged Equity Interests and Specified Pledged Indebtedness have been duly and
validly authorized and issued by the issuers thereof, (ii) in the case of
Specified Pledged Equity Interests, the same are fully paid and nonassessable
and (iii) in the case of Specified Pledged Indebtedness, the same are valid and
binding obligations of the issuers thereof, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other Laws affecting creditors’
rights generally, concepts of reasonableness and general principles of equity,
regardless of whether considered in a proceeding in equity or at law;


(c)            except for the security interests granted hereunder, each of the
Loan Parties (i) is and, subject to any transfers made in compliance with the
Credit Agreement, will continue to be the direct owner, beneficially, and to the
extent applicable, of record, of the Specified Pledged Securities indicated on
Schedule II as owned by such Loan Party, (ii) holds the same free and clear of
all Liens, other than Liens created by this Agreement and non-consensual
Permitted Encumbrances, and (iii) will, to the extent commercially reasonable,
defend its title or interest thereto or therein against any and all Liens (other
than the Lien created by this Agreement and Permitted Encumbrances), however
arising, of all Persons whomsoever; and


(d)            no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than such consents and approvals as have been
obtained and are in full force and effect).


SECTION 3.04                     Certification of Limited Liability Company and
Limited Partnership Interests. Each Loan Party acknowledges and agrees that (a)
each interest in any limited liability company or limited partnership that is a
Specified Pledged Equity Interest on the date hereof and pledged hereunder and
not represented by a certificate shall not be a “security” within the meaning of
Article 8 of the New York UCC and shall not be governed by Article 8 of the
Uniform Commercial Code of the applicable jurisdiction and (b) the Loan Parties
shall at no time elect to treat any interest in any limited liability company or
limited partnership that is a Specified Pledged Equity Interest pledged
hereunder (including any interest in any limited liability company or limited
partnership that is a Specified Pledged Equity Interest acquired or formed after
the date hereof) as a “security” within the meaning of Article 8 of the New York
UCC, except that the Loan Parties may elect to so treat any such interest as a
“security” so long as (a) with respect to any such interest that is a
certificated security, the applicable limited liability company or limited
partnership issues a certificate representing such interest, and such
certificate (together with a duly executed instrument of transfer) is promptly
(and in any event within 45 days) delivered to the Collateral Agent and (b) with
respect to any such interest that is not a certificated security, the Collateral
Agent and the issuer of such interest promptly (and in any event within 45 days)
enter into a control agreement (signed by the securities intermediary) in form
and substance reasonably acceptable to the Collateral Agent.
10

--------------------------------------------------------------------------------

 
SECTION 3.05                    Registration in Nominee Name; Denominations. The
Collateral Agent, on behalf of the Secured Parties, shall have the right to hold
the Specified Pledged Securities in the name of the applicable Loan Party,
endorsed or assigned in blank or in favor of the Collateral Agent or, at any
time upon the occurrence and during the continuance of an Event of Default, in
its own name (as pledgee) or the name of its nominee (as pledgee or as
sub-agent). Upon the occurrence and during the continuance of an Event of
Default, each Loan Party will promptly give to the Collateral Agent copies of
any material notices or other communications received by it with respect to
Pledged Securities registered in the name of such Loan Party.


SECTION 3.06                     Voting Rights; Dividends and Interest.


(a)            Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have notified the Loan Parties that
their rights under this Section 3.06 are being suspended:


(i)             Each Loan Party shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged Equity
Interests or Pledged Indebtedness.


(ii)            The Collateral Agent shall execute and deliver to each Loan
Party, or cause to be executed and delivered to such Loan Party, all such
proxies, powers of attorney and other instruments as such Loan Party may
reasonably request for the purpose of enabling such Loan Party to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to subparagraph (i) above.


(iii)            Each Loan Party shall be entitled to receive and retain any and
all dividends, interest, principal and other distributions paid on or
distributed in respect of the Pledged Equity Interests and the Pledged
Indebtedness to the extent and only to the extent that such dividends, interest,
principal and other distributions are not prohibited by the terms and conditions
of the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity Interests or Pledged Indebtedness, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Equity Interests or received in
exchange for Pledged Equity Interests or Pledged Indebtedness or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and to the extent
constituting a Specified Pledged Security that constitutes a certificated
security or any instrument, if received by any Loan Party shall be held in trust
for the benefit of the Collateral Agent and the other Secured Parties and shall
be forthwith delivered to the Collateral Agent in the same form as so received
(with any necessary endorsement).


11

--------------------------------------------------------------------------------

(b)            Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Loan Parties of the
suspension of their rights under paragraph (a)(iii) of this Section 3.06, then
all rights of any Loan Party to dividends, interest, principal or other
distributions that such Loan Party is authorized to receive pursuant to
paragraph (a)(iii) of this Section 3.06 shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Loan Party contrary to the provisions of this
Section 3.06 shall be held in trust for the benefit of the Collateral Agent and
the other Secured Parties, shall be segregated from other property or funds of
such Loan Party and shall be forthwith delivered to the Collateral Agent upon
demand in the same form as so received (with any necessary endorsement). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.02. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate to
that effect, the Collateral Agent shall promptly repay to each Loan Party
(without interest) all dividends, interest, principal or other distributions
that such Loan Party would otherwise be permitted to retain pursuant to the
terms of paragraph (a)(iii) of this Section 3.06 and that remain in such
account.


(c)            Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Loan Parties of the
suspension of their rights under paragraph (a)(i) of this Section 3.06, then
(subject to any restriction contained in joint venture agreements in respect of
the applicable Pledged Equity Interests) all rights of any Loan Party to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 3.06, and the obligations of the
Collateral Agent under paragraph (a)(ii) of this Section 3.06, shall cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers; provided that, unless otherwise directed by
Lenders constituting “Required Lenders” under the Credit Agreement, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Loan Parties to exercise such
rights. After all Events of Default have been cured or waived and the Borrower
has delivered to the Collateral Agent a certificate to that effect, the voting
and consensual rights and powers the Loan Parties are otherwise entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.06 shall be restored.


(d)            Any notice given by the Collateral Agent to the Loan Parties
suspending their rights under paragraph (a) of this Section 3.06 may (i) be
given by telephone if promptly confirmed in writing, (ii) be given to one or
more of the Loan Parties at the same or different times and (iii) suspend the
rights of the Loan Parties under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.


12

--------------------------------------------------------------------------------

Article IV


Security Interests in Personal Property


SECTION 4.01                    Security Interest.


(a)            As security for the payment or performance, as the case may be,
in full of the Secured Obligations, each Loan Party hereby assigns and pledges
to the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security interest (the “Security Interest”) in, all right, title and interest
in, to and under any and all of the following assets and properties now owned or
at any time hereafter acquired by such Loan Party or in which such Loan Party
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):


(i)                 all Accounts, including all health-care-insurance
Receivables;


(ii)                all Chattel Paper;


(iii)               all Money (here and hereinafter, as defined in Article 1 of
the New  York UCC);


(iv)              all Deposit Accounts;


(v)               all Documents;


(vi)              all Equipment;


(vii)             all Fixtures;


(viii)            all Inventory;


(ix)               all other Goods;


(x)                all Instruments;


(xi)               all Investment Property;


(xii)              all Intellectual Property (except for “intent-to-use”
applications for a trademark or service mark, to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such “intent-to-use” application under
applicable Federal law);


(xiii)            all other General Intangibles;


(xiv)            all Letter-of-Credit Rights that are Supporting Obligations;


(xv)            all Commercial Tort Claims specifically described on Schedule IV
hereto, as such schedule may be supplemented from time to time pursuant to the
terms hereof;


(xvi)            all books and records pertaining to any Article 9 Collateral;
and
13

--------------------------------------------------------------------------------

(xvii)          to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;


provided that, Article 9 Collateral shall not include (A) Intellectual Property
to the extent, but only to the extent that, perfection of a security interest
therein requires a filing to be made in any jurisdiction other than the United
States, any political subdivision thereof or its territories or possessions, (B)
the Excluded Equity Interests, (C) to the extent (but only to the extent) that
at any time the Collateral Agent may not validly possess a security interest in
any Retained Collection Rights under applicable Law, such Retained Collection
Rights, (D) any contract, agreement, lease, license or permit to which a Loan
Party is a party or any of its rights or interests thereunder if and for so long
as the grant of such security interest shall constitute or result in (1) the
unenforceability of any right of the Loan Party therein, (2) a violation of
applicable Law or (3) a breach or termination pursuant to the terms of, or a
default under, any such contract, agreement, lease, license or permit (other
than to the extent that any such term would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC or any other applicable
Law or principles of equity), provided that such security interest shall attach
immediately at such time as the condition causing such unenforceability, breach
or termination shall cease to be applicable and, to the extent severable, shall
attach immediately to any portion of such contract or agreement that does not
result in any of the consequences specified this clause, including any Proceeds
of such contract or agreement, (E) motor vehicles or any other property or
equipment the perfection of a security interest in which is excluded from the
Uniform Commercial Code in the relevant jurisdiction, and (F) Letter-of-Credit
Rights not constituting Supporting Obligations, (G) real property leases, (H)
Commercial Tort Claims that are not specifically described in Schedule IV (as
such schedule may be supplemented from time to time pursuant to the terms
hereof), (I) any asset for which the burden or cost of obtaining or perfecting a
security interest therein outweighs the benefit of the security afforded thereby
as reasonably determined by the Administrative Agent in consultation with the
Borrower and acknowledged in writing by the Administrative Agent and (J) assets
subject to Liens permitted under the Credit Agreement in connection with capital
leases, purchase money financing or similar arrangements permitted under the
Credit Agreement, if and to the extent that a grant of a security interest in
such assets as contemplated by this Agreement is prohibited or would result in
the right to terminate or accelerate the indebtedness secured thereby, but only
to the extent that any such provisions are not rendered ineffective pursuant to
the Uniform Commercial Code in the relevant jurisdiction or any other applicable
Law or principles of equity, provided that the security interest granted above
shall attach immediately at such time as such assets shall cease to be subject
to such any such capital lease, purchase money financing or similar arrangement
(the assets described in the foregoing clauses (A) through (J), the “Excluded
Assets”).


(b)            Each Loan Party hereby irrevocably authorizes the Collateral
Agent at any time and from time to time to file in the jurisdiction of its
organization any initial financing statements with respect to the Collateral or
any part thereof and amendments thereto that (i) indicate the Collateral as all
assets of such Loan Party or words of similar effect as being of an equal or
lesser scope or with greater detail and (ii) contain the information required by
Article 9 of the Uniform Commercial Code of such jurisdiction for the filing of
any financing statement or amendment, including whether such Loan Party is an
organization, the type of organization and any organizational identification
number issued to such Loan Party. Each Loan Party agrees to provide such
information to the Collateral Agent promptly upon request.


(c)            Each Loan Party hereby further irrevocably authorizes the
Collateral Agent at any time and from time to time to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by such Loan Party in any United States issued Patent,
United States registered Copyright and United States registered Trademark (and
applications for any of the foregoing), without the signature of such Loan Party
and naming such Loan Party as debtor and the Collateral Agent as secured party.


(d)            Anything in this Agreement or any other Loan Document to the
contrary notwithstanding, the failure of any Lien or security interest in any
Collateral to be perfected solely as a result of the Loan Parties not taking
actions expressly described (but subject to the exceptions set forth in) clauses
(i) through (v) of Section 5.12(c) of the Credit Agreement shall not (i)
constitute a breach of any agreement or covenant contained in any Loan Document,
(ii) cause any representation or warranty contained in any Loan Document to be
untrue or incorrect or (iii) constitute a Default or Event of Default.
14

--------------------------------------------------------------------------------

(e)            The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Loan Party with respect to or
arising out of the Article 9 Collateral.


SECTION 4.02                     Representations and Warranties. The Loan
Parties jointly and severally represent and warrant to the Collateral Agent, for
the benefit of the Secured Parties, that:


(a)            Each Loan Party shall ensure that a Patent and Trademark Security
Agreement, in the form of Exhibit II hereto, and a Copyright Security Agreement
in the form of Exhibit III hereto (such agreements being collectively referred
to as the “IP Agreements”), in each case containing a description of the Article
9 Collateral consisting of the United States issued Patents, United States
registered Trademarks and United States registered Copyrights (and applications
for any of the foregoing), as applicable, and executed by each Loan Party owning
any such Article 9 Collateral, shall be received by the Collateral Agent within
one month after the execution of this Agreement, for registration thereof with
the United States Patent and Trademark Office or the United States Copyright
Office pursuant to 35 U.S.C. Sec. 261, 15 U.S.C. Sec. 1060 or 17 U.S.C. Sec. 205
and the regulations thereunder, as applicable.


(b)            The Article 9 Collateral is owned by the Loan Parties free and
clear of any Lien, except for Liens permitted under Section 6.02 of the Credit
Agreement.


(c)            Schedule III hereto sets forth, as of the date hereof, (i) all of
each Loan Party’s United States issued Patents and Patent applications,
including the name of the registered owner, type, registration or application
number and the expiration date (if already registered) of each such Patent and
Patent application owned by any Loan Party, (ii) all of each Loan Party’s United
States registered Trademarks and Trademark applications, including the name of
the registered owner, the registration or application number and the expiration
date (if already registered) of each such Trademark and Trademark application
owned by any Loan Party, and (iii) all of each Loan Party’s United States
registered Copyrights and Copyright applications, including the name of the
registered owner, title and, if applicable, the registration number of each such
Copyright or Copyright application owned by any Loan Party.


(d)            Schedule IV hereto sets forth, as of the date hereof, each
Commercial Tort Claim in respect of which a complaint or a counterclaim has been
filed by any Loan Party seeking damages in an amount of $5,000,000 or more.


(e)            The security interest in and Lien on the Collateral granted to
the Collateral Agent for the benefit of the Secured Parties hereunder
constitutes (a) a legal and valid security interest in all the Collateral
securing the payment and performance of the Secured Obligations, and (b) subject
to the filings and other actions required hereunder, a perfected security
interest in all the Collateral and will at all times constitute a perfected,
continuing security interest therein, prior to all other Liens on the Collateral
except for Permitted Encumbrances.


(f)            All financing statements, agreements, instruments and other
documents necessary to perfect the security interest hereunder granted by it to
the Collateral Agent in respect of the Collateral have been delivered to the
Collateral Agent in completed and, to the extent necessary or appropriate, duly
executed form for filing in each appropriate governmental, municipal or other
office and at the sole cost and expense of the Loan Parties, such Loan Party
will maintain the security interest created by this Agreement in the Collateral
as a perfected first priority security interest subject only to Permitted
Encumbrances.
15

--------------------------------------------------------------------------------

 
SECTION 4.03                    Covenants.


(a)            Each Loan Party agrees to maintain, at its own cost and expense,
such complete and accurate records with respect to the Collateral owned by it as
is materially consistent with its current practices and, upon the occurrence and
during the continuance of an Event of Default, promptly to prepare and deliver
to the Collateral Agent a duly certified schedule or schedules setting forth
such information relating to the Collateral as the Collateral Agent may
reasonably request.


(b)            Each Loan Party shall, at its own expense, use commercially
reasonable efforts to defend title to the Collateral against all Persons and to
defend the Security Interest of the Collateral Agent in the Collateral and the
priority thereof against any Lien not permitted under Section 6.02 of the Credit
Agreement; provided, however, that the foregoing shall not require a Loan Party
to institute an Intellectual Property infringement action against a third party
unless such action would be (i) in the ordinary course of business of the
Borrower and the Subsidiaries and (ii) in accordance with such prudent and
standard practice used in industries that are the same as or similar to those in
which the Borrower and the Subsidiaries are engaged.


(c)            Subject to Section 4.01(d), each Loan Party agrees, at its own
expense, to execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such actions as the Collateral
Agent may from time to time reasonably request to better assure, preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any financing statements or other documents in
connection herewith or therewith.


(d)            Upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent may, at its option, discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not permitted pursuant to
Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Collateral to the extent any Loan Party fails to do so as
required by the Credit Agreement or this Agreement, and each Loan Party jointly
and severally agrees to reimburse the Collateral Agent on demand for any payment
made or any expense reasonably incurred by the Collateral Agent pursuant to the
foregoing authorization; provided that nothing in this paragraph shall be
interpreted as excusing any Loan Party from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Loan Party with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.


(e)            Each Loan Party shall remain liable to observe and perform all
the conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral, all in accordance
with the terms and conditions thereof, and each Loan Party jointly and severally
agrees to indemnify and hold harmless the Collateral Agent and the other Secured
Parties from and against any and all liability for such performance.


(f)            None of the Loan Parties shall make or permit to be made an
assignment, pledge or hypothecation of the Article 9 Collateral, or shall grant
any other Lien in respect of the Article 9 Collateral, except to the extent not
prohibited by the Credit Agreement.
16

--------------------------------------------------------------------------------

(g)            The Loan Parties, at their own expense, shall maintain or cause
to be maintained insurance covering physical loss or damage in accordance with
Section 5.07 of the Credit Agreement. Each Loan Party irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Loan Party’s true and lawful
agent (and attorney-in-fact) for the purpose, during the continuance of an Event
of Default, of making, settling and adjusting claims in respect of Article 9
Collateral under such policies of insurance, endorsing the name of such Loan
Party on any check, draft, instrument or other item of payment for the proceeds
of such policies of insurance and for making all determinations and decisions
with respect thereto. In the event that any Loan Party at any time or times
shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the Collateral
Agent may, without waiving or releasing any obligation or liability of the Loan
Parties hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Collateral Agent deems advisable. All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Loan Parties to the Collateral
Agent and shall be additional Secured Obligations secured hereby.


SECTION 4.04                     Other Actions. In order to further insure the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, the Security Interest, each Loan Party agrees, in each case at such
Loan Party’s own expense, to take the following actions with respect to the
following Article 9 Collateral:


(a)            Commercial Tort Claims. Within five Business Days after any
delivery of financial statements under Section 5.01(a) or Section 5.01(b) of the
Credit Agreement, the Loan Parties will deliver a supplement to Schedule IV
hereto specifically describing any Commercial Tort Claim in respect of which a
complaint or counterclaim seeking damages in an amount of $5,000,000 or more has
been filed by any Loan Party prior to the last day of the fiscal quarter or
fiscal year to which such certificate relates and that has not been so described
on such Schedule prior to such supplement.


(b)            Covenants Regarding Patent, Trademark and Copyright Collateral.
(i) Within five Business Days after any delivery of financial statements under
Section 5.01(a) or Section 5.01(b) of the Credit Agreement, the Loan Parties
will deliver a supplement to Schedule III hereto identifying (A) all of each
Loan Party’s United States issued Patents and Patent applications, including the
name of the registered owner, type, registration or application number and the
expiration date (if already registered) of each such Patent and Patent
application, (B) all of each Loan Party’s United States registered Trademarks
and Trademark applications, including the name of the registered owner, the
registration or application number and the expiration date (if already
registered) of each such Trademark and Trademark application, and (C) all of
each Loan Party’s United States registered Copyrights and Copyright
applications, including the name of the registered owner, title and, if
applicable, the registration number of each such Copyright or Copyright
application, in each case, that have not been so identified prior to such
supplement; provided that any such item enumerated in the preceding clauses (A),
(B) or (C) shall automatically constitute Collateral as if such would have
constituted Collateral at the time of execution hereof and be subject to the
Lien and security interest created by this Agreement without further action by
any party. Each Loan Party hereby (1) agrees to execute and deliver any and all
agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s security interest in such
Intellectual Property and (2) appoints the Collateral Agent as its
attorney-in-fact to execute and file such writings for the sole purposes of
evidencing or perfecting such Security Interest, all acts of such attorney being
hereby ratified and confirmed and such power, being coupled with an interest,
being irrevocable.
17

--------------------------------------------------------------------------------

Except to the extent that the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
each Loan Party agrees that it will not do any act or omit do to any act (and
will exercise commercially reasonable efforts to prevent its licensees from
doing any act or omitting to do any act) whereby any United States issued Patent
may become invalidated or dedicated to the public, and agrees that it shall
continue to mark any products covered by a United States issued Patent with the
relevant patent number as necessary and sufficient to establish and preserve its
maximum rights under applicable patent laws.


(i)            Except to the extent that the failure to do so, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, each Loan Party (either itself or through its licensees or its
sublicensees) will, for each United States registered Trademark, (A) maintain
such Trademark in full force free from any claim of abandonment or invalidity
for non-use, (B) maintain the quality of products and services offered under
such Trademark, (C) display such Trademark with notice of Federal or foreign
registration to the extent necessary and sufficient to establish and preserve
its maximum rights under applicable Law and (D) not knowingly use or knowingly
permit the use of such Trademark in violation of any third party rights.


(ii)            Except to the extent that the failure to do so, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, each Loan Party (either itself or through its licensees or sublicensees)
will, for each work covered by a United States registered Copyright, continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice as necessary and sufficient to establish and preserve its
maximum associated rights under applicable copyright laws.


(iii)            Except to the extent that the failure to do so, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, each Loan Party will take all necessary steps that are consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, United States Copyright Office or any office or agency in any political
subdivision of the United States to maintain and pursue each material
application relating to any United States Patent, United States Trademark or
United States Copyright (and to obtain the relevant grant or registration) and
to maintain each issued United States Patent and each registration of United
States Trademarks and United States Copyrights.


Article V


Remedies


SECTION 5.01                    Remedies Upon Default. Upon the occurrence and
during the continuance of an Event of Default, each Loan Party agrees to deliver
each item of Collateral to the Collateral Agent on demand, and it is agreed that
the Collateral Agent shall have the right, with or without legal process and
with or without prior notice or demand for performance (but subject to Section
9-609 of the New York UCC), to take possession of the Collateral and without
liability for trespass to enter, without breach of the peace by the Collateral
Agent or its agents, any premises where the Collateral may be located for the
purpose of taking possession of or removing the Collateral and, generally, to
exercise any and all rights afforded to a secured party under the Uniform
Commercial Code or other applicable Law. Without limiting the generality of the
foregoing, each Loan Party agrees that the Collateral Agent shall have the
right, subject to the mandatory requirements of applicable Law, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any sale of Collateral
shall hold the property sold absolutely, free from any claim or right on the
part of any Loan Party, and each Loan Party hereby waives (to the extent
permitted by Law) all rights of redemption, stay and appraisal which such Loan
Party now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.
18

--------------------------------------------------------------------------------

 
The Collateral Agent shall give the applicable Loan Parties 10 days’ written
notice (which each Loan Party agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by Law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by Law) from any right of redemption, stay, valuation or appraisal on
the part of any Loan Party (all said rights being also hereby waived and
released to the extent permitted by Law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Loan Party as a credit against
the purchase price, and such Secured Party may, upon compliance with the terms
of sale, hold, retain and dispose of such property without further
accountability to any Loan Party therefor. For purposes hereof and to the extent
permitted by applicable Law, a written agreement to purchase the Collateral or
any portion thereof shall be treated as a sale thereof; the Collateral Agent
shall be free to carry out such sale pursuant to such agreement and no Loan
Party shall be entitled to the return of the Collateral or any portion thereof
subject thereto, notwithstanding the fact that after the Collateral Agent shall
have entered into such an agreement all Events of Default shall have been
remedied and the Secured Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at Law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver.


SECTION 5.02                     Application of Proceeds. The Collateral Agent
shall apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash, as provided in Article VII of the Credit
Agreement.


SECTION 5.03                     Grant of License to Use Intellectual Property.
For the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies after the occurrence and during
the continuance of an Event of Default, each Loan Party hereby grants to the
Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Loan Parties) to use, license or
sublicense (other than in violation of any then-existing licensing arrangements)
any of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Loan Party, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
by the Collateral Agent may be exercised, at the option of the Collateral Agent,
upon the occurrence and during the continuation of an Event of Default, and any
gain or proceeds of such use shall be applied in accordance with the provisions
of Section 5.02; provided that any license, sublicense or other transaction
entered into by the Collateral Agent in accordance herewith shall be binding
upon the Loan Parties notwithstanding any subsequent cure of any such Event of
Default.
19

--------------------------------------------------------------------------------

 
SECTION 5.04                    Securities Act. In view of the position of the
Loan Parties in relation to the Pledged Collateral, or because of other current
or future circumstances, a question may arise under the Securities Act of 1933,
as now or hereafter in effect, or any similar statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being called the “Federal Securities Laws”) with respect
to any disposition of the Pledged Collateral permitted hereunder. Each Loan
Party understands that compliance with the Federal Securities Laws might very
strictly limit the course of conduct of the Collateral Agent if the Collateral
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Collateral Agent in
any attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar Laws analogous in purpose or
effect. Each Loan Party recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Loan Party acknowledges
and agrees that in light of such restrictions and limitations, the Collateral
Agent, in its sole and absolute discretion (a) may proceed to make such a sale
whether or not a registration statement for the purpose of registering such
Pledged Collateral or part thereof shall have been filed under the Federal
Securities Laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale. Each Loan Party acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.


SECTION 5.05                    Registration. Each Loan Party agrees that, upon
the occurrence and during the continuance of an Event of Default, if for any
reason the Collateral Agent desires to sell any of the Pledged Collateral at a
public sale, it will, at any time and from time to time, upon the written
request of the Collateral Agent, use commercially reasonable efforts to take or
to cause the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Collateral Agent to permit the public sale
of such Pledged Collateral. Each Loan Party further agrees to indemnify, defend
and hold harmless the Collateral Agent, each other Secured Party, any
underwriter and their respective officers, directors, affiliates and controlling
persons from and against all loss, liability, expenses, costs of counsel
(including, without limitation, reasonable fees and expenses to the Collateral
Agent of, (x) a single firm of primary counsel and (b) a single firm of local
counsel in each applicable jurisdiction, in each case at any given time), and
claims (including the costs of investigation) that they may incur insofar as
such loss, liability, expense or claim arises out of or is based upon any
alleged untrue statement of a material fact contained in any prospectus (or any
amendment or supplement thereto) or in any notification or offering circular, or
arises out of or is based upon any alleged omission to state a material fact
required to be stated therein or necessary to make the statements in any thereof
not misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such Loan
Party or the issuer of such Pledged Collateral by the Collateral Agent or any
other Secured Party expressly for use therein. Each Loan Party further agrees,
upon such written request referred to above, to use commercially reasonable
efforts to qualify, file or register, or cause the issuer of such Pledged
Collateral to qualify, file or register, any of the Pledged Collateral under the
Blue Sky or other securities laws of such states as may be requested by the
Collateral Agent and keep effective, or cause to be kept effective, all such
qualifications, filings or registrations. Each Loan Party will bear all costs
and expenses of carrying out its obligations under this Section 5.05. Each Loan
Party acknowledges that there is no adequate remedy at law for failure by it to
comply with the provisions of this Section 5.05 and that such failure would not
be adequately compensable in damages, and therefore agrees that its agreements
contained in this Section 5.05 may be specifically enforced.
20

--------------------------------------------------------------------------------

Article VI


Indemnity, Subrogation and Subordination


SECTION 6.01                    Indemnity and Subrogation. In addition to all
such rights of indemnity and subrogation as the Subsidiary Loan Parties may have
under applicable Law (but subject to Section 6.03), the Borrower agrees that (a)
in the event a payment of an obligation shall be made by any Subsidiary Loan
Party under this Agreement, the Borrower shall indemnify such Subsidiary Loan
Party for the full amount of such payment and such Subsidiary Loan Party shall
be subrogated to the rights of the Person to whom such payment shall have been
made to the extent of such payment and (b) in the event any assets of any
Subsidiary Loan Party shall be sold pursuant to this Agreement or any other Loan
Document to satisfy in whole or in part an obligation owed to any Secured Party,
the Borrower shall indemnify such Subsidiary Loan Party in an amount equal to
the greater of the book value or the fair market value of the assets so sold.


SECTION 6.02                    Contribution and Subrogation. Each Subsidiary
Loan Party (a “Contributing Party”) agrees (subject to Section 6.03) that, in
the event a payment shall be made by any other Subsidiary Loan Party hereunder
in respect of any Secured Obligation or assets of any other Subsidiary Loan
Party shall be sold pursuant to any Loan Document to satisfy any Secured
Obligation and such other Subsidiary Loan Party (the “Claiming Party”) shall not
have been fully indemnified by the Borrower as provided in Section 6.01, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as the case may be, in each case multiplied by a fraction of
which the numerator shall be the net worth of the Contributing Party on the date
hereof and the denominator shall be the aggregate net worth of all the
Subsidiary Loan Parties on the date hereof (or, in the case of any Subsidiary
Loan Party or Subsidiary Loan Party becoming a party hereto pursuant to Section
7.13, the date of the supplement hereto executed and delivered by such
Subsidiary Loan Party). Any Contributing Party making any payment to a Claiming
Party pursuant to this Section 6.02 shall be subrogated to the rights of such
Claiming Party under Section 6.01 to the extent of such payment.


SECTION 6.03                    Subordination. Notwithstanding any provision of
this Agreement to the contrary, all rights of the Subsidiary Loan Parties under
Sections 6.01 and 6.02 and all other rights of indemnity, contribution or
subrogation under applicable Law or otherwise shall be fully subordinated to the
payment in full in cash of the Secured Obligations (and shall continue to be
subordinated if at any time payment of any Secured Obligation, or any part
thereof, is rescinded or must otherwise be restored by the Collateral Agent or
any other Secured Party upon the bankruptcy or reorganization of the Borrower,
any other Loan Party or otherwise). No failure on the part of the Borrower or
any Subsidiary Loan Party or Loan Party to make the payments required by
Sections 6.01 and 6.02 (or any other payments required under applicable Law or
otherwise) shall in any respect limit the obligations and liabilities of any
Subsidiary Loan Party with respect to its obligations hereunder, and each
Subsidiary Loan Party shall remain liable for the full amount of the obligations
of such Subsidiary Loan Party hereunder.
21

--------------------------------------------------------------------------------

Article VII


Miscellaneous


SECTION 7.01                    Notices. All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to any Subsidiary Loan Party shall be given
to it in care of the Borrower as provided in Section 9.01 of the Credit
Agreement.


SECTION 7.02                     Waivers; Amendment.


(a)            No failure or delay by the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Secured Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Secured Parties hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time. No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.


(b)            Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.02 of the Credit Agreement.


SECTION 7.03                    Collateral Agent’s Fees and Expenses;
Indemnification.


(a)            The parties hereto agree that the Collateral Agent shall be
entitled to reimbursement of its reasonable expenses incurred hereunder as
provided in Section 9.03 of the Credit Agreement.
22

--------------------------------------------------------------------------------

(b)            Without limitation of its indemnification obligations under the
other Loan Documents, each Loan Party jointly and severally agrees to indemnify
the Collateral Agent and the other Indemnitees (as defined in Section 9.03(b) of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of external counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with or as a result of (i) the arrangement and the syndication of the
credit facilities provided for in the Credit Agreement, the preparation,
execution, delivery and administration of this Agreement, the other Loan
Documents or any other agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or any other transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) to the extent related to
the foregoing, any actual or alleged presence or release of Hazardous Materials
on or from any Mortgaged Property or any other property currently or formerly
owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of the
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
and regardless of whether such matter is initiated by a third party or by any
Loan Party or any Affiliate thereof, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE;  provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted (1) from the
gross negligence, bad faith or willful misconduct of such Indemnitee or (2)
solely from a claim brought by any Loan Party against an Indemnitee for a
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document or (y) arise solely from a claim by a Lender Party against another
Lender Party (other than an Arranger, the Administrative Agent or an Issuing
Bank in it is capacity as such) not involving any action or inaction by any Loan
Party; provided further that the Loan Parties shall be required to reimburse the
reasonable and documented fees and expenses of only a single firm of primary
external counsel and a single firm of local counsel in each applicable
jurisdiction (and any successor or replacement firm of primary external counsel
or any successor or replacement firm of local counsel, in each case from time to
time) to the Indemnitees under this clause (b) unless (x) the representation of
such Lender, Arranger, Issuing Bank or Related Party by counsel to the
Administrative Agent would be inappropriate due to the existence of an actual
conflict between the Administrative Agent and such Lender, Arranger, Issuing
Bank or Related Party, as the case may be, in which case the Loan Parties shall
be required to reimburse the fees, charges and disbursements of one counsel to
all of the Lenders, Arrangers, Issuing Banks and Related Parties and (y) the
representation by one counsel to the Administrative Agent and one counsel to all
of the Lenders, Arrangers, Issuing Banks and Related Parties would be
inappropriate due to the existence of an actual conflict between such Lender,
Arranger, Issuing Bank or Related Party and another Lender, Arranger, Issuing
Bank or Related Party, in which case the Loan Parties shall be required to
reimburse the fees, charges and disbursements of one counsel to each such
Lender, Arranger, Issuing Bank or Related Party.


(c)            To the extent permitted by applicable Law, no Loan Party shall
assert, and hereby waives, any claim against any Indemnitee, (i) for any damages
arising from the use by others of information or other materials obtained
through electronic telecommunications or other information transmission systems
(including the internet), except for damages due to willful misconduct, bad
faith or gross negligence of such Indemnitee (it being understood that this
clause (i) is not intended to exculpate any knowing and intentional breach of
any confidentiality agreement), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
the Commitment Letter, the Credit Agreement or any agreement or instrument
contemplated thereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.
23

--------------------------------------------------------------------------------

(d)            Any such amounts payable as provided hereunder shall be
additional Secured Obligations secured hereby and by the other Security
Documents. The provisions of this Section 7.03 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby,
the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party. All amounts due under this Section 7.03 shall be
payable not later than 10 days after written demand therefor.


SECTION 7.04                    Successors and Assigns. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Loan Party or the Collateral
Agent that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.


SECTION 7.05                    Survival of Agreement; Reinstatement. All
covenants, agreements, representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any Lender or on its behalf and notwithstanding that the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under any Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. Each of the Loan Parties agrees that its
obligations hereunder and the security interest created hereunder shall continue
to be effective or be reinstated, as applicable, if at any time payment, or any
part thereof, of all or any part of the Secured Obligations is rescinded or must
otherwise be restored by the Secured Party upon the bankruptcy or reorganization
of any Loan Party or otherwise.


SECTION 7.06                    Counterparts; Effectiveness; Several Agreement.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile or electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective as to any
Loan Party when a counterpart hereof executed on behalf of such Loan Party shall
have been delivered to the Collateral Agent and a counterpart hereof shall have
been executed and delivered on behalf of the Collateral Agent, and thereafter
shall be binding upon such Loan Party and the Collateral Agent and their
respective successors and assigns, and shall inure to the benefit of such Loan
Party, the Collateral Agent and the other Secured Parties and their respective
successors and assigns, except that no Loan Party shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Loan Party and
may be amended, modified, supplemented, waived or released with respect to any
Loan Party without the approval of any other Loan Party and without affecting
the obligations of any other Loan Party hereunder.
24

--------------------------------------------------------------------------------

 
SECTION 7.07                    Severability. Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 7.08                    Right of Set-Off. If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of any Loan Party against any of and all the obligations then due of any Loan
Party now or hereafter existing under this Agreement or any other Loan Document
owed to such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement. The rights of each Lender under this Section
7.08 are in addition to other rights and remedies (including other rights of
set-off) which such Lender may have.


SECTION 7.09                     Governing Law; Jurisdiction; Consent to Service
of Process.


(a)            This Agreement shall be construed in accordance with and governed
by the law of the State of New York.


(b)            Each of the Loan Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
United States Federal or State of New York court sitting in the city and county
of New York, New York and of the United States District Court for the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State court or, to the extent permitted by Law, in such Federal court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law.  Subject to
Section 9.17 of the Credit Agreement, nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.


(c)            Each of the Loan Parties hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section 7.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.


(d)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by Law.


SECTION 7.10                   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 7.10.
25

--------------------------------------------------------------------------------

SECTION 7.11                    Headings. Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting, this Agreement.


SECTION 7.12                     Termination or Release.


(a)            This Agreement, the Guarantees made herein, the Security Interest
and all other security interests granted hereby shall terminate in their
entirety when all the Obligations (other than Contingent Obligations) have been
paid in full in cash and the Lenders have no further commitment to lend or
otherwise extend credit under the Credit Agreement, the Issuing Banks have no
further obligation to issue Letters of Credit, the LC Exposure has been reduced
to zero or, with the consent of each affected Issuing Bank, cash collateralized
pursuant to arrangements satisfactory to such Issuing Bank (which arrangements
result in the release of the Lenders from their obligation to make payments in
respect of LC Advances).


(b)            A Subsidiary Loan Party shall automatically be released from its
obligations hereunder and any security interest granted by such Subsidiary Loan
Party (or in the Equity Interests of such Subsidiary Loan Party) hereunder shall
be automatically released upon the consummation of any transaction permitted by
the Credit Agreement as a result of which such Subsidiary Loan Party ceases to
be a Subsidiary of the Borrower; provided that the Required Lenders shall have
consented to such transaction (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise.


(c)            Upon any sale or other transfer by any Loan Party of any
Collateral that is permitted under the Credit Agreement (other than to a Loan
Party), or upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 9.02 of
the Credit Agreement, the security interest in such Collateral shall be
automatically released.


(d)            In connection with any termination or release pursuant to
paragraph (a), (b) or (c) of this Section 7.12, the Collateral Agent shall
promptly execute and deliver to any Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence such
termination or release subject to the Collateral Agent’s receipt of a
certification by the Borrower and applicable Loan Party stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents and as to such other matters as the Collateral Agent may reasonably
request. Any execution and delivery of documents pursuant to this Section 7.12
shall be without recourse to or warranty by the Collateral Agent.


SECTION 7.13                     Additional Subsidiaries. The Loan Parties shall
cause each Subsidiary of the Borrower which, from time to time, after the date
hereof shall be required to pledge any assets to the Collateral Agent for the
benefit of the Secured Parties pursuant to the provisions of the Credit
Agreement, to execute and deliver to the Collateral Agent an instrument in the
form of Exhibit I hereto and such other information and documentation reasonably
requested by the Administrative Agent, in each case, within 45 days of the date
on which it was acquired or created. Upon execution and delivery by the
Collateral Agent and a Subsidiary of an instrument in the form of Exhibit I
hereto, such Subsidiary shall become a party hereto (and a guarantor and grantor
hereunder) with the same force and effect as if it were a party hereto (and a
guarantor and grantor hereunder) on the date hereof. The execution and delivery
of any such instrument shall not require the consent of any other Loan Party
hereunder. The rights and obligations of each Loan Party hereunder shall remain
in full force and effect notwithstanding the addition of any new Subsidiary as a
party to this Agreement.
26

--------------------------------------------------------------------------------

SECTION 7.14                     Collateral Agent Appointed Attorney-in-Fact.
Each Loan Party hereby appoints the Collateral Agent the attorney-in-fact of
such Loan Party, which appointment is irrevocable and coupled with an interest,
upon the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Collateral Agent’s name or in the name of
such Loan Party, (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to sign the name of any Loan Party on any invoice or bill of
lading relating to any of the Collateral; (d) to send verifications of accounts
receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Loan Party to notify,
any Account Debtor to make payment directly to the Collateral Agent; and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein (if any), and neither they nor their officers, directors, employees
or agents shall be responsible to any Loan Party for any act or failure to act
hereunder, except for their own gross negligence, willful misconduct or bad
faith.


7.15            Appointment of Borrower.  Each of the Loan Parties hereby
appoints the Borrower to act as its agent for all purposes of the Credit
Agreement, the other Loan Documents and all other documents and electronic
platforms entered into in connection herewith and agrees that (a) the Borrower
may execute such documents and provide such authorizations on behalf of such
Loan Parties as the Borrower deems appropriate in its sole discretion and each
Loan Party shall be obligated by all of the terms of any such document and/or
authorization executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent, an Issuing Bank or a Lender to the Borrower shall
be deemed delivered to each Loan Party and (c) the Administrative Agent, the
Issuing Banks or the Lenders may accept, and be permitted to rely on, any
document, authorization, instrument or agreement executed by the Borrower on
behalf of each of the Loan Parties.


27

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



 
PHARMERICA CORPORATION
 
 
By:
/s/ David W. Froesel, Jr.
 
Name:
David W. Froesel, Jr.
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer
     
BANK OF AMERICA, N.A.,
 
as the Collateral Agent
     
By:
/s/ Kelly Weaver
 
Name:
Kelly Weaver
 
Title:
Assistant Vice President





(Signature page to PharMerica Corporation Guarantee and Collateral Agreement)



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



 
PHARMERICA HOSPITAL CORPORATION
 
 
By:
/s/ Berard E. Tomassetti
 
Name:
Berard E. Tomassetti
 
Title:
Treasurer





(Signature page to PharMerica Corporation Guarantee and Collateral Agreement)



--------------------------------------------------------------------------------

 

 
Advanced Infusion Systems, LLC
Amerita Holdings of North Texas, Inc.
Amerita North Texas GP, Inc.
Amerita, Inc.
Ark Pharmacy Services, LLC
BGS Pharmacy Holding Company, Inc.
Capstone Pharmacy of Delaware, LLC
Care First Pharmacy, LLC
Central Line Infusion – Dallas Division, LTD
Central Line Infusion, LTD
Chem Rx Pharmacy Services, LLC
ContinuumCare Pharmacy LLC
Family Center Pharmacy, LLC
Goot Nursing Home Pharmacy, Inc.
HealthQuest, Inc.
Insta-Care Pharmacy Services Corporation
Integrity Pharmacy Services, LLC
IV Solutions, Inc.
Pharmacy Corporation of America
PharMerica Drug Systems, LLC
PharMerica Holdings, Inc.
PharMerica Hospital Pharmacy Services, LLC
PharMerica Institutional Pharmacy Services, LLC
PharMerica East, LLC
PharMerica Logistic Services LLC
PharMerica Long-Term Care, LLC
PharMerica Midwest, LLC
PharMerica Mountain, LLC
PharMerica Professional Services LLC
PharMerica Solutions Services LLC
PharMerica Technology Solutions, LLC
PharMerica Wisconsin, LLC
PMC Healthcare Pharmacies, LLC
PMC Ohio, LLC
PMC Pharmacy Services, LLC
Southwest Pharmacies, Inc.
Spectrum Pharmacy Services LLC



By:
/s/ David W. Froesel, Jr.
Name:
David W. Froesel, Jr.
Title:
Executive Vice President, Chief Financial Officer and Treasurer
   
By:
/s/ Thomas Caneris
Name:
Thomas Caneris
Title:
Secretary





[Signature page to PharMerica Corporation Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

 
SCHEDULE I
 
Subsidiary Loan Parties


Advanced Infusion Systems, LLC
CA
Amerita Holdings of North Texas, Inc.
DE
Amerita North Texas GP, Inc.
DE
Amerita, Inc.
DE
Ark Pharmacy Services, LLC
DE
BGS Pharmacy Holding Company, Inc.
DE
Capstone Pharmacy of Delaware, LLC
DE
Care First Pharmacy, LLC
DE
Central Line Infusion–Dallas Division, LTD
TX
Central Line Infusion, LTD
TX
Chem Rx Pharmacy Services, LLC
DE
ContinuumCare Pharmacy LLC
DE
Family Center Pharmacy, LLC
DE
Goot Nursing Home Pharmacy, Inc.
AZ
HealthQuest, Inc.
SC
Insta-Care Pharmacy Services Corporation
TX
Integrity Pharmacy Services, LLC
FL
IV Solutions, Inc.
TN
Pharmacy Corporation of America
CA
PharMerica Drug Systems, LLC
DE
PharMerica East, LLC
DE
PharMerica Holdings, Inc.
DE
PharMerica Hospital Pharmacy Services, LLC
DE
PharMerica Institutional Pharmacy Services, LLC
DE
PharMerica Logistic Services LLC
DE
PharMerica Long-Term Care, LLC
DE
PharMerica Midwest, LLC
DE
PharMerica Mountain, LLC
DE
PharMerica Professional Services LLC
DE
PharMerica Solutions Services LLC
DE
PharMerica Technology Solutions, LLC
DE
PharMerica Wisconsin, LLC
DE
PMC Healthcare Pharmacies, LLC
DE
PMC Ohio, LLC
DE
PMC Pharmacy Services, LLC
DE
Southwest Pharmacies, Inc.
AZ
Spectrum Pharmacy Services LLC
NV




--------------------------------------------------------------------------------

 
SCHEDULE II
 
Specified Pledged Equity Interests


Issuer
Number of
Certificate
Registered Owner
Number of
Shares
Percentage of
Equity Interests
Clinicare Concepts, Inc.
2
PharMerica Holdings, Inc.
100
100%
Computran Systems, Inc.
40
Pharmacy Corporation of America
1,887,320
100%
Goot Nursing Home Pharmacy, Inc.
2
Southwest Pharmacies, Inc.
1,000
100%
Insta-Care Pharmacy Services Corporation
3
Pharmacy Corporation of America
100
100%
Pharmacy Corporation of America
3
PharMerica Holdings, Inc.
1,000
100%
PharMerica Holdings, Inc.
1
PharMerica Corporation
100
100%
Southwest Pharmacies, Inc.
3
PharMerica Drug Systems, LLC (f/k.a PharMerica Drug Systems, Inc.)
1,000
100%
Amerita, Inc.
1
Pharmacy Corporation of America
1,000
100%
IV Solutions, Inc.
3
Amerita, Inc.
500
100%
Amerita Holdings of North Texas, Inc.
4
Amerita, Inc.
855
100%
Amerita North Texas GP, Inc.
2
Amerita Holdings of North Texas, Inc.
100
100%



 
Specified Pledged Indebtedness
 
Issuer
Principal Amount
Date of Note
Maturity Date
PharMerica Corporation and certain subsidiaries (global intercompany note dated
as of May 2, 2011)
N/A
May 2, 2011
N/A




--------------------------------------------------------------------------------

SCHEDULE III- U.S. Intellectual Property


U.S. COPYRIGHTS OWNED


U.S. Copyright Registrations


Company
Title
Reg. No.
Reg. Date
Insta-Care Pharmacy Services Corp.
Medication administration technique observation.
TX0002634683
1989
Insta-Care Pharmacy Services Corp.
Medication station inspection.
TX0002634684
1989
Insta-Care Pharmacy Services Corp.
Meds : trends in pharmacy for the long-term health care facility / David A.
Solomon, editor].
CSN0056548
1992
Insta-Care Pharmacy Services Corp.
Meds : trends in pharmacy for the long-term health care facility / David A.
Solomon, editor].
CSN0056548
1991
Insta-Care Pharmacy Services Corp.
Meds : trends in pharmacy for the long-term health care facility / David A.
Solomon, editor].
CSN0056548
1990
Insta-Care Pharmacy Services Corp.
Meds : trends in pharmacy for the long-term health care facility / David A.
Solomon, editor].
CSN0056548
1989
Insta-Care Pharmacy Services Corp.
Meds : trends in pharmacy for the long-term health care facility / David A.
Solomon, editor].
CSN0056548
1988
Insta-Care Pharmacy Services Corp.
Meds : trends in pharmacy for the long-term health care facility / David A.
Solomon, editor].
CSN0056548
1987




--------------------------------------------------------------------------------

 
Insta-Care Pharmacy Services Corp.
Meds : trends in pharmacy for the long-term health care facility / David A.
Solomon, editor].
CSN0056548
1986
Insta-Care Pharmacy Services Corp.
Meds : trends in pharmacy for the long-term health care facility / David A.
Solomon, editor].
CSN0056548
1985
Insta-Care Pharmacy Services Corp.
Quality assurance annual review.
TX0002634682
1989
Insta-Care Pharmacy Services Corp.
Meds : trends in pharmacy for the long-term health care facility / David A.
Solomon, editor].
CSN0056548
1984





U.S. Copyright Applications
 
Company
Title
Author
Class
Date Filed
None
       






--------------------------------------------------------------------------------

 
U.S. PATENTS OWNED


U.S. Patent Registrations

Company
Patent Numbers
Issue Date
None
   





U.S. Patent Applications
 
Company
Patent Numbers
Issue Date
None
   






--------------------------------------------------------------------------------





TRADEMARKS


U.S. Trademark Registrations


Company
Mark
Reg. Date
Reg. No.
PharMerica Corporation
4 Crossed Hands (design)
 
[image2.jpg]
 
09-05-1989
1,554,991
PharMerica Corporation
COMPUTRAN
08-18-2009
3,668,760
PharMerica Corporation
CONSULTPRO
08-11-2009
3,666,207
PharMerica Corporation
CONSULTWARE
06-09-2009
3,635,311
PharMerica Corporation
MEDMATE
10-24-2006
3,161,289
PharMerica Corporation
PHARMACY CORPORATION OF AMERICA
03-07-1989
1,528,564
PharMerica Corporation
PHARMERICA
12-28-1999
2,304,597
PharMerica Corporation
VALUE. TRUST. PERFORMANCE.
07-08-2008
3,463,909
PharMerica Corporation
VALUE. TRUST. PERFORMANCE.
07-07-2009
3,651,627
PharMerica Corporation
VIEWMASTERX
07-27-2010
3,825,885
Chem RX Pharmacy Services, LLC
CHEM RX
01-15-2008
3368772
Amerita, Inc.
AMERITA EXCEPTIONAL PEOPLE PROVIDING EXCEPTIONAL CARE
06/17/14
4552436
Amerita, Inc.
AMERITA
11/13/07
 3336888
PharMerica Corporation
RXEXACT
08/02/11
4006121
PharMerica Corporation
RXALLOW
02/28/12
4104283
PharMerica Corporation
STAR (STRATEGIC TREND ANALYSIS REPORT)
04/03/12
4120643
PharMerica Corporation
RXFORECASTER
03/25/14
4500114
PharMerica Corporation
RXNOW
07/15/14
4568715
PharMerica Corporation
EZ-ORDER
11/12/13
4432847





U.S. Trademark Applications


Company
Mark
Filing Date
Application No
Amerita, Inc.
AMERITA EXTRAORDINARY PEOPLE PROVIDING EXCEPTIONAL CARE
04/28/14
86264406
PharMerica Corporation
TRANSITIONSCRIPTS
09/18/13
86068235
PharMerica Corporation
TAKEHOMERX
09/18/13
86068230
PharMerica Corporation
PHARMERICA VALUE. TRUST. PERFORMANCE. and Design
09/26/13
86075857
PharMerica Corporation
EZ-MAR
02/25/11
85251946




--------------------------------------------------------------------------------

 
Chem RX Pharmacy Services, LLC
CHEM PLUS
07/15/14
86206454
Chem RX Pharmacy Services, LLC
CHEM RX
07/08/14
86206445
Chem RX Pharmacy Services, LLC
CHEMLINK
02/27/14
86206450
Chem RX Pharmacy Services, LLC
CHEM RX PHARMACY SERVICES, LLC (and Design)
02/27/14
86206414





State Trademark Registrations:


Company
Mark
Reg. Date
Reg. No.
State
Pharmacy Corporation of America
PHARMERICA / HILO
04/03/03
4008979
Hawaii
Pharmacy Corporation of America
PHARMERICA / HONOLULU
04/03/03
4008976
Hawaii
Pharmacy Corporation of America
PHARMERICA / KANEOHE
04/03/03
4008977
Hawaii
Pharmacy Corporation of America
WAILUKU PROFESSIONAL PHARMACY
03/06/07
4051519
Hawaii
Pharmacy Corporation of America
PHARMARICA/WAILUKU
05/24/11
4095254
Hawaii
Pharmacy Corporation of America
PHARMERICA/HONOLULU
06/13/11
4095765
Hawaii
Pharmacy Corporation of America
PHARMERICA/KANEOHE
06/20/11
4096025
Hawaii
Pharmacy Corporation of America
PHARMERICA/HILO
06/20/11
4096024
Hawaii
Pharmacy Corporation of America
PHARMERICA
10/11/02
4004473
Hawaii




--------------------------------------------------------------------------------

 
Pharmacy Corporation of America
KOHLL'S HEALTH SERVICES
11/17/94
56920
Iowa
Pharmacy Corporation of America
KOHLL'S MEDICAL SUPPLY
11/17/94
56917
Iowa
Pharmacy Corporation of America
KHS
11/17/94
56921
Iowa
Pharmacy Corporation of America
KOHLL'S MEDICAL SUPPLY
11/16/94
S13049
Missouri
Pharmacy Corporation of America
KOHLL'S HEALTH SERVICES
11/10/94
S13050
Missouri
Pharmacy Corporation of America
KHS
11/16/94
S13051
Missouri
Pharmacy Corporation of America
PHARMERICA
06/12/13
20131442257
Wisconsin
Pharmerica Drug Systems,  LLC
PHARMERICA
06/26/13
105615
Illinois




--------------------------------------------------------------------------------

 
SCHEDULE IV


Commercial Tort Claims






None.



--------------------------------------------------------------------------------

 
Exhibit I to the
Guarantee and Collateral Agreement


SUPPLEMENT NO. [ ] dated as of [        ] (this “Supplement”), to the Guarantee
and Collateral Agreement dated as of September 17, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among PHARMERICA CORPORATION, a Delaware corporation (the
“Borrower”), the Subsidiaries of the Borrower from time to time party thereto
and BANK OF AMERICA, N.A. (“Bank of America”), as Collateral Agent.


A.            Reference is made to the Credit Agreement dated as of September
17, 2014 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders party thereto and Bank of
America, as Administrative Agent.


B.            Capitalized terms used herein, not otherwise defined herein and
defined in the Credit Agreement or the Collateral Agreement shall have the
meanings specified in the Credit Agreement or the Collateral Agreement, as
applicable.


C.            The Borrower and the Subsidiary Loan Parties have entered into the
Collateral Agreement in order to induce the Lenders to make Loans and the
Issuing Banks to issue Letters of Credit. Section 7.13 of the Collateral
Agreement provides that additional Subsidiaries of the Borrower may become
parties to the Collateral Agreement by execution and delivery of an instrument
in the form of this Supplement. The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a party to the Collateral Agreement in order to
induce the Lenders to make additional Loans and the Issuing Banks to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.


Accordingly, the Collateral Agent and the New Subsidiary agree as follows:


SECTION 1. In accordance with Section 7.13 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a party to the Collateral Agreement as
a “Subsidiary Loan Party” and a guarantor and grantor thereunder, with the same
force and effect as if originally named therein as such, and the New Subsidiary
hereby (a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Loan Party thereunder and (b) represents and
warrants that the representations and warranties made by it in such capacity
thereunder are true and correct in all material respects on and as of the date
hereof. In furtherance of the foregoing, the New Subsidiary, as security for the
payment or performance, as the case may be, in full of the Secured Obligations
does hereby assign and pledge to the Collateral Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, and does hereby grant
to the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, a security interest in, all of the New Subsidiary’s
right, title and interest in, to and under the Collateral (as defined in the
Collateral Agreement) of the New Subsidiary. Each reference to a “Subsidiary
Loan Party” in the Collateral Agreement shall be deemed to include the New
Subsidiary. The Collateral Agreement is hereby incorporated herein by reference.


SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the Secured Parties that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights generally, concepts of reasonableness and general principles
of equity, regardless of whether considered in a proceeding in equity or at law.

--------------------------------------------------------------------------------

 
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile shall be
as effective as delivery of a manually executed counterpart of this Supplement.


SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule II attached hereto is a true and correct list, as of the date
hereof, of all the Specified Pledged Securities of the New Subsidiary, (b) set
forth on Schedule III attached hereto is a true and correct list, as of the date
hereof, of all United States registered Patents, United States registered
Trademarks and United States registered Copyrights (and applications for any of
the foregoing) of the New Subsidiary, including (i) the name of the registered
owner, type, registration or application number and the expiration date (if
already registered) of each such Patent and Patent application owned by such New
Subsidiary, (ii) the name of the registered owner, the registration or
application number and the expiration date (if already registered) of each such
Trademark and Trademark application owned by such New Subsidiary and (iii) the
name of the registered owner, title and, if applicable, the registration number
of each such Copyright or Copyright application owned by such New Subsidiary,
(c) set forth on Schedule IV attached hereto is a true and correct list and a
specific description, as of the date hereof, of each Commercial Tort Claim in
respect of which a complaint or a counterclaim has been filed by the New
Subsidiary seeking damages in an amount of $5,000,000 or more and (d) set forth
under its signature hereto, is the true and correct legal name of the New
Subsidiary, its jurisdiction of organization, the organizational identification
number, if any, issued by its jurisdiction of organization and the location of
its chief executive office, in each case as of the date hereof.


SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.


SECTION 6. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.


SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.


SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of counsel for the Collateral Agent.



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.


[NAME OF NEW SUBSIDIARY],
 
By:
   
Name:
Title:
   
Legal Name:
Jurisdiction of Organization:
Organizational ID Number:
Location of Chief Executive office:
 
BANK OF AMERICA, N.A.,
As Collateral Agent
 
By:
   
Name:
Title:




--------------------------------------------------------------------------------

 
EXHIBIT II


PATENT AND TRADEMARK SECURITY AGREEMENT dated as of [     ],           (this
“Agreement”), among PharMerica Corporation (the “Borrower”), the Subsidiaries
party hereto (the “Subsidiary Loan Parties” and, collectively with the Borrower,
the “Loan Parties”) and BANK OF AMERICA, N.A. (“Bank of America”), as Collateral
Agent.


Reference is made to (a) the Credit Agreement dated as of September 17, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time party thereto,
Bank of America, as Administrative Agent, and the other parties thereto, and (b)
the Guarantee and Collateral Agreement dated as of September 17, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Borrower, the Subsidiaries of the Borrower party thereto
and Bank of America, as Collateral Agent (the “Collateral Agent”). The Lenders
have agreed to extend credit to the Borrower and the Issuing Banks have agreed
to issue Letters of Credit, in each case, subject to the terms and conditions
set forth in the Credit Agreement. The obligations of the Lenders to extend such
credit and of the Issuing Banks to issue such Letters of Credit are conditioned
upon, among other things, the execution and delivery of this Agreement. The
Subsidiary Loan Parties will derive substantial benefits from the extensions of
credit and the issuance of Letters of Credit to the Borrower pursuant to the
Credit Agreement and are willing to execute and deliver this Agreement in order
to induce the Lenders to extend such credit and the Issuing Banks to issue such
Letters of Credit. Accordingly, the parties hereto agree as follows:


SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement. The
rules of construction specified in Section 1.03 of the Credit Agreement also
apply to this Agreement.


SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each of the
Loan Parties, pursuant to the Collateral Agreement, did and hereby does assign
and pledge to the Collateral Agent, its successors and permitted assigns, for
the benefit of the Secured Parties, and did and hereby does grant to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest in, all right, title and interest in, to
and under any and all of the following assets and properties now owned or at any
time hereafter acquired by such Loan Party or in which such Loan Party now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Patent and Trademark Collateral”):


(a)            all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including registrations, recordings and pending applications in the
United States Patent and Trademark Office, including those registered Patents
(as defined in the Collateral Agreement) and Patent applications listed on
Schedule I (the “Patents”);


(b)            all reissues, continuations, divisions, continuations-in-part,
renewals or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein;


(c)            all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, and all extensions or renewals
thereof, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States, and all extensions, or renewals thereof, including those United
States registered Trademarks (as defined in the Collateral Agreement) and
Trademark applications listed on Schedule II (the “Trademarks”); and

--------------------------------------------------------------------------------

(d)            all goodwill associated with the Trademarks or symbolized
thereby.


SECTION 3. Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the
Collateral Agreement. Each Loan Party hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Patent and
Trademark Collateral are more fully set forth in the Collateral Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Collateral Agreement, the terms of the Collateral Agreement
shall govern.


SECTION 4. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Patent and
Trademark Security Agreement as of the day and year first above written.


PHARMERICA CORPORATION,
 
By:
    
Name:
 
Title:
 
[SUBSIDIARY LOAN PARTIES]
   
By:
    
Name:
 
Title:
 
BANK OF AMERICA, N.A., as Collateral Agent,
 
By:
    
Name:
 
Title:




--------------------------------------------------------------------------------

SCHEDULE I


U.S. Patent Registrations


Company
Patent Numbers
Issue Date
     



U.S. Patent Applications


Company
Patent Application No.
Filing Date
     






--------------------------------------------------------------------------------

SCHEDULE II


U.S. Trademark Registrations


Company
Mark
Reg. Date
Reg. No.
       

 
 

 
U.S. Trademark Applications


Company
Mark
Filing Date
Application No.
       




--------------------------------------------------------------------------------

EXHIBIT III


Exhibit III to the


Guarantee and Collateral Agreement`


[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of [        ], (this
“Agreement”), among PharMerica Corporation (the “Borrower”), the Subsidiaries of
the Borrower party hereto (the “Subsidiary Loan Parties” and, collectively with
the Borrower, the “Loan Parties”) and BANK OF AMERICA, N.A. (“Bank of America”),
as Collateral Agent.


Reference is made to (a) the Credit Agreement dated as of September 17, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time party thereto and
Bank of America, as Administrative Agent, and (b) the Guarantee and Collateral
Agreement dated as of September 17, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Collateral Agreement”), among the Borrower, the
Subsidiaries of the Borrower party thereto and Bank of America, as Collateral
Agent (the “Collateral Agent”). The Lenders have agreed to extend credit to the
Borrower and the Issuing Banks have agreed to issue Letters of Credit, in each
case, subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders to extend such credit and of the Issuing Banks to
issue such Letters of Credit are conditioned upon, among other things, the
execution and delivery of this Agreement. The Subsidiary Loan Parties will
derive substantial benefits from the extensions of credit and the issuance of
Letters of Credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit and the Issuing Banks to issue such Letters of Credit.
Accordingly, the parties hereto agree as follows:


SECTION 5. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement. The
rules of construction specified in Section 1.03 of the Credit Agreement also
apply to this Agreement.


SECTION 6. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each of the
Loan Parties, pursuant to the Collateral Agreement, did and hereby does assign
and pledge to the Collateral Agent, its successors and permitted assigns, for
the benefit of the Secured Parties, and did and hereby does grant to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest in, all right, title and interest in, to
and under any and all of the following assets and properties now owned or at any
time hereafter acquired by such Loan Party or in which such Loan Party now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”):


(a)            all copyright rights in any work subject to the copyright laws of
the United States, whether as author, assignee, transferee or otherwise; and


(b)            all registrations and applications for registration of any such
copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office, including those registered Copyrights (as
defined in the Collateral Agreement) and Copyright applications listed on
Schedule I.



--------------------------------------------------------------------------------

SECTION 7. Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the
Collateral Agreement. Each Loan Party hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.


SECTION 8. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Copyright
Security Agreement as of the day and year first above written.


PHARMERICA CORPORATION,
 
By:
   
Name:
 
Title:
 
[SUBSIDIARY LOAN PARTIES],
 
   
By:
   
Name:
 
Title:
 
BANK OF AMERICA, N.A., as Collateral Agent,
 
By:
   
Name:
 
Title:
   




--------------------------------------------------------------------------------

 
SCHEDULE I
 
United States Registered Copyrights
 
Copyright Applications

 
EXHIBIT 1.01(b)


[FORM OF] SECURED PARTY DESIGNATION NOTICE
 

To: Bank of America, N.A., as Administrative Agent



Ladies and Gentlemen:


Reference is made to that certain Credit Agreement (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) dated as of
September 17, 2014 by and among PharMerica Corporation, a Delaware corporation
(the “Borrower”), the Lenders identified therein and Bank of America, N.A., as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.


[Name of Cash Management Bank/ Permitted Secured Hedge Bank] (the “Secured
Party”) hereby notifies you, pursuant to the terms of the Credit Agreement, that
the Secured Party meets the requirements of a [Cash Management Bank] [Permitted
Secured Hedge Bank] under the terms of the Credit Agreement and is a [Cash
Management Bank] [Permitted Secured Hedge Bank] under the Credit Agreement and
the other Loan Documents.


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.
 
 

 
[_______________________],
       
as a [Cash Management Bank] [Permitted Secured Hedge Bank]
       
By:
     
Name:
   
Title:
 




--------------------------------------------------------------------------------

EXHIBIT 1.01(c)


[FORM OF ENVIRONMENTAL QUESTIONNAIRE]






[See Attached]
 

--------------------------------------------------------------------------------

EXHIBIT 2.03


[FORM OF] LOAN NOTICE


Date:  ___________, 20___



To: Bank of America, N.A., as Administrative Agent



Ladies and Gentlemen:


Reference is made to that certain Credit Agreement (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) dated as of
September 17, 2014 among PharMerica Corporation, a Delaware corporation (the
“Borrower”), the Lenders identified therein and Bank of America, N.A., as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.


The undersigned hereby requests (select one):


o  A Borrowing of [a Revolving Loan][ the Term Loan A][an Incremental Term Loan]


o  A conversion or continuation of [a Revolving Loan][the Term Loan A][an
Incremental Term Loan]



1. On ___________________  (a Business Day).




2. In the amount of $ _____________________ .




3. Comprised of _________________________ .

[Type of Loan requested]



4. For Eurodollar Rate Loans:  with an Interest Period of [seven days] [__
month[s]].




5. Borrower’s Account: _________________________



The Borrowing, if any, requested herein complies with Section 2.01 of the Credit
Agreement.  In the case of a Borrowing (but not a conversion or continuation),
the Borrower hereby represents and warrants that each of the conditions set
forth in Section 4.02 of the Credit Agreement have been satisfied on and as of
the date of such Borrowing.





 
PHARMERICA CORPORATION,
 
a Delaware corporation
       
By:
    
Name:
   
Title:
 

--------------------------------------------------------------------------------

 
EXHIBIT 2.04(b)


[FORM OF] SWINGLINE LOAN NOTICE


Date:  ___________, 20___



To: Bank of America, N.A., as Swingline Lender

Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) dated as of
September 17, 2014 among PharMerica Corporation, a Delaware corporation (the
“Borrower”), the Lenders identified therein and Bank of America, N.A., as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.


The undersigned hereby requests a Swingline Loan:



1. On _______________ (a Business Day).




2. In the amount of $ _____________________.



The Swingline Borrowing requested herein complies with the requirements of
Section 2.04(d) of the Credit Agreement, and the Borrower hereby represents and
warrants that each of the conditions set forth in Section 4.02 of the Credit
Agreement have been satisfied on and as of the date of such Swingline Borrowing.



 
PHARMERICA CORPORATION,
 
a Delaware corporation
       
By:
    
Name:
   
Title:
 

--------------------------------------------------------------------------------

 
EXHIBIT 2.10(e)(i)


[FORM OF] REVOLVING NOTE


[__________], 201[__]


FOR VALUE RECEIVED, PharMerica Corporation, a Delaware corporation (the
“Borrower”), hereby promises to pay to [__________] or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Revolving Loan from time to
time made by the Lender to the Borrower under that certain Credit Agreement (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of September 17, 2014 among the Borrower, the Lenders
identified therein and Bank of America, N.A., as Administrative Agent. 
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.


This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  This Revolving Note
is also entitled to the benefits of the Guarantee and Collateral Agreement. 
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Revolving Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement.  Revolving Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.


THIS REVOLVING NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.


[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be duly
executed by its duly authorized officer as of the day and year first above
written.





 
PHARMERICA CORPORATION,
 
a Delaware corporation
       
By:
   
Name:
   
Title:
 




--------------------------------------------------------------------------------

 
EXHIBIT 2.10(e)(ii)


[FORM OF] SWINGLINE NOTE


[__________], 201[__]


FOR VALUE RECEIVED, PharMerica Corporation, a Delaware corporation (the
“Borrower”), hereby promises to pay to Bank of America, N.A. or registered
assigns (the “Swingline Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of each
Swingline Loan from time to time made by the Swingline Lender to the Borrower
under that certain Credit Agreement (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) dated as of September 17,
2014 among the Borrower, the Lenders identified therein and Bank of America,
N.A., as Administrative Agent.  Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan from the date of such Swingline Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest shall be made to the
Swingline Lender in Dollars in immediately available funds at the Swingline
Lender’s Lending Office.  If any amount is not paid in full when due hereunder,
such unpaid amount shall bear interest, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Credit Agreement.


This Swingline Note is one of the Swingline Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  This Swingline Note
is also entitled to the benefits of the Guarantee and Collateral Agreement. 
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Swingline Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement.  Swingline Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Swingline Note and endorse thereon the date, amount and
maturity of its Swingline Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swingline Note.


THIS SWINGLINE NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SWINGLINE NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.




[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be duly
executed by its duly authorized officer as of the day and year first above
written.





 
PHARMERICA CORPORATION,
 
a Delaware corporation
       
By:
   
Name:
   
Title:
 

--------------------------------------------------------------------------------

 
EXHIBIT 2.10(e)(iii)


[FORM OF] TERM NOTE


[__________], 201[__]


FOR VALUE RECEIVED, PharMerica Corporation, a Delaware corporation (the
“Borrower”), hereby promises to pay to [__________] or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of its portion of the Term Loan A
made by the Lender to the Borrower on the Closing Date under that certain Credit
Agreement (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) dated as of September 17, 2014 among the Borrower, the
Lenders identified therein and Bank of America, N.A., as Administrative Agent. 
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan A from the Closing Date until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.


This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of the entitled to the benefits of the Guarantee and Collateral
Agreement.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Term Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement.  The portion of the Term Loan A
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Term Note and endorse thereon the date, amount and
maturity of its portion of the Term Loan and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.


THIS TERM NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
TERM NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Term Note to be duly executed
by its duly authorized officer as of the day and year first above written.




PHARMERICA CORPORATION,
a Delaware corporation
   
By:
  
Name:
 
Title:
 

--------------------------------------------------------------------------------

 
EXHIBIT 2.11


[FORM OF] NOTICE OF LOAN PREPAYMENT


Date:  ___________, _____



To: Bank of America, N.A., as Administrative Agent



Ladies and Gentlemen:


Reference is made to that certain Credit Agreement (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) dated as of
September 17, 2014 by and among PharMerica Corporation, a Delaware corporation
(the “Borrower”), the Lenders identified therein and Bank of America, N.A., as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.


Notice is hereby given that the Borrower intends to (select one):



                o
Prepay a Revolving Loan comprised of Eurodollar Rate Loans
subject to an Interest Period of  ___________ months
 
$
                            o
Prepay a Revolving Loan comprised of Base Rate Loans
 
$
                            o
Prepay the Term Loan A comprised of Eurodollar Rate Loans
 
$
                            o
subject to an Interest Period of ____________ months
                                o
Prepay the Term Loan A comprised of Base Rate Loans
 
$
                            o
Prepay an Incremental Term Loan comprised of
                                o
[Base Rate Loans][Eurodollar Rate Loans subject to an
                                o
Interest Period of ______ months]
 
$
                            o
Prepay a Swingline Loan
 
$
 



On _______________ (a Business Day).


The prepayment described herein complies with Section 2.11 of the Credit
Agreement.



 
PHARMERICA CORPORATION
  a Delaware corporation        
By:
    
Name:
 




--------------------------------------------------------------------------------

 
EXHIBIT 5.01(c)


[FORM OF] COMPLIANCE CERTIFICATE


This certificate is being delivered pursuant to Section 5.01(c) of the Credit
Agreement, dated as of September 17, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among PharMerica
Corporation, a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent. 
Capitalized terms used and not otherwise defined herein have the meanings
specified in the Credit Agreement.


THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:



1. I am the [            ]1 of the Borrower.




2. As of the date of this Certificate, no Default has occurred and is
continuing.2




3. [Except for those described in the below disclosures, no] [No] change in GAAP
or in the application thereof has occurred.]




4. The Borrower has provided all notices required to be provided under Sections
5.03 and 5.11 of the Credit Agreement.




5. Set forth on Annex A hereto are the reasonably detailed calculations
demonstrating compliance of the Borrower with Sections 6.12 and 6.13 of the
Credit Agreement.










--------------------------------------------------------------------------------

1 The Certificate must be provided by a Financial Officer of the Borrower.
2 If a Default has occurred and is continuing, specify the details thereof and
any action taken or proposed to be taken with respect thereto.

--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth on Annex
A hereto are made and delivered on this      day of             , 20[    ].



 
By:
      
Name: [        ]
   
Title: [          ]






--------------------------------------------------------------------------------

 
ANNEX A


FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yyyy] (the “Measurement Date”).


In the event of conflict between this annex and the terms of the Credit
Agreement, the terms of the Credit Agreement shall prevail.


1.  Consolidated Net Income:  (i) – (ii) =
$[__,__,__]
 
(i)  the net income (or loss) of the Borrower and the Subsidiaries (for the
period of four consecutive fiscal quarters of the Borrower ended on the
Measurement Date) determined on a consolidated basis in accordance with GAAP:
$[__,__,__]
 
(ii)    without duplication:
   
(A)       the income of any Person (other than the Borrower) that is not a
Subsidiary, except to the extent of the amount of dividends or other
distributions actually paid by such Person to the Borrower or any of the
Subsidiaries during such period:
$[__,__,__]
 
(B)        the income or loss of any Person accrued prior to the date it becomes
a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Subsidiary (other than, in the case of any Material Acquisition, in
connection with calculations required under the Credit Agreement to be made on a
pro forma basis):
$[__,__,__]






--------------------------------------------------------------------------------

 
2.  Consolidated EBITDA: (i) + (ii) - (iii)3 =
$[__,__,__]
 
(i)  Consolidated Net Income (from item 1. above):
$[__,__,__]
 
(ii)                 without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of the following:4
$[__,__,__]
 
(A)      consolidated interest expense for such period:
$[__,__,__]
 
(B)       consolidated income and franchise tax expense for such period:
$[__,__,__]
 
(C)        all amounts attributable to depreciation and amortization for such
period:
$[__,__,__]
(D)       any non-cash charges for such period (including, without limitation,
any impairment charges or asset write-offs, purchase accounting adjustments and
noncash charges attributable to stock options and other stock-based
compensation)
$[__,__,__]
 
(E)        any cash restructuring, integration, merger and acquisition related
costs and other cash charges (including, without limitation, any duplicative
costs relating to consolidation of operations) and fees and expenses of
consultants, accountants and other advisors incurred in connection therewith in
an amount not to exceed $15,000,000 in any fiscal year (it being understood that
unused amounts of the cap in any fiscal year (without giving effect to any
amount carried over from a prior fiscal year) may be carried over to the next
succeeding fiscal year (but not any other fiscal year) (provided that amounts
deducted in any fiscal year shall first be deemed to be allocated against any
amounts carried over from any previous fiscal year before being allocated
against the cap for such fiscal year)):
$[__,__,__]



--------------------------------------------------------------------------------

3 Consolidated EBITDA shall be calculated so as to exclude the effect of any
income or expense that represents (A) any net after-tax gains or losses
attributable to any asset dispositions, other than dispositions of inventory or
other dispositions in the ordinary course of business, (B) the effect of an
accounting change on prior periods, (C) any net after-tax gains or losses from
early extinguishment of Indebtedness or Hedging Agreements or other derivative
instruments, including any write-off of deferred financing costs, or (D) any net
gain or loss resulting from currency translation gains or losses relating to
currency re-measurements of Indebtedness, in each case determined in accordance
with GAAP.
4 Provided that, in the case of clauses (D) (other than, with respect to any
fiscal year, amounts in respect of restructuring, integration, merger and
acquisition related costs and other cash charges (including, without limitation,
any duplicative costs relating to consolidation of operations) and fees and
expenses of consultants, accountants, and other advisors incurred in connection
therewith to the extent that the amount thereof, together with the amount of
cash charges added pursuant to clause (E) below for such fiscal year, do not
exceed the limitation for such fiscal year set forth in such clause (E)), (H)
and (I) below, any cash payment made with respect to any noncash charges or
losses added back in computing Consolidated EBITDA for any earlier period
pursuant to this clause (ii) shall be subtracted in computing Consolidated
EBITDA for the period in which such cash payment is made.

--------------------------------------------------------------------------------

 
(F)        any extraordinary cash charges incurred during such period:
$[__,__,__]
 
(G)       any cash or accrued fines, penalties or settlements accrued or paid
prior to the Closing Date in connection with the Wisconsin Qui Tam Litigation
and the Pines Nursing Homes Litigation and related costs and expenses, including
legal fees, provided that the amount of such cash or accrued fines, penalties or
settlements that are added back pursuant to this clause (G) shall not exceed
$40,000,000 in the aggregate:
$[__,__,__]
 
(H)       any fines, penalties or settlements accrued or paid in such period in
connection with any proceeding of or investigation by any Governmental Authority
regarding the alleged violation or non-compliance by the Borrower or any of its
Subsidiaries with applicable Laws and related costs and expenses, including
legal fees, provided that the amount of such cash or accrued fines, penalties or
settlements accrued or paid shall not exceed (1) $20,000,000 in any fiscal year
and (2) $75,000,000 in the aggregate since the Closing Date, without duplication
to any amounts added to Consolidated EBITDA pursuant to the foregoing clause
(G):
$[__,__,__]
 
(I)        any cash or non-cash charges pertaining to Earn-Out Obligations
incurred for such period:
$[__,__,__]
 
(iii)      without duplication and to the extent included in determining such
Consolidated Net Income:
$[__,__,__]
 
(A)       any non-cash credits or income relating to downward adjustments to
prior estimates of Earn-Out Obligations:
$[__,__,__]
 
 (B)      any extraordinary gains or non-cash gains for such period, all
determined on a consolidated basis in accordance with GAAP:
$[__,__,__]
 
(C)        gains resulting from accrued expense in respect of any monetary
judgment or settlement in connection with any proceeding of or investigation by
any Governmental Authority regarding the alleged violation or non-compliance by
the Borrower or any of its Subsidiaries with applicable Laws exceeding the
actual expense:
$[__,__,__]
 
(D)    net mark-to-market gains on Hedging Agreements accrued during such
period:
$[__,__,__]



3.  Consolidated Funded Indebtedness: (i) - (ii) - (iii) - (iv) =
$[__,__,__]
 
(i)  the aggregate dollar amount of Indebtedness of the Borrower and its
Subsidiaries (other than Indebtedness reflecting the obligations of the Borrower
or any of its Subsidiaries to pay the purchase price for the Equity Interests in
ONCOMED Specialty, LLC not owned by them on the Closing Date pursuant to its
Amended and Restated Limited Liability Company Operating Agreement dated as of
[__] among [________], as in effect on the Closing Date and as may be amended
from time to time in a manner not adverse to the Lenders in any material
respect, determined on a consolidated basis in accordance with GAAP, which is
actually funded and outstanding at such time, whether or not such amount is due
or payable at such time:
$[__,__,__]
 
(ii)   any Earn-Out Obligation unless and only to the extent that (x) such
Earn-Out Obligations are due and payable within the next twelve months or (y)
both (A) all conditions to payment have been satisfied and (B) such Earn-Out
Obligation is then due and payable:
$[__,__,__]




--------------------------------------------------------------------------------

 
(iii)   non-compete or consulting obligations incurred in connection with
Permitted Acquisitions:
$[__,__,__]
 
(iv)   the portion of Indebtedness of any Subsidiary that is not a wholly owned
Subsidiary corresponding to the percentage of equity of such Subsidiary
represented by Equity Interests not owned directly or indirectly by the Borrower
(it being understood, however, that to the extent such Indebtedness is
Guaranteed by the Borrower or any wholly-owned Subsidiary, such Indebtedness
shall be included in Consolidated Funded Indebtedness):
$[__,__,__]
 
4.  Consolidated Cash Interest Expense: (i) - (ii) =
$[__,__,__]
 
(i)  the sum of the following:
$[__,__,__]
 
(A)      the interest expense (excluding imputed interest expense in respect of
Capital Lease Obligations) of the Borrower and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP:
$[__,__,__]
 
(B)      any interest paid during such period that is required to be capitalized
rather than included in consolidated interest expense for such period in
accordance with GAAP:
$[__,__,__]
 
(C)       any cash payments made during such period in respect of obligations
referred to in clause (ii)(A) or (ii)(B) below that were amortized or accrued in
a previous period:
$[__,__,__]



(ii)   the sum of the following, in each case to the extent included in such
consolidated interest expense for such period:
$[__,__,__]
 
(A)      amounts attributable to amortization or write-off of financing costs:
$[__,__,__]
 
(B)        non-cash amounts attributable to (1) reserves taken in respect of tax
positions in accordance with FASB Accounting Standards Codification No. 740 in
respect thereof or (2) amortization of debt discounts or accrued interest
payable in kind for such period:
$[__,__,__]
 
(C)        up-front fees and expenses incurred in connection with the incurrence
or proposed incurrence of any Indebtedness:
$[__,__,__]
 
(D)       any agent or collateral monitoring fees paid or required to be paid
pursuant to any Loan Document:
$[__,__,__]
 
(E)        annual agency fees, unused line fees and letter of credit fees and
expenses paid hereunder:
$[__,__,__]




--------------------------------------------------------------------------------

 
5.  Leverage Ratio: ( (i) - (ii) ) / (iii) =
$[__,__,__]
 
(i)  Consolidated Funded Indebtedness (from item 3. above):
$[__,__,__]
 
(ii)   the aggregate amount (but not in excess of $45,000,000) of unrestricted
cash and cash equivalents maintained in the United States owned by the Loan
Parties on such date free and clear of all Liens (other than Liens created under
the Loan Documents, Liens constituting Permitted Encumbrances (other than
Permitted Encumbrances of the type referred to in clause (c) or (d) of the term
“Permitted Encumbrances” ) or other nonconsensual Liens arising as a matter of
law):
$[__,__,__]
 
(iii)   Consolidated EBITDA (from item 2. above):
$[__,__,__]
 
6.  Interest Coverage Ratio: (i) / (ii) =
$[__,__,__]



(i)  Consolidated EBITDA (from item 2. above):
$[__,__,__]
 
(ii)   Consolidated Cash Interest Expense (from item 4. above):
$[__,__,__]




--------------------------------------------------------------------------------

 
EXHIBIT 9.04


[FORM OF] ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.




1.
Assignor[s]:

                 [Assignor [is] [is not] a Defaulting Lender]            
2.
Assignee[s]:

               [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]]            
3.
Borrower(s):
PharMerica Corporation, a Delaware corporation




--------------------------------------------------------------------------------



4.
Administrative Agent:
Bank of America, N.A.            
5.
Credit Agreement:
Credit Agreement dated as of September 17, 2014 among the Borrower, the Lenders
identified therein and the Administrative Agent
  6. Assigned Interest[s]:



 
Assignor[s]
Assignee[s]
Facility
Assigned
Aggregate
Amount of
Commitments/Loans
for all Lenders
Amount of
Commitments/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans5
CUSIP
Number
                   
$
$
%
       
$
$
%
       
$
$
%
 



       

  [7.  Trade Date:                          __________________]6




Effective Date: __________________, 201__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR[S]
     
[NAME OF ASSIGNOR]
     
By:
   
Name:
 
Title:
         
ASSIGNEE[S]
     
[NAME OF ASSIGNEE]
         
By:
   
Name:
 
Title:










--------------------------------------------------------------------------------

5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
6 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------

 
[Consented to and]7 Accepted:
 
BANK OF AMERICA, N.A., as Administrative Agent


By:
 

Name:
Title:
 
[Consented to:]8
 
[BANK OF AMERICA, N.A., as an Issuing Bank and Swingline Lender
 
By:
  

Name:
Title:
 
JPMORGAN CHASE BANK, N.A., as an Issuing Bank


By:
 

Name:
Title:]
 
PHARMERICA CORPORATION, a Delaware corporation

By:
 

Name:
Title:




--------------------------------------------------------------------------------

7 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
8 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender/Issuing Bank) is required by the terms of the Credit Agreement.

--------------------------------------------------------------------------------

 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION



1. Representations and Warranties.



1.1.               Assignor.  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.              Assignee.  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
9.04(b)(ii) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.04(b)(i) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

--------------------------------------------------------------------------------

 
2.                  Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.  Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.


3.                   General Provisions.  This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Assignment and Assumption and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the law of the
State of New York.



--------------------------------------------------------------------------------

 
SCHEDULES TO


CREDIT AGREEMENT


dated as of


September 17, 2014


among
PHARMERICA CORPORATION,
as Borrower


THE LENDERS PARTY HERETO


and


BANK OF AMERICA, N.A.
as Administrative Agent,

 
CITIBANK, N.A.,
COMPASS BANK,
MUFG UNION BANK, N.A.,
SUNTRUST BANK
and
U.S. BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
 
 
 
 

 
MERRILL LYNCH, PRICE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

 
Schedule 2.01
Commitments and Applicable Percentages




Lenders
Revolving Commitments
Applicable Percentage of Revolving Commitments
Term A Commitments
Applicable Percentage of Term A Commitments
Bank of America, N.A.
$36,500,000.00
11.774193548%
$26,000,000.00
11.555555556%
JPMorgan Chase Bank, N.A.
$36,500,000.00
11.774193548%
$26,000,000.00
11.555555556%
Citibank, N.A.
$26,000,000.00
8.387096774%
$19,000,000.00
8.444444444%
Compass Bank
$26,000,000.00
8.387096774%
$19,000,000.00
8.444444444%
MUFG Union Bank, N.A.
$26,000,000.00
8.387096774%
$19,000,000.00
8.444444444%
SunTrust Bank
$26,000,000.00
8.387096774%
$19,000,000.00
8.444444444%
US Bank National Association
$26,000,000.00
8.387096774%
$19,000,000.00
8.444444444%
Citizens Bank, N.A
$14,500,000.00
4.677419355%
$10,500,000.00
4.666666667%
KeyBank National Association
$14,500,000.00
4.677419355%
$10,500,000.00
4.666666667%
PNC Bank, National Association
$14,500,000.00
4.677419355%
$10,500,000.00
4.666666667%
Wells Fargo Bank, N.A.
$14,500,000.00
4.677419355%
$10,500,000.00
4.666666667%
Regions Bank
$12,500,000.00
4.032258065%
$10,000,000.00
4.444444444%
Capital Bank, N.A.
$7,500,000.00
2.419354839%
$5,000,000.00
2.222222222%
Chang Hwa Commercial Bank, Ltd., New York Branch
$7,500,000.00
2.419354839%
$5,000,000.00
2.222222222%
United Community Bank, N.A.
$7,500,000.00
2.419354839%
$5,000,000.00
2.222222222%
Deutsche Bank AG, New York Branch
$7,000,000.00
2.258064516%
$5,500,000.00
2.444444444%
First Tennessee Bank, N.A.
$7,000,000.00
2.258064516%
$5,500,000.00
2.444444444%
Total:
$310,000,000.00
100.000000000%
$225,000,000.00
100.000000000%




--------------------------------------------------------------------------------

 
Schedule 2.05
Existing Letters of Credit







· Letter of Credit issued by JPMorgan Chase Bank N.A. for the benefit of
Travelers Indemnity Company in the amount of $2,500,000 expiring May 1, 2015.
L/C #TPTS-379121.








--------------------------------------------------------------------------------

 
Section 3.12
Subsidiaries


Name
Subsidiary Loan Party
Ownership Percentage9
Advanced Infusion Systems, LLC
Yes
100%
Advantage Infusion Services, Inc.
No
100%
Amerita Holdings of North Texas, Inc.
Yes
100%
Amerita North Texas GP, Inc.
Yes
100%
Amerita, Inc.
Yes
100%
Ark Pharmacy Services, LLC
Yes
100%
BGS Pharmacy Holding Company, Inc.
Yes
100%
Capstone Pharmacy of Delaware, LLC
Yes
100%
Care First Pharmacy, LLC
Yes
100%
Central Line Infusion–Dallas Division, LTD
Yes
100%
Central Line Infusion, LTD
Yes
100%
Chem Rx Pharmacy Services, LLC
Yes
100%
CliniCare Concepts, Inc.
No
100%
Computran Systems, Inc.
No
100%
ContinuumCare Pharmacy LLC
Yes
100%
Family Center Pharmacy, LLC
Yes
100%
Goot Nursing Home Pharmacy, Inc.
Yes
100%
HealthQuest, Inc.
Yes
100%
Infusion Services Company of New York, LLC
No
100%
Insta-Care Pharmacy Services Corporation
Yes
100%
Integrity Medical Supplies, LLC
No
100%
Integrity Pharmacy Services, LLC
Yes
100%
IV Solutions, Inc.
Yes
100%
Lone Star Pharmacy LTD
No
100%
LS Acquisition Company I, LLC
No
100%
LS Acquisition Company II, LLC
No
100%
OncoMed Pharmaceutical Services of Jersey City, New Jersey, LLC
No
37.5%
OncoMed Pharmaceutical Services of MA, LLC
No
37.5%
OncoMed Specialty, LLC
No
37.5%
Oncomed The Oncology Pharmacy Of Buffalo N.Y. LLC
No
37.5%
Oncomed, The Oncology Pharmacy Of Philadelphia, PA LLC
No
37.5%
PCA Acquisition, LLC
No
100%
Pharmacy Corporation of America
Yes
100%
Pharmastat Transport LTD
No
100%
PharMerica Chicago, LLC
No
100%
PharMerica Drug Systems, LLC
Yes
100%
PharMerica East, LLC
Yes
100%
PharMerica Holdings, Inc.
Yes
100%
PharMerica Hospital Pharmacy Services, LLC
Yes
100%





--------------------------------------------------------------------------------

9 Represents the Borrower’s direct or indirect ownership percentage in such
Subsidiary, as applicable.

--------------------------------------------------------------------------------

 
Name
Subsidiary Loan Party
Ownership Percentage10
PharMerica Institutional Pharmacy Services, LLC
Yes
100%
PharMerica Logistic Services LLC
Yes
100%
PharMerica Long-Term Care, LLC
Yes
100%
PharMerica Midwest, LLC
Yes
100%
PharMerica Mountain, LLC
Yes
100%
PharMerica Pennsylvania, LLC
No
100%
PharMerica Prison Services Corporation
No
100%
PharMerica Professional Services LLC
Yes
100%
PharMerica Solutions Services LLC
Yes
100%
PharMerica Technology Solutions, LLC
Yes
100%
PharMerica Wisconsin, LLC
Yes
100%
PMC Healthcare Pharmacies, LLC
Yes
100%
PMC Ohio, LLC
Yes
100%
PMC Pharmacy Services, LLC
Yes
100%
Sina Drug Corp.
No
37.5%
Southwest Pharmacies, Inc.
Yes
100%
Spectrum Pharmacy Services LLC
Yes
100%










--------------------------------------------------------------------------------

10 Represents the Borrower’s direct or indirect ownership percentage in such
Subsidiary, as applicable.

--------------------------------------------------------------------------------

 
Section 6.01
Existing Indebtedness






None.











--------------------------------------------------------------------------------

 
Schedule 6.02
Existing Liens






Tax lien on PharMerica Hospital Pharmacy Services Inc. by Kentucky Division of
Unemployment related to a tax amount that has already been paid in full. The
lien will be released following payment of a $5 lien release fee and a $5 fee to
the court.







--------------------------------------------------------------------------------

 
Section 6.04
Existing Investments






None.





--------------------------------------------------------------------------------

 
Schedule 6.10
Existing Restrictions






None.
 



--------------------------------------------------------------------------------

 
Schedule 9.01
Addresses for Notices


If to the Borrower:


PharMerica Corporation
1901 Campus Place
Louisville, KY  40299
Attention:  David W. Froesel, Chief Financial Officer
Fax:  (502) 261-2388
e-mail:  david.froesel@pharmerica.com


with a copy to:


PharMerica Corporation
1901 Campus Place
Louisville, KY  40299
Attention:  Thomas A. Caneris, Senior Vice President, General Counsel and Chief
Compliance Officer
Fax:  (502) 627-7329
e-mail:  tcaneris@pharmerica.com


with a copy to:


Lawrence E. Wieman
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY  10017
Fax:  (212) 701-5586
e-mail:  lawrence.wieman@davispolk.com


If to the Administrative Agent:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
Corporate Credit Services
Mail Code: TX1-492-14-04
Dallas, TX 75202-3714
Attention: Betty Coleman
Telephone: 972-338-3763
Facsimile:  214-290-9419
Electronic Mail:  betty.coleman@baml.com
Account No.: 1292000883
Ref:  Pharmerica Corporation
ABA# 026009593



--------------------------------------------------------------------------------

 
Other Notices as Administrative Agent:


Bank of America, N.A.
Agency Management
900 W TRADE ST


Mail Code: NC1-026-06-03
Charlotte, NC 28255-0001
Attention:  Kelly Weaver
Telephone:  980-387-5452
Facsimile:  704-208-2871
Electronic Mail:  kelly.weaver@baml.com


Issuing Bank:


Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Telephone: 570-496-9619
Electronic Mail:  tradeclientserviceteamus@baml.com


Swingline Lender:


Bank of America, N.A.
Corporate Credit Services
Mail Code: TX1-492-14-04
Dallas, TX 75202-3714
Attention: Betty Coleman
Telephone: 972-338-3763
Facsimile:  214-290-9419
Electronic Mail:  betty.coleman@baml.com
Account No.: 1292000883
Ref:  Pharmerica Corporation
ABA# 026009593
 
 

--------------------------------------------------------------------------------